Exhibit 10.25

LOCKHEED MARTIN CORPORATION

CONSOLIDATED SUPPLEMENTAL RETIREMENT BENEFIT PLAN

 

1. Lockheed Martin Corporation Supplemental Retirement Plan

 

2. Lockheed Martin Supplementary Pension Plan For Transferred Employees of GE
Operations

 

3. Supplemental Retirement Benefit Plan for Certain Transferred Employees of
Lockheed Martin Corporation

Amendment

Merger of Plans

December 31, 2016

Lockheed Martin Corporation (Corporation) wishes to merge certain non-qualified
supplemental defined benefit pension plans sponsored by the Corporation into a
single plan, to be referred to as the Lockheed Martin Corporation Consolidated
Supplemental Retirement Benefit Plan. Accordingly, pursuant to the authority
granted to the Senior Vice President, Human Resources of the Corporation:

 

  1. Effective December 31, 2016, the following plans (Component Plans) shall be
merged into and with each other into the Lockheed Martin Corporation
Supplemental Retirement Plan, which shall be the surviving plan, and which
thereafter shall be known as the Lockheed Martin Corporation Consolidated
Supplemental Retirement Benefit Plan:

 

  a. Lockheed Martin Corporation Supplemental Retirement Plan

 

  b. Lockheed Martin Supplementary Pension Plan For Transferred Employees of GE
Operations

 

  c. Supplemental Retirement Benefit Plan For Certain Transferred Employees Of
Lockheed Martin Corporation

 

  2.

The merger contemplated by paragraph (1) above shall not change the benefits,
rights, features or other substantive terms of any of the Component Plans,
including any annexes and appendices to such Component Plans. The benefits,
rights, features and other substantive terms of each Component Plan shall
continue to be those described

 

1



--------------------------------------------------------------------------------

  in the document governing that Component Plan, each of which is attached to
this Amendment as a separate part as follows:

 

  •   Part A: Lockheed Martin Corporation Supplemental Retirement Plan
(Effective July 1, 2015)

 

  •   Part B: Lockheed Martin Supplementary Pension Plan For Transferred
Employees of GE Operations (Restated Through July 1, 2014)

 

  •   Part C: Supplemental Retirement Benefit Plan For Certain Transferred
Employees Of Lockheed Martin Corporation (Restated Through July 1, 2015)

For the avoidance of doubt, all provisions of a Component Plan that govern any
portion of a participant’s benefit that accrued and vested under the Component
Plan on or before December 31, 2004 remains unchanged as a result of this
Amendment.

 

  3. Neither the merger contemplated by paragraph (1) above nor the restatement
of any plan to reflect the merger shall cause any participant to receive
duplicate credit for the same period of service or to receive duplicate benefits
with respect to the same period of time.

 

LOCKHEED MARTIN CORPORATION By:   /s/ Patricia L. Lewis   Patricia L. Lewis  
Senior Vice President, Human Resources Date: 12/19/16

 

2



--------------------------------------------------------------------------------

PART A

Lockheed Martin Corporation Supplemental Retirement Plan (Effective July 1,
2015)



--------------------------------------------------------------------------------

LOCKHEED MARTIN CORPORATION

SUPPLEMENTAL RETIREMENT PLAN

(Effective July 1, 2015)

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE I

PURPOSES OF THE PLAN

The purposes of the Lockheed Martin Corporation Supplemental Retirement Plan
(the “Plan”) are:

 

  (a) to provide certain employees of Lockheed Martin Corporation and its
subsidiaries (the “Company”) with those benefits that cannot be paid from the
Company’s tax-qualified plans because of the limitations on contributions and
benefits contained in Internal Revenue Code section 415;

 

  (b) to provide certain key management employees of the Company with those
benefits that cannot be paid from the Company’s tax-qualified plans because of
other limitations on contributions and benefits contained in the Internal
Revenue Code, such as the limitations contained in Code section 401(a)(17); and

 

  (c) to provide certain key management employees of the Company with other
supplemental benefits.

The following plans and predecessor plans were amended, restated and merged to
form a single Plan, effective July 1, 2004:

 

  1. Supplemental Retirement Benefit Plan of Lockheed Martin Corporation
(formerly the Supplemental Retirement Benefit Plan of Lockheed Corporation)

 

  2. Lockheed Martin Corporation Supplemental Excess Retirement Plan (formerly
the Martin Marietta Corporation Supplemental Excess Retirement Plan)

 

  3. Lockheed Martin Supplemental Retirement Income Plan (formerly the Martin
Marietta Supplemental Retirement Income Plan)

 

  4. Lockheed Martin Tactical Systems Supplemental Executive Retirement Plan
(formerly the Loral Supplemental Executive Retirement Plan).

The Plan was amended and restated, effective January 1, 2005, in order to comply
with the requirements of Code section 409A. The 2005 amendment and restatement
of the Plan, as further amended and restated from time to time, shall apply only
to the portion of a Participant’s benefit that accrued and vested on or after
January 1, 2005. The portion of a Participant’s benefit that accrued and vested
prior to January 1, 2005 shall be governed by the terms of the Plan in effect on
December 31, 2004, attached as Appendix B. The Plan was amended and restated,
effective June 26, 2008, in order to clarify certain provisions in accordance
with the final Treasury Regulations issued under Code section 409A and to make
other clarifications with respect to eligibility and benefits. The Plan was
amended and restated effective December 31, 2008 to order to make further
clarifications in accordance with the final Treasury Regulations issued under
Code section 409A and to make other administrative clarifications.

 

- 5 -

EXECUTION COPY



--------------------------------------------------------------------------------

On June 26, 2014, the Qualified Pension Plan was amended: (i) to provide that
pensionable earnings under the Qualified Pension Plan shall not include amounts
earned for or relating to any period after December 31, 2015; and (2) to freeze
credited service under the Qualified Pension Plan effective January 1, 2020 and
to provide that no Qualified Pension Plan participant shall accrue credited
service with respect to any period after December 31, 2019. Effective July 1,
2014, the Plan was amended and restated to confirm that these Qualified Pension
Plan amendments shall carry through to any applicable provision in this Plan,
including Article III and IV and all Annexes and Appendices to the Plan.
Accordingly, base rate of pay, bonuses or other incentive compensation, or other
amounts earned for or relating to the period after December 31, 2015 shall not
be used in determining benefits under the Plan, and service after December 31,
2019 shall not be considered, deemed to be, or otherwise treated as Credited
Service or similar benefit accrual service in determining benefits payable under
the Plan.

The Plan is hereby amended and restated, effective for terminations from active
service and pre-retirement deaths on or after July 1, 2015, to update the
mortality table used for determining the present value of benefits accrued under
the Plan after December 31, 2004 when an individual is eligible for a lump sum
payout of such benefits and for certain benefit conversions involving benefits
accrued under the Plan after December 31, 2004, from the 1983 Group Annuity
Mortality Table with sex distinction to the mortality table approved by the
Internal Revenue Service for calculating the present value of benefits for
determining lump sums payable under Code section 417(e)(3); provided, however,
the 1983 Group Annuity Mortality Table with sex distinction will be used instead
of the Code section 417(e)(3) applicable mortality table when use of the Code
section 417(e)(3) applicable mortality table would cause a reduction in the
amount of benefits payable under the Plan.

 

- 6 -

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

Unless the context indicates otherwise or the term is defined below, all terms
shall be defined in accordance with the Lockheed Martin Corporation Retirement
Program.

1. ACTUARIAL EQUIVALENT – The Actuarial Equivalent shall mean a benefit which
has the equivalent value computed using the interest rate which would be used by
the Pension Benefit Guaranty Corporation to determine the present value of an
immediate lump sum distribution on termination of a pension plan, as in effect
on the first day of the month of termination of employment plus one percent
(1%), and the 1983 Group Annuity Mortality Table with sex distinction; provided
that for Years beginning on or after January 1, 2011, in no event shall the
interest rate plus 1% exceed 7% or be less than 4%. Notwithstanding the
foregoing, effective for terminations from active service and pre-retirement
deaths on or after July 1, 2015, the Actuarial Equivalent shall mean a benefit
which has the equivalent value computed using the interest rate which would be
used by the Pension Benefit Guaranty Corporation to determine the present value
of an immediate lump sum distribution on termination of a pension plan, as in
effect on the first day of the month of termination of employment plus one
percent (1%), and the applicable mortality table under Code section 417(e)(3);
provided that (i) in no event shall the interest rate plus 1% exceed 7% or be
less than 4%, and (ii) if use of the applicable mortality table under Code
section 417(e)(3) results in any Participant’s or Surviving Spouse’s benefit
under the Plan having an Actuarial Equivalent that is less than the Actuarial
Equivalent of the Participant’s or Surviving Spouse’s benefit computed using the
1983 Group Annuity Mortality Table with sex distinction, as determined at the
time benefits become payable pursuant to Article V, then the Actuarial
Equivalent of the Participant’s or Surviving Spouse’s Plan benefit will be
computed using the 1983 Group Annuity Mortality Table with sex distinction.

2. BENEFICIARY — The Beneficiary of a Participant shall be (a) the Participant’s
Spouse or (b) if there is no Spouse surviving the Participant, the Participant’s
estate.

3. BOARD — The Board of Directors of Lockheed Martin Corporation.

4. CODE — The Internal Revenue Code of 1986, as amended.

5. COMMITTEE — The committee described in Section 1 of Article VIII.

6. COMPANY — Lockheed Martin Corporation and its Subsidiaries.

7. ELIGIBLE EMPLOYEE — An employee of the Company who (1) participates in a
Qualified Pension Plan and whose benefits thereunder are affected by the
limitation on benefits imposed by Section 415 or 401(a)(17) of the Code, or
(2) is designated by the Committee as eligible to participate in the Plan; and
who satisfies such additional requirements for participation in this Plan as the
Committee may from time to time establish. The Lockheed Martin Pension Plans
Administration Committee (the “Pension Committee”) shall interpret the
participation

 

- 7 -

EXECUTION COPY



--------------------------------------------------------------------------------

requirements established by the Committee for all participants except elected
officers subject to Section 16(b) of the Securities and Exchange Act of 1934.
Determinations of participation requirements for elected officers shall be made
by the Committee.

8. GRANDFATHERED 2004 BENEFIT — The benefit calculated under the terms of the
Plan in effect prior to January 1, 2005 (attached as Appendix B), including
benefits calculated under the Annexes to such Plan, determined as if the
Participant had terminated from employment on December 31, 2004 (or the
Participant’s actual termination date, if earlier).

9. PARTICIPANT — An Eligible Employee who meets the requirements for
participation contained in Article III or the Annexes; the term shall include a
former employee and survivors/beneficiaries whose benefit has not been fully
distributed. A Participant shall cease to be an active Participant upon
termination of employment, when he otherwise ceases to be an Eligible Employee,
or when he otherwise ceases to meet the requirements for participation as
amended from time to time.

10. QUALIFIED PENSION PLAN — A defined benefit plan specified in Appendix A in
which the Participant participates.

11. PLAN — The Lockheed Martin Corporation Supplemental Retirement Plan, or any
successor plan.

12. SUBSIDIARY — As to any person, any corporation, association, partnership,
joint venture or other business entity of which 50% or more of the voting stock
or other equity interests (in the case of entities other than corporation), is
owned or controlled (directly or indirectly) by that entity, or by one or more
of the Subsidiaries of that entity, or by a combination thereof.

12A. TERMINATION OF EMPLOYMENT — A separation from service as such term is
defined in Code section 409A and the regulations thereunder.

13. YEAR — The calendar year.

ARTICLE III

EXCESS BENEFIT PROVISIONS

1. Introduction. This Article sets forth the terms of the Plan relating to
benefits determined by reference to the limitations imposed by Code section 415
and/or Code section 401(a)(17). This Article amends and restates the provisions
relating to those benefits previously contained in the following plans:

 

- 8 -

EXECUTION COPY



--------------------------------------------------------------------------------

  (a) the Supplemental Retirement Benefit Plan of Lockheed Martin Corporation
(formerly known as the Supplemental Benefit Plan of Lockheed Corporation);

 

  (b) the Lockheed Martin Corporation Supplemental Excess Retirement Plan
(formerly know as the Martin Marietta Corporation Supplemental Excess Retirement
Plan); and

 

  (c) the Lockheed Martin Tactical Systems Supplemental Executive Retirement
Plan (formerly known as the Loral Supplemental Executive Retirement Plan).

2. Purpose. Benefits under this Article III supplement the benefits of Eligible
Employees to the extent that such benefits cannot be paid from the Company’s
tax-qualified defined benefit plans because of the limitations on benefits
contained in Code section 415 and/or Code section 401(a)(17). It is intended
that the provisions of this Article which relate to the limitations imposed by
Code section 415 constitute a separate plan for purposes of Section 3(36) of the
Employee Retirement Income Security Act of 1974 (ERISA).

3. Eligibility. An Eligible Employee who is entitled to benefits under a
Qualified Pension Plan, and whose retirement income benefits are limited by the
provisions of the Qualified Pension Plan (as amended from time to time) relating
to the limits under Code section 415 and/or Code section 401(a)(17) shall
receive benefits pursuant to this Article III.

4. Amount of Benefit. The benefit that each Participant shall be entitled to
receive under the Plan is the amount reasonably determined by the Company to be
the difference between the Participant’s actual benefit under the applicable
Qualified Pension Plan and the benefits that would have been payable under that
Plan if:

 

  (a) the Qualified Pension Plan had determined pensionable earnings on a “mix
and match” basis, as defined below; and

 

  (b) the Participant’s benefit under the Qualified Pension Plan had not been
limited by Code section 415 and/or Code section 401(a)(17).

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under a Qualified Pension Plan, the
Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the three (3) highest years of MICP compensation during the last 10 years shall
be added to the average of the three (3) highest years of other pensionable
earnings during the last 10 years to arrive at total final average pensionable
earnings for the applicable period under the Qualified Pension Plan.

 

- 9 -

EXECUTION COPY



--------------------------------------------------------------------------------

Benefits under this Article III are intended to supplement the Participant’s
actual benefit under the applicable Qualified Pension Plan as necessary to
provide the Participant with the full benefit the Participant would have
received under the applicable Qualified Pension Plan on a “mix and match” basis
and without regard to the limitations of Code section 415 and Code section
401(a)(17). To prevent duplication of benefits, the full benefit under the
applicable Qualified Pension Plan (without regard of to the portion of the
benefit attributable to employee contributions, if any) shall be calculated
without reduction for Code section 415 and Code section 401(a)(17), then reduced
by the benefit payable from the applicable Qualified Pension Plan, and then
reduced further by the Grandfathered 2004 Benefit, then further reduced by the
benefit payable from other nonqualified pension plans of the Company which
corresponds to the benefit payable under the applicable Qualified Pension Plan
(including any benefit payable under Annex B of this Plan and excluding any
nonqualified plans designed to supplement qualified defined contribution plans)
to the extent permitted under Code section 409A. The remaining benefit shall be
paid from this Plan pursuant to this Article III. Participants have no right to
duplicate benefits with respect to the same period of service, and the Committee
may make such adjustments to the benefits under this Plan as the Committee deems
necessary to prevent duplication of benefits.

The benefit payable under this Article III shall be payable to the Participant
or Beneficiary who is receiving or entitled to receive benefits with respect to
the Participant under the Qualified Pension Plan.

If the benefits payable under the Qualified Pension Plan to any Participant are
increased following the Participant’s retirement as a result of a general
increase in the benefits payable to retired employees under that Plan, no such
increase will be made under this Plan.

5. Plan Freeze. Notwithstanding anything herein to the contrary, base rate of
pay, bonuses or other incentive compensation, or other amounts earned for or
relating to the period after December 31, 2015 shall not be used in determining
benefits under the Plan, and service after December 31, 2019 shall not be
considered, deemed to be, or otherwise treated as Credited Service or similar
benefit accrual service in determining benefits payable under the Plan.

ARTICLE IV

SUPPLEMENTAL BENEFITS

In addition to the benefits described in Article III, the Plan also provides
benefits to certain key management employees, as set forth in the Annexes.
Eligibility for, and the amount of, such benefits is set forth in the applicable
Annex. Payment options for such benefits are described in Article V.

ARTICLE V

 

- 10 -

EXECUTION COPY



--------------------------------------------------------------------------------

PAYMENT OF BENEFITS

1. Vesting. Except as provided in Article VI, and subject to the Company’s right
to discontinue the Plan as provided in Article VII, a Participant shall have a
non-forfeitable benefit payable under this Plan to the same extent as benefits
are vested under the applicable Qualified Pension Plan. As provided in Article
VI, if a Participant acquires a right to receive payments under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

2. Form and Timing of Payment. Except as otherwise provided herein, a
Participant may make an initial payment election between an annuity and a lump
sum payment under the terms and conditions described in this Section 2. All
elections under this Section 2 must be made in the form and manner prescribed by
the Senior Vice President, Human Resources. No election made pursuant to this
Section 2 may affect a payment due in the same calendar year in which the
election is made or accelerate payment into the calendar year in which the
election is made.

a. Regular Form. Unless a Participant has elected a lump sum payment under
Section 2.b of this Article V, benefits under this Plan shall be paid in the
form of an annuity. Participants who first become eligible for participation in
the Plan after December 16, 2005 shall receive their benefits in the form of an
annuity. Benefits paid in a form described in this Section 2.a. shall commence
as soon as administratively practicable (but no more than 90 days) following the
later of (i) the month in which the Participant has a Termination of Employment,
or (ii) the month in which the Participant attains age fifty-five (55).
Notwithstanding the foregoing sentence, benefits paid in a form described in
this Section 2.a. to a Participant who is reasonably determined by the Company
to be a “specified employee” within the meaning of Code section 409A(2)(B)(i),
shall not commence before the later of (i) six (6) months following the month in
which the Participant has a Termination of Employment, or (ii) the month in
which the Participant attains age fifty-five (55). No interest shall be paid
between the date of Termination of Employment or attainment of age fifty-five
(55), as applicable, and the payment date.

i. Selection of Annuity Form. Prior to his Termination of Employment or
attainment of age 55, as applicable, a Participant may elect to receive benefits
in any actuarially equivalent annuity form that is available under the
applicable Qualified Pension Plan on the date of the Participant’s election that
has been designated by the Senior Vice President, Human Resources as available
for election under this Plan. If the Participant has not validly elected an
annuity form before his Termination of Employment or attainment of age 55, as
applicable, under this Section 2.a. or a lump sum payment as provided in
Section 2.b. of Article V, (i) an unmarried Participant shall be deemed to have
elected payment in the form of a monthly annuity for the life of the Participant
with no further payments to anyone after his or her death, and (ii) a married
Participant shall be deemed to have elected payment in the form of a reduced
monthly annuity for the life of the Participant with, after the Participant’s
death, a 50% survivor annuity for the life of the Participant’s spouse.
Actuarial adjustments shall be based on the factors set forth in the Qualified
Pension Plan.

 

- 11 -

EXECUTION COPY



--------------------------------------------------------------------------------

b. Lump Sum Option. This Section shall not apply to Participants who first
become eligible for participation in the Plan after December 16, 2005. In lieu
of the forms described in Section 2.a. of Article V, a Participant may make a
one-time initial election to receive a full lump sum payment in an amount which
is the Actuarial Equivalent of a monthly annuity for the life of the Participant
with no further payments to anyone after his or her death, provided the election
is filed with the Company in writing no later than December 31, 2008 (or such
other date determined by the Senior Vice President, Human Resources and
communicated to Participants) and the Participant’s employment has not
terminated employment prior to filing the election. For all Participants who
elect a lump sum under this Section 2.b., the lump sum payment shall be made six
(6) months following the later of (i) the month in which the Participant has a
Termination of Employment, or (ii) the month in which the Participant attains
age fifty-five (55). No interest shall be paid between the date of Termination
of Employment or attainment of age fifty-five (55), as applicable, and the
payment date. All elections under this Section 2.b. must be made in the form and
manner prescribed by the Company. Such election shall be irrevocable except as
provided in Section 2(e) of Article V.

c. Cash-out of Small Benefits. Notwithstanding the above, if the Value of the
sum of the benefits payable to a Participant or Beneficiary under this Plan does
not exceed $10,000, all such benefits will be paid in a single lump sum payment
in full discharge of all liabilities with respect to such benefits. For purposes
of this Section, Value shall be determined as of the Participant’s Termination
of Employment or attainment of age fifty-five (55), as applicable, and shall
mean the present value of a Participant’s or Beneficiary’s benefits, excluding
the Grandfathered 2004 Benefit, based (i) for Terminations of Employment prior
to January 1, 2008 upon the applicable mortality table and applicable interest
rate in Code section 417(e)(3)(ii), or for terminations on or after January 1,
2008, upon the applicable mortality table and applicable interest rate under
Code section 417(e)(3), as amended by the Pension Protection Act of 2006, for
the calendar month preceding the Plan Year in which the termination of
employment or attainment of age fifty-five (55) occurs. Notwithstanding the
foregoing sentence, benefits paid under this Section 2.c. to a Participant who
is reasonably determined by the Company to be a “specified employee” within the
meaning of Code section 409A(2)(B)(i), shall not commence before six (6) months
following the later of (i) the month in which the Participant has a Termination
of Employment, or (ii) the month in which the Participant attains age fifty-five
(55). No interest shall be paid between the date of Termination of Employment or
attainment of age fifty-five (55), as applicable, and the payment date.

d. Payment Upon Death or Disability.

i. Death. No other death benefits are provided under this Plan other than as
specified in this Section 2.d.i.

 

- 12 -

EXECUTION COPY



--------------------------------------------------------------------------------

A. Pre-Retirement Survivor Benefit. In the event the Participant dies prior to
terminating employment or attaining age 55, a pre-retirement survivor benefit
will be payable to the Participant’s surviving spouse (if any) (the
“Pre-Retirement Survivor Benefit” and the “Surviving Spouse”) in the form
elected by the Participant under the terms of the Plan. If the Participant’s
benefit was payable in a lump sum, the lump sum shall be the Actuarial
Equivalent of a monthly annuity payable for the life of the Surviving Spouse
with no further payments to anyone after his or her death. The Pre-Retirement
Survivor Benefit shall commence as soon as administratively practicable (but no
later than 90 days) following the later of (i) the month in which the
Participant dies, or (ii) the month in which the Participant would have attained
age fifty-five (55). No Pre-Retirement Survivor Benefit is payable to anyone
other than the Participant’s Surviving Spouse. Notwithstanding the foregoing,
with respect to all Participants who elected a lump sum under Section 2.b., a
lump sum Pre-Retirement Survivor Benefit shall be paid to the Participant’s
Surviving Spouse six (6) months following the later of (i) the month in which
the Participant dies, or (ii) the month in which the Participant would have
attained age fifty-five (55).

B. Death After Termination of Employment or Attainment of Age 55. If a
Participant who is required to wait six (6) months for a lump sum payment (in
accordance with Section 2 of Article V) dies after the Participant’s Termination
of Employment or attainment of age fifty-five (55), as applicable, but before
payment is made, the lump sum payment shall be made to the Participant’s
Beneficiary as administratively practicable (but no later than 90 days)
following the death of the Participant.

ii. Disability. Notwithstanding the provisions of this Article V, the benefit of
a Disabled Participant who is eligible for a disability pension from the
Lockheed Martin Retirement Income Plan, the KAPL Inc. Pension Plan for Salaried
Employees, or the Lockheed Martin Corporation Retirement Income Plan III shall
be paid in the form elected by the Participant under the terms of the Plan as
soon as administratively practicable (but no later than 90 days) following the
date the Participant is reasonably determined by the Company to be Disabled. For
the purposes of this Section 2.d.ii., the terms “Disabled” or “Disability” shall
have the meaning set forth in the Lockheed Martin Retirement Income Plan, the
KAPL Inc. Pension Plan for Salaried Employees, or the Lockheed Martin
Corporation Retirement Income Plan III, as applicable, to the extent consistent
with the requirements of Code section 409A(a)(2)(C).

e. Prospective Change of Payment Elections. Participants may elect to change the
form of payment of benefits or further delay the commencement of benefits as
provided in this Section 2.e. All elections under this Section 2.e. must be made
in the form and manner prescribed by the Company. This Section 2.e. does not
apply to Surviving Spouses or Beneficiaries. Subject to the requirements of Code
section 409A, other changes in the form of benefit, including changes between
actuarially equivalent forms of benefit, if any, may be made only as determined
by the Senior Vice President, Human Resources, of the Company in accordance with
Code section 409A.

 

- 13 -

EXECUTION COPY



--------------------------------------------------------------------------------

i. Form of Payment. A Participant who has validly elected (or deemed to have
elected) payment as an annuity (as described in Section 2.a. of Article V) or
has validly elected a lump sum payment (in accordance with Section 2.b. of
Article V) may later elect to receive payment in any form (annuity or lump sum)
designated by the Senior Vice President, Human Resources, of the Company,
provided that such election is made in the form and manner determined by the
Senior Vice President, Human Resources not less than twelve (12) months before
the date the payment would have first commenced under the Participant’s prior
election. In addition, the first payment under the new election must commence no
earlier than sixty (60) months from the date when the payment would have first
commenced under the Participant’s prior election. Such change in election shall
not be given effect until twelve (12) months from the date that the change in
election is delivered to the Company.

ii. Timing of Payment. Regardless of the form of payment, a Participant may
elect to delay payment of his benefit provided such election is made in writing
in the form and manner determined by the Senior Vice President, Human Resources,
not less than twelve (12) months before the date the payment would have first
commenced under the Participant’s prior election. In addition, the first payment
under the new election must commence no earlier than sixty (60) months from when
the payment would have first commenced under the Participant’s prior election.
No interest shall be paid between the date of termination of employment or
attainment of age fifty-five (55), as applicable, and the payment date. Such
change in election shall not be given effect until twelve (12) months from the
date that the change in election is delivered to the Company.

This Section 2.e. does not apply to Surviving Spouses or Beneficiaries.

f. Notwithstanding the above, for periods prior to January 1, 2009, (or such
later date as may be provided by the Internal Revenue Service in guidance of
general applicability), the Senior Vice President, Human Resources may provide
alternative rules for elections with respect to the commencement of payment and
form of payment, provided that such rules conform to Code section 409A and
Internal Revenue Service guidance issued thereunder.

g. If a Participant participates in more than one supplemental pension plan
sponsored by the Corporation, the Participant must make a single election that
shall apply to his or her benefits under all such plans with respect to the form
of annuity (under Section 2.a. of this Article 5) and with respect to
prospective changes of payment (under Section 2.e. of this Article 5).

3. Deductibility of Payments. Subject to the provisions of Section Code section
409A, in the event that the Company reasonably anticipates that the payment of
benefits in accordance with the Participant’s election under Section 2 would
prevent the Company from claiming an income tax deduction with respect to any
portion of the benefits paid under Code section 162(m), the Committee shall have
the right to delay the timing of distributions from the

 

- 14 -

EXECUTION COPY



--------------------------------------------------------------------------------

Participant’s Account as necessary to maximize the Company’s tax deductions. In
the exercise of its discretion to adopt a delayed distribution schedule, the
Committee shall undertake to have distributions made at such times and in such
amounts as the Company reasonably anticipates, or should reasonably anticipate,
that if the payment is made during such year, the deduction will not be barred
by Code section 162(m) or upon a Termination of Employment in accordance with
Treasury Regulation section 1.409A-2(b)(7)(i), consistent with the objective of
maximum deductibility for the Company. The Committee shall have no authority to
reduce a Participant’s Account Balance or to pay aggregate benefits less than
the Participant’s Account Balance in the event that all or a portion thereof
would not be deductible by the Company. All scheduled payments under this Plan
and any other plan required to be aggregated with this Plan must be delayed in
order for such payment to be delayed pursuant to this Section 3.

4. Change of Law. Notwithstanding anything herein to the contrary, if the
Committee determines in good faith, based on consultation with counsel and in
accordance with the requirements of Code section 409A, that the federal income
tax treatment or legal status of this Plan has or may be adversely affected by a
change in the Code, Title I of the Employee Retirement Income Security Act of
1974, or other applicable law or by an administrative or judicial construction
thereof, the Committee may direct that the benefits of affected Participants or
of all Participants be distributed as soon as practicable after such
determination is made, to the extent deemed necessary or advisable by the
Committee to cure or mitigate the consequences, or possible consequences of,
such change in law or interpretation thereof.

5. Acceleration upon Change in Control. Notwithstanding any other provision of
the Plan, the accrued benefit of each Participant shall be one-hundred percent
(100%) vested and be distributed in a single lump sum within fifteen
(15) calendar days following a “Change in Control.”

For purposes of this Plan, a Change in Control shall include and be deemed to
occur upon the following events:

 

  (a) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.

 

  (b) The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Company Subsidiaries
and, as a result of the merger, combination, consolidation, recapitalization or
other reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

 

- 15 -

EXECUTION COPY



--------------------------------------------------------------------------------

  (c) Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.

 

  (d) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

 

  (e) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Company
Subsidiary.

Notwithstanding the foregoing, no distribution shall be made solely on account
of a Change in Control and prior to the benefit commencement date specified in
Section 2 of Article V unless the Change in Control is both an event qualifying
for a distribution of deferred compensation under Section 409A(a)(2)(A)(v) of
the Code and an event qualifying under this Section 5. This Section 5 shall
apply only to a Change in Control of Lockheed Martin Corporation and shall not
cause immediate payout of benefits under this Plan in any transaction involving
the Company’s sale, liquidation, merger, or other disposition of any subsidiary.

The Committee may cancel or modify this Section 5 at any time prior to a Change
in Control. In the event of a Change in Control, this Section 5 shall remain in
force and effect, and shall not be subject to cancellation or modification for a
period of five years, and any defined term used in Section 5 shall not, for
purposes of Section 5, be subject to cancellation or modification during the
five year period.

6. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. No benefit payments shall be made to the Participant
until the withholding obligation for taxes under Code sections 3101(a) and
3101(b) has been satisfied with respect to the Participant.

 

- 16 -

EXECUTION COPY



--------------------------------------------------------------------------------

7. Retiree Medical Withholding. A Participant may direct the Company to withhold
from the Participant’s benefit payments hereunder all or a portion of the amount
that the Participant is required to pay for Company-provided retiree medical
coverage.

8. Reemployment. The retirement benefit otherwise payable hereunder to any
Participant who previously retired or otherwise had a Termination of Employment
and is subsequently reemployed may not be suspended during the Participant’s
period of reemployment except as permitted under Code section 409A.

9. Mistaken Payments. No Participant or Beneficiary shall have any right to any
payment made (1) in error, (2) in contravention to the terms of the Plan, the
Code, or ERISA, or (3) because the Committee or its delegates were not informed
of any death. The Committee shall have full rights under the law and ERISA to
recover any such mistaken payment, and the right to recover attorney’s fees and
other costs incurred with respect to such recovery. Recovery shall be made from
future Plan payments, or by any other available means.

ARTICLE VI

EXTENT OF PARTICIPANTS’ RIGHTS

1. Unfunded Status of Plan. This Plan constitutes a mere contractual promise by
the Company to make payments in the future, and each Participant’s rights shall
be those of a general, unsecured creditor of the Company. No Participant shall
have any beneficial interest in any specific assets that the Company may hold or
set aside in connection with this Plan. Notwithstanding the foregoing, to assist
the Company in meeting its obligations under this Plan, the Company may set
aside assets in a trust or trusts described in Revenue Procedure 92-64, 1992-2
C.B. 422, and the Company may direct that its obligations under this Plan be
satisfied by payments out of such trust or trusts. The assets of any such trust
will remain subject to the claims of the general creditors of the Company. It is
the Company’s intention that the Plan be unfunded for Federal income tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974.

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein shall not be permitted or recognized, other than the
designation of, or passage of payment rights to, a Beneficiary or transfer of an
interest in this Plan to a Participant’s spouse, former spouse, or child
incident to divorce under a Qualified Domestic Relations Order (which shall be
interpreted and administered in accordance with Code sections 414(p)(1)(B) and
409A), provided that the form of payment designated in such order is an annuity
as provided in Section 2.a. of Article V.

 

- 17 -

EXECUTION COPY



--------------------------------------------------------------------------------

3. Forfeiture. If, following the date on which a Participant shall retire under
this Plan, a Participant shall engage in the operation or management of a
business, whether as owner, stockholder, partner, officer, employee, consultant,
or otherwise, which at such time is in competition with the Company or any of
its subsidiaries, or shall disclose to unauthorized persons information relative
to the business of the Company or any of its subsidiaries which the Participant
shall have reason to believe is confidential, or otherwise act, or conduct
oneself, in a manner which the Participant shall have reason to believe is
contrary to the best interest of the Company, or shall be found by the Committee
to have committed an act during the term of the Participant’s employment which
would have justified the Participant being discharged for cause, the
Participant’s retirement benefit under this Plan shall terminate. Application of
this Section will be at the discretion of the Committee.

ARTICLE VII

AMENDMENT OR TERMINATION

1. Amendment. The Board or its authorized delegate may amend, modify, suspend or
discontinue this Plan at any time subject to any shareholder approval that may
be required under applicable law, provided, however, that no such amendment
shall have the effect of reducing a Participant’s accrued benefit or postponing
the time when a Participant is entitled to receive a distribution of his accrued
benefit unless each affected Participant consents to such change.

2. Termination. The Board reserves the right to terminate this Plan at any time
and at such times that the Board reasonably determines in its discretion is
appropriate and conforms to the requirements of Code section 409A, to pay all
Participants their accrued benefits in a lump sum or to make other provisions
for the payment of benefits (e.g. purchase of annuities) immediately following
such termination or at such time thereafter as the Board may determine.

3. Transfer of Liability. The Board reserves the right to transfer to another
entity all of the obligations of Company with respect to a Participant under
this Plan if such entity agrees pursuant to a binding written agreement with the
Company or its subsidiaries to assume all of the obligations of the Company
under this Plan with respect to such Participant.

4. Merger. The Board reserves the right to merge all or part of this Plan with
or into another plan, provided (1) such other plan preserves all of the
obligations of the Company under this Plan with respect to such Participant and
(2) each Participant in the Plan would (if the Plan then terminated) receive a
benefit immediately after the merger which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger (if
the Plan had then terminated).

 

- 18 -

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION

1. The Committee. This Plan shall be administered by the Management Development
and Compensation Committee of the Board or such other committee of the Board as
may be designated by the Board. The members of the Committee shall be designated
by the Board. A majority of the members of the Committee (but not fewer than
two) shall constitute a quorum. The vote of a majority of a quorum or the
unanimous written consent of the Committee shall constitute action by the
Committee. The Committee and its delegates shall have full discretion to
construe and interpret the terms and provisions of the Plan, which
interpretation or construction shall be final, conclusive and binding on all
parties, including but not limited to the Company and any Participant or
Beneficiary, except as otherwise provided by law. Notwithstanding anything
contained in the Plan or in any document issued under the Plan, it is intended
that the Plan will at all times conform to the requirements of Code section
409A, including the rules for “grandfathered” benefits under Code section 409A,
and any regulations or other guidance issued thereunder, and that the provisions
of the Plan will be interpreted to meet such requirements. If any provision of
the Plan is determined not to conform to such requirements, the Plan shall be
interpreted to omit such offending provision.

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this Plan
in accordance with its terms and purpose. In making any determination or in
taking or not taking any action under this Plan, the Committee may obtain and
rely upon the advice of experts, including professional advisors to the Company.
Except as otherwise provided in Section 6, the Committee delegates the authority
to adjudicate claims to the Pension Plans Administrative Committee. No member of
the Committee or officer of the Company who is a Participant hereunder may
participate in any decision specifically relating to his or her individual
rights or benefits under the Plan.

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Plan, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in good faith under this Plan or for the failure of the Plan or any
Participant’s rights under the Plan to achieve intended tax consequences, or to
comply with any other law, compliance with which is not required on the part of
the Company.

 

- 19 -

EXECUTION COPY



--------------------------------------------------------------------------------

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee or the Pension Plans Administrative Committee may direct that such
benefits be paid to, or such application or election be made by, the guardian,
legal representative, or person having the care and custody of such minor,
incompetent, or incapable person. Any payment made, application allowed, or
election implemented in accordance with this Section shall completely discharge
the Company and the Committee (or Pension Plans Administrative Committee) from
all liability with respect thereto.

5. Proof of Claims. The Claims Administrator may require proof of the death,
disability, incompetency, minority, or incapacity of any Participant or
Beneficiary and of the right of a person to receive any benefit or make any
application or election.

6. Claim Procedures. The procedures when a claim under this Plan is wholly or
partially denied by the Claims Administrator are as follows:

 

  (a) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.

 

  (b) By a written application filed with the Claims Administrator within 60
days after receipt by claimant of the written notice described in paragraph (a),
the claimant or his duly authorized representative may request review of the
denial of his claim.

 

- 20 -

EXECUTION COPY



--------------------------------------------------------------------------------

  (c) In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under federal law.

 

  (d) The Plan will provide an impartial review that takes into account all
comments, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Claims Administrator shall
make a decision and furnish such decision in writing to the claimant within 60
days after receipt by the Claims Administrator of the request for review. This
period may be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is expected that a decision will be reached. The
decision on review shall be in writing, set forth in a manner calculated to be
understood by the claimant and shall include: (1) the specific reasons for the
decision; (2) specific reference to the pertinent Plan provisions on which the
decision is based; (3) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information “relevant” to the claimant’s claim for
benefits; (4) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (5) a statement describing any voluntary appeal
procedures and the claimant’s right to obtain information about such procedures,
if any; and (6) a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA following an adverse benefit determination on
review.

 

- 21 -

EXECUTION COPY



--------------------------------------------------------------------------------

  (e) If in the event that the reviewing committee must make a determination of
disability in order to decide a claim, the reviewing committee shall follow the
special claims procedures for disability benefits described in Department of
Labor Regulation section 2560.503-1(d). The reviewing committee shall render a
decision within a reasonable time (not to exceed 90 days) after the claimant’s
request for review, rather than within 120 days as set forth in the above
paragraph.

 

  (f) The Claims Administrator shall be the Lockheed Martin Corporation Pension
Plans Administrative Committee. Notwithstanding the foregoing, with respect to
claims and appeals brought by elected officers of the Company, the Claims
Administrator shall be the Committee.

ARTICLE IX

GENERAL AND MISCELLANEOUS PROVISIONS

1. This Plan shall not in any way obligate the Company to continue the
employment of a Participant with the Company, nor does this Plan limit the right
of the Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Plan constitute an employment contract of any
nature whatsoever between the Company and a Participant. In no event shall this
Plan by its terms or implications in any way limit the right of the Company to
change an Eligible Employee’s compensation or other benefits.

2. Any benefits accrued under this Plan shall not be treated as compensation for
purposes of calculating the amount of a Participant’s benefits or contributions
under any pension, retirement, or other plan maintained by the Company, except
as provided in such other plan.

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of Pension Plan Operations. Any written notice
to a Participant shall be made by delivery to the Participant in person, through
electronic transmission, or by mailing such notice to the Participant at his or
her place of residence or business address.

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this Plan.

5. Each Eligible Employee shall be deemed conclusively to have accepted and
consented to all the terms of this Plan and all actions or decisions made by the
Company, the Board, or Committee with regard to the Plan.

 

- 22 -

EXECUTION COPY



--------------------------------------------------------------------------------

6. The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors, and its assigns, and to the Participants and their
heirs, executors, administrators, and legal representatives.

7. The validity of this Plan or any of its provisions shall be construed,
administered, and governed in all respects under and by the laws of the State of
Maryland, except as to matters of Federal law. If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

8. This Plan and its operation, including the payment of cash hereunder, is
subject to compliance with all applicable Federal and state laws, rules and
regulations and such other approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.

ARTICLE X

EFFECTIVE DATE

This Plan, including any amendment and restatement of the prior plans, is
generally effective July 1, 2015 or such other date as set forth herein for a
particular provision.

Lockheed Martin Corporation has caused this instrument to be executed this 20th
day of July, 2015.

LOCKHEED MARTIN CORPORATION

 

By:   /s/ Patricia L. Lewis   Patricia L. Lewis   Senior Vice President, Human
Resources

 

- 23 -

EXECUTION COPY



--------------------------------------------------------------------------------

ANNEX A

[RESERVED]

 

- 24 -

EXECUTION COPY



--------------------------------------------------------------------------------

ANNEX B TO JANUARY 1, 2005 RESTATEMENT

Additional Benefits Previously Provided under the

Lockheed Martin Corporation Supplemental Excess Retirement Plan

1. Introduction. The benefits described in this Annex previously were provided
as part of the Lockheed Martin Corporation Supplemental Excess Retirement Plan.
That Plan was formerly known as the Martin Marietta Corporation Supplemental
Excess Retirement Plan, and included provisions previously contained in the
Lockheed Martin Supplemental Retirement Income Plan.

2. Purpose. This Annex provides a supplemental benefit to salaried employees who
were considered highly compensated employees as of December 31, 1990 and who
were also participants in the Martin Marietta Corporation Retirement Income Plan
as of September 30, 1975, whose benefits are limited by Code section 401(a)(4).

3. Eligibility. This Annex provides benefits to salaried employees who were
considered highly compensated employees as of December 31, 1990 (as determined
under the Martin Marietta Corporation Retirement Income Plan as in effect on
that date) and who were also covered employees in the Martin Marietta
Corporation Retirement Income Plan as of September 30, 1975 or were participants
for 12 consecutive months prior to September 30, 1975 who receive a pension
benefit calculated under the Pre-ERISA formula in the Martin Marietta
Corporation Retirement Income Plan.

4. Amount of Benefit. Participants shall receive a retirement benefit from this
Plan that is reasonably determined by the Company to equal to the excess, if
any, of (1) the pension benefit calculated based on the formula described in
Article V(1)(b) or Article IX(2)(b) of the January 1, 1995 Martin Marietta
Corporation Retirement Income Plan without regard to the limitation described in
Article V(1)(c), Article IX(2)(c) or Code section 415 or Code section
401(a)(17), reduced by the greater of the pension benefits described in Article
V(1)(b) or Article IX(2)(b) of the January 1, 1995 Retirement Income Plan. To
prevent duplication of benefits, the benefit payable under this Annex shall be
coordinated with any benefit payable under Article III of the Plan, as set forth
in Article III.

In no event shall the computation of benefits under this Annex take into account
any service performed by a Participant after separation from employment with the
Company or its subsidiaries.

 

- 25 -

EXECUTION COPY



--------------------------------------------------------------------------------

APPENDIX A TO JANUARY 1, 2005 RESTATEMENT

Qualified Pension Plans

 

1. Lockheed Martin Corporation Retirement Plan for Certain Salaried Employees

2. Lockheed Martin Corporation Retirement Income Plan

3. Lockheed Martin Account Balance Retirement Plan

4. Lockheed Martin Corporation Retirement Income Plan III

5. Lockheed Martin Pension Plan for Former Salaried and Hourly Employees of
Inactive Commercial Divisions

6. KAPL Inc. Pension Plan for Salaried Employees

7. Lockheed Martin Global Telecommunications Retirement Plan

 

- 26 -

EXECUTION COPY



--------------------------------------------------------------------------------

APPENDIX B TO JANUARY 1, 2005 RESTATEMENT

This Appendix B shall govern the portion of a Participant’s benefit that accrued
and vested under the Plan on or before December 31, 2004. This Appendix B shall
not apply to the portion of a Participant’s benefit that accrued and vested
under the Plan on or after January 1, 2005.

ARTICLE I

PURPOSES OF THE PLAN

The purposes of the Lockheed Martin Corporation Supplemental Retirement Plan
(the “Plan”) are:

 

  (a) to provide certain employees of Lockheed Martin Corporation and its
subsidiaries (the “Company”) with those benefits that cannot be paid from the
Company’s tax-qualified plans because of the limitations on contributions and
benefits contained in Internal Revenue Code section 415;

 

  (b) to provide certain key management employees of the Company with those
benefits that cannot be paid from the Company’s tax-qualified plans because of
other limitations on contributions and benefits contained in the Internal
Revenue Code, such as the limitations contained in Code section 401(a)(17); and

 

  (c) to provide certain key management employees of the Company with other
supplemental benefits.

The following plans and predecessor plans are amended, restated and merged to
form this Plan, effective July 1, 2004:

 

  5. Supplemental Retirement Benefit Plan of Lockheed Martin Corporation
(formerly the Supplemental Retirement Benefit Plan of Lockheed Corporation)

 

  6. Lockheed Martin Corporation Supplemental Excess Retirement Plan (formerly
the Martin Marietta Corporation Supplemental Excess Retirement Plan)

 

  7. Lockheed Martin Supplemental Retirement Income Plan (formerly the Martin
Marietta Supplemental Retirement Income Plan)

 

  8. Lockheed Martin Tactical Systems Supplemental Executive Retirement Plan
(formerly the Loral Supplemental Executive Retirement Plan).

 

- 27 -

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

Unless the context indicates otherwise or the term is defined below, all terms
shall be defined in accordance with the Lockheed Martin Corporation Retirement
Program.

 

  3. ACTUARIAL EQUIVALENT — The Actuarial equivalent shall mean a benefit which
has the equivalent value computed using the interest rate which would be used by
the Pension Benefit Guaranty Corporation to determine the present value of an
immediate lump sum distribution on termination of a pension plan, as in effect
on first day of the month of termination of employment plus one percent (1%),
and the 1983 Group Annuity Mortality Table with sex distinction.

 

  4. BENEFICIARY — The person or persons designated by the Participant as his or
her beneficiary under the Qualified Pension Plan. If no beneficiary is
designated under the Qualified Pension Plan, then the beneficiary shall be
(a) the Participant’s Spouse or (b) if there is no Spouse surviving the
Participant, the Participant’s estate.

 

  3. BOARD — The Board of Directors of Lockheed Martin Corporation.

 

  4. CODE — The Internal Revenue Code of 1986, as amended.

 

  5. COMMITTEE — The committee described in Section 1 of Article VIII.

 

  6. COMPANY — Lockheed Martin Corporation and its subsidiaries.

 

  7. ELIGIBLE EMPLOYEE — An employee of the Company who (1) participates in a
Qualified Pension Plan and whose benefits thereunder are affected by the
limitation on benefits imposed by Section 415 or 401(a)(17) of the Code, or
(2) is designated by the Committee as eligible to participate in the Plan; and
who satisfies such additional requirements for participation in this Plan as the
Committee may from time to time establish. The Lockheed Martin Pension Plans
Administration Committee (the “Pension Committee”) shall interpret the
participation requirements established by the Committee for all participants
except elected officers subject to Section 16(b) of the Securities and Exchange
Act of 1934. Determinations of participation requirements for elected officers
shall be made by the Committee.

 

  8. PARTICIPANT — An Eligible Employee who meets the requirements for
participation contained in Article III or the Annexes; the term shall include a
former employee and survivors/beneficiaries whose benefit has not been fully
distributed. A Participant shall cease to be an active Participant upon
termination of employment, when he otherwise ceases to be an Eligible Employee,
or when he otherwise ceases to meet the requirements for participation as
amended from time to time.

 

- 28 -

EXECUTION COPY



--------------------------------------------------------------------------------

  9. QUALIFIED PENSION PLAN — A defined benefit plan specified in Appendix A in
which the Participant participates.

 

  10. PLAN — The Lockheed Martin Corporation Supplemental Retirement Plan, or
any successor plan.

 

  11. YEAR — The calendar year.

 

- 29 -

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE III

EXCESS BENEFIT PROVISIONS

1. Introduction. This Article sets forth the terms of the Plan relating to
benefits determined by reference to the limitations imposed by Code section 415
and/or Code section 401(a)(17). This Article amends and restates the provisions
relating to those benefits previously contained in the following plans:

 

  (a) the Supplemental Retirement Benefit Plan of Lockheed Martin Corporation
(formerly known as the Supplemental Benefit Plan of Lockheed Corporation);

 

  (b) the Lockheed Martin Corporation Supplemental Excess Retirement Plan
(formerly know as the Martin Marietta Corporation Supplemental Excess Retirement
Plan); and

 

  (c) the Lockheed Martin Tactical Systems Supplemental Executive Retirement
Plan (formerly known as the Loral Supplemental Executive Retirement Plan).

2. Purpose. Benefits under this Article III supplement the benefits of Eligible
Employees to the extent that such benefits cannot be paid from the Company’s
tax-qualified defined benefit plans because of the limitations on benefits
contained in Code section 415 and/or Code section 401(a)(17). It is intended
that the provisions of this Article which relate to the limitations imposed by
Code section 415 constitute a separate plan for purposes of Section 3(36) of the
Employee Retirement Income Security Act of 1974 (ERISA).

3. Eligibility. An Eligible Employee who is entitled to benefits under a
Qualified Pension Plan, and whose retirement income benefits are limited by the
provisions of the Qualified Pension Plan (as amended from time to time) relating
to the limits under Code section 415 and/or Code section 401(a)(17) shall
receive benefits pursuant to this Article III.

4. Amount of Benefit. The benefit that each Participant shall be entitled to
receive is the difference between the Participant’s actual benefit under the
applicable Qualified Pension Plan and the benefits that would have been payable
under that Plan if:

 

  (a) the Qualified Pension Plan had determined pensionable earnings on a “mix
and match” basis, as defined below; and

 

  (b) the Participant’s benefit under the Qualified Pension Plan had not been
limited by Code section 415 and/or Code section 401(a)(17).

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under a Qualified Pension Plan, the
Participant’s total

 

- 30 -

EXECUTION COPY



--------------------------------------------------------------------------------

pensionable earnings shall be determined on a “mix and match” basis. The
Participant’s annual compensation earned under the MICP shall be calculated
separately from other annual pensionable earnings. The average of the three
(3) highest years of MICP compensation during the last 10 years shall be added
to the average of the three (3) highest years of other pensionable earnings
during the last 10 years to arrive at total final average pensionable earnings
for the applicable period under the Qualified Pension Plan.

Benefits under this Article III are intended to supplement the Participant’s
actual benefit under the applicable Qualified Pension Plan as necessary to
provide the Participant with the full benefit the Participant would have
received under the applicable Qualified Pension Plan on a “mix and match” basis
and without regard to the limitations of Code section 415 and Code section
401(a)(17). To prevent duplication of benefits, the full benefit under the
applicable Qualified Pension Plan shall be calculated without reduction for Code
section 415 and Code section 401(a)(17), then reduced by the benefit payable
from the applicable Qualified Pension Plan, and then reduced further by the
benefit payable from other nonqualified pension plans of the Company which
corresponds to the benefit payable under the applicable Qualified Pension Plan
(including any benefit payable under Annex B of this Plan and excluding any
nonqualified plans designed to supplement qualified defined contribution plans).
The remaining benefit shall be paid from this Plan pursuant to this Article III.
Participants have no right to duplicate benefits with respect to the same period
of service, and the Committee may make such adjustments to the benefits under
this Plan as the Committee deems necessary to prevent duplication of benefits.

The benefit payable under this Article III shall be payable to the Participant
or Beneficiary or any other person who is receiving or entitled to receive
benefits with respect to the Participant under the Qualified Pension Plan.

If the benefits payable under the Qualified Pension Plan to any Participant are
increased following the Participant’s retirement as a result of a general
increase in the benefits payable to retired employees under that Plan, no such
increase will be made under this Plan unless the Committee expressly so provides
in writing.

5. Plan Freeze. Notwithstanding anything herein to the contrary, base rate of
pay, bonuses or other incentive compensation, or other amounts earned for or
relating to the period after December 31, 2015 shall not be used in determining
benefits under the Plan, and service after December 31, 2019 shall not be
considered, deemed to be, or otherwise treated as Credited Service or similar
benefit accrual service in determining benefits payable under the Plan.

 

- 31 -

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE IV

SUPPLEMENTAL BENEFITS

In addition to the benefits described in Article III, the Plan also provides
benefits to certain key management employees, as set forth in the Annexes.
Eligibility for, and the amount of, such benefits is set forth in the applicable
Annex. Payment options for such benefits are described in Article V.

 

- 32 -

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE V

PAYMENT OF BENEFITS

1. Vesting. Except as provided in Article VI, and subject to the Company’s right
to discontinue the Plan as provided in Article VII, a Participant shall have a
non-forfeitable benefit payable under this Plan to the same extent as benefits
are vested under the applicable Qualified Pension Plan. As provided in Article
VI, if a Participant acquires a right to receive payments under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

2. Form of Payment. Benefits shall be paid in the same form at the same times
and for the same period as benefits are paid with respect to the Participant
under the applicable Qualified Pension Plan, except as provided in the following
paragraphs. Actuarial adjustments shall be based on the factors set forth in the
Qualified Pension Plan, except as provided in the following paragraphs. If the
benefits payable under this Plan correspond to Qualified Pension Plan benefits
with multiple commencement dates, each portion of the benefits payable under
this Plan shall be paid at the same time as the corresponding portion of the
benefits is paid from the Qualified Pension Plan. If an Employee’s benefits
under the Qualified Pension Plan are suspended for any month in accordance with
the re-employment provisions thereof, the Participant’s benefit for that month
shall likewise be suspended under this Plan.

Lump Sum Option. A Participant may irrevocably elect to receive a full or
partial single lump sum payment in an amount which is the Actuarial Equivalent
of the benefit described above, and with no interest for the period between the
date of termination of employment and the payment date. This election must be
made within the time period for electing the form of benefit under the
corresponding Qualified Pension Plan, by filing a written election in the form
and manner prescribed by the Company. Payment will be made six (6) months
following the date payments would otherwise begin pursuant to the above
paragraph.

Pre-Retirement Survivor Benefit. In the event the Participant dies prior to the
date his or her retirement has commenced under this Plan and the corresponding
Qualified Pension Plan, the pre-retirement survivor benefit payable to the
surviving spouse (if any) under this Plan (the “Pre-Retirement Survivor Benefit”
and the “Surviving Spouse”) will be payable, at the election of the Surviving
Spouse, in any of the following forms:

 

  (a) in the form of a monthly annuity payable to the Surviving Spouse for his
lifetime, with no further payments to anyone after his death (which will be
referred to as the “Regular Form”);

 

- 33 -

EXECUTION COPY



--------------------------------------------------------------------------------

  (b) in the form of a lump sum payment which is the Actuarial Equivalent of the
Regular Form (the “100% Lump Sum”), but with Actuarial Equivalent determined as
of the Election Date , and with no interest for the period between the Election
Date (or, if later, the date the Participant would have attained age 55 had he
survived) and the payment date; or

 

  (c) in the form of a combined lump sum and life annuity benefit of (x) and
(y), where (x) equals a lump sum amount selected by the Surviving Spouse which
is less than the 100% Lump Sum and (y) is a monthly single life annuity for the
life of Surviving Spouse (with no further payments to anyone after his death) in
an amount that can be provided with the difference between (x) and the 100% Lump
Sum.

Any election to receive the benefit in the form of a lump sum as set forth in
(b) above or a combined lump sum and annuity as set forth in (c) above must be
made by the Surviving Spouse no later than 90 days after the date of the
Participant’s death or, if later, the date the Participant would have attained
age 55 had he survived (with the date such election is made by the Surviving
Spouse referred to as the “Election Date”). In the event the Surviving Spouse
makes an election for a lump sum or partial lump sum payment within this period,
payment will not be made to the Surviving Spouse until six months after the
Election Date (or, if later, six months after the date the benefit would
otherwise be payable under this Plan).

Cash-out of Small Benefits. Notwithstanding the above, if the Value of the sum
of the benefits payable to a Participant or Beneficiary under this Plan does not
exceed the amount that may be distributed without consent under
Section 411(a)(11) of the Code, all such benefits will be paid in a single lump
sum payment in full discharge of all liabilities with respect to such benefits.
For purposes of this Section, Value shall be determined as of the Participant’s
termination of employment, and shall mean the present value of a Participant’s
or Beneficiary’s benefits based upon the applicable mortality table and
applicable interest rate in Code section 417(e)(3)(ii) for the calendar month
preceding the Plan Year in which the termination of employment occurs.

3. Deductibility of Payments. In the event that the payment of benefits under
Section 2 would prevent the Company from claiming an income tax deduction with
respect to any portion of the benefits paid, the Committee shall have the right
to modify the form and timing of distributions as necessary to maximize the
Company’s tax deductions. In the exercise of its discretion to adopt a modified
distribution schedule, the Committee shall undertake to have distributions made
at such times and in such amounts as most closely approximate the payment method
described in Section 2, consistent with the objective of maximum deductibility
for the Company. The Committee shall have no authority to reduce a Participant’s
accrued benefit under this Plan or to pay aggregate benefits less than the
Participant’s accrued benefit in the event that all or a portion thereof would
not be deductible by the Company.

 

- 34 -

EXECUTION COPY



--------------------------------------------------------------------------------

4. Change of Law. Notwithstanding anything to the contrary herein, if the
Committee determines in good faith, based on consultation with counsel, that the
federal income tax treatment or legal status of this Plan has or may be
adversely affected by a change in the Code, Title I of the Employee Retirement
Income Security Act of 1974, or other applicable law or by an administrative or
judicial construction thereof, the Committee may direct that the benefits of
affected Participants or of all Participants be distributed as soon as
practicable after such determination is made, to the extent deemed necessary or
advisable by the Committee to cure or mitigate the consequences, or possible
consequences of, such change in law or interpretation thereof.

5. Acceleration upon Change in Control.

Notwithstanding any other provision of the Plan, the accrued benefit of each
Participant shall be distributed in a single lump sum within fifteen
(15) calendar days following a “Change in Control.”

For purposes of this Plan, a Change in Control shall include and be deemed to
occur upon the following events:

 

  (a) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.

 

  (b) The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Subsidiaries and, as a
result of the merger, combination, consolidation, recapitalization or other
reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

 

  (c) Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.

 

  (d)

At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a

 

- 35 -

EXECUTION COPY



--------------------------------------------------------------------------------

  contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

 

  (e) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Subsidiary.

This Section 5 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of benefits under this Plan in
any transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

The Committee may cancel or modify this Section 5 at any time prior to a Change
in Control. In the event of a Change in Control, this Section 5 shall remain in
force and effect, and shall not be subject to cancellation or modification for a
period of five years, and any defined term used in Section 6 shall not, for
purposes of Section 5, be subject to cancellation or modification during the
five year period

6. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. No benefit payments shall be made to the Participant
until the withholding obligation for taxes under Code sections 3101(a) and
3101(b) has been satisfied with respect to the Participant.

7. Retiree Medical Withholding. A Participant may direct the Company to withhold
from the Participant’s benefit payments hereunder all or a portion of the amount
that the Participant is required to pay for Company-provided retiree medical
coverage.

8. Reemployment. The retirement benefit otherwise payable hereunder to any
Participant who previously retired or otherwise had a Termination of Employment
and is subsequently reemployed shall be treated in a manner consistent with the
treatment of the benefit under the applicable Qualified Plan.

9. Mistaken Payments. No participant or Beneficiary shall have any right to any
payment made (1) in error, (2) in contravention to the terms of the Plan, the
Code, or ERISA, or (3) because the Committee or its delegates were not informed
of any death. The Committee shall have full rights under the law and ERISA to
recover any such mistaken payment, and the right to recover attorney’s fees and
other costs incurred with respect to such recovery. Recovery shall be made from
future Plan payments, or by any other available means.

 

- 36 -

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE VI

EXTENT OF PARTICIPANTS’ RIGHTS

1. Unfunded Status of Plan. This Plan constitutes a mere contractual promise by
the Company to make payments in the future, and each Participant’s rights shall
be those of a general, unsecured creditor of the Company. No Participant shall
have any beneficial interest in any specific assets that the Company may hold or
set aside in connection with this Plan. Notwithstanding the foregoing, to assist
the Company in meeting its obligations under this Plan, the Company may set
aside assets in a trust or trusts described in Revenue Procedure 92-64, 1992-2
C.B. 422, and the Company may direct that its obligations under this Plan be
satisfied by payments out of such trust or trusts. The assets of any such trust
will remain subject to the claims of the general creditors of the Company. It is
the Company’s intention that the Plan be unfunded for Federal income tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974.

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein shall not be permitted or recognized, other than the
designation of, or passage of payment rights to, a Beneficiary or transfer of an
interest in this Plan to a Participant’s former spouse incident to divorce under
a Qualified Domestic Relations Order.

3. Forfeiture. If, following the date on which a Participant shall retire under
this Plan, a Participant shall engage in the operation or management of a
business, whether as owner, stockholder, partner, officer, employee, consultant,
or otherwise, which at such time is in competition with the Company or any of
its subsidiaries, or shall disclose to unauthorized persons information relative
to the business of the Company or any of its subsidiaries which the Participant
shall have reason to believe is confidential, or otherwise act, or conduct
oneself, in a manner which the Participant shall have reason to believe is
contrary to the best interest of the Company, or shall be found by the Committee
to have committed an act during the term of the Participant’s employment which
would have justified the Participant being discharged for cause, the
Participant’s retirement benefit under this Plan shall terminate. Application of
this Section will be at the discretion of the Committee.

 

- 37 -

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT OR TERMINATION

1. Amendment. The Board or its authorized delegate may amend, modify, suspend or
discontinue this Plan at any time subject to any shareholder approval that may
be required under applicable law, provided, however, that no such amendment
shall have the effect of reducing a Participant’s accrued benefit or postponing
the time when a Participant is entitled to receive a distribution of his accrued
benefit unless each affected Participant consents to such change.

2. Termination. The Board reserves the right to terminate this Plan at any time
and to pay all Participants their accrued benefits in a lump sum or to make
other provisions for the payment of benefits (e.g. purchase of annuities)
immediately following such termination or at such time thereafter as the Board
may determine.

3. Transfer of Liability. The Board reserves the right to transfer to another
entity all of the obligations of Company with respect to a Participant under
this Plan if such entity agrees pursuant to a binding written agreement with the
Company or its subsidiaries to assume all of the obligations of the Company
under this Plan with respect to such Participant.

4. Merger. The Board reserves the right to merge all or part of this Plan with
or into another plan, provided (1) such other plan preserves all of the
obligations of the Company under this Plan with respect to such Participant and
(2) each Participant in the Plan would (if the Plan then terminated) receive a
benefit immediately after the merger which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger (if
the Plan had then terminated).

 

- 38 -

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION

1. The Committee. This Plan shall be administered by the Management Development
and Compensation Committee of the Board or such other committee of the Board as
may be designated by the Board. The members of the Committee shall be designated
by the Board. A majority of the members of the Committee (but not fewer than
two) shall constitute a quorum. The vote of a majority of a quorum or the
unanimous written consent of the Committee shall constitute action by the
Committee. The Committee and its delegates (including the Claims Administrator)
shall have full discretion to construe and interpret the terms and provisions of
the Plan, which interpretation or construction shall be final, conclusive and
binding on all parties, including but not limited to the Company and any
Participant or Beneficiary, except as otherwise provided by law. Except as
otherwise provided in Section 6, the Committee delegates the authority to
adjudicate claims to the Pension -Plans Administrative Committee.

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this Plan
in accordance with its terms and purpose. In making any determination or in
taking or not taking any action under this Plan, the Committee or its delegate
may obtain and rely upon the advice of experts, including professional advisors
to the Company. No member of the Committee or officer of the Company who is a
Participant hereunder may participate in any decision specifically relating to
his or her individual rights or benefits under the Plan.

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Plan, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in good faith under this Plan or for the failure of the Plan or any
Participant’s rights under the Plan to achieve intended tax consequences, or to
comply with any other law, compliance with which is not required on the part of
the Company.

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee or the Claims Administrator may direct that such benefits be paid to,
or such application or election be made by, the guardian, legal representative,
or person having the care and custody of such minor, incompetent, or incapable
person. Any payment made, application allowed, or election implemented in
accordance with this Section shall completely discharge the Company and the
Committee (or the Claims Administrator) from all liability with respect thereto.

 

- 39 -

EXECUTION COPY



--------------------------------------------------------------------------------

5. Proof of Claims. The Pension Plans Administrative Committee may require proof
of the death, disability, incompetency, minority, or incapacity of any
Participant or Beneficiary and of the right of a person to receive any benefit
or make any application or election.

6. Claim Procedures. The procedures when a claim under this Plan is wholly or
partially denied by the Claims Administrator are as follows:

 

  (a) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.

 

  (b) By a written application filed with the Claims Administrator within 60
days after receipt by claimant of the written notice described in paragraph (a),
the claimant or his duly authorized representative may request review of the
denial of his claim.

 

  (c) In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under federal law.

 

- 40 -

EXECUTION COPY



--------------------------------------------------------------------------------

  (d) The Plan will provide an impartial review that takes into account all
comments, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Claims Administrator shall
make a decision and furnish such decision in writing to the claimant within 60
days after receipt by the Claims Administrator of the request for review. This
period may be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is expected that a decision will be reached. The
decision on review shall be in writing, set forth in a manner calculated to be
understood by the claimant and shall include: (1) the specific reasons for the
decision; (2) specific reference to the pertinent Plan provisions on which the
decision is based; (3) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information “relevant” to the claimant’s claim for
benefits; (4) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (5) a statement describing any voluntary appeal
procedures and the claimant’s right to obtain information about such procedures,
if any; and (6) a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA following an adverse benefit determination on
review.

 

  (e) If in the event that the reviewing committee must make a determination of
disability in order to decide a claim, the reviewing committee shall follow the
special claims procedures for disability benefits described in Department of
Labor Regulation section 2560.503-1(d). The reviewing committee shall render a
decision within a reasonable time (not to exceed 90 days) after the claimant’s
request for review, rather than within 120 days as set forth in the above
paragraph.

 

  (f) The Claims Administrator shall be the Lockheed Martin Corporation Pension
Plans Administrative Committee. Notwithstanding the foregoing, with respect to
claims and appeals brought by elected officers of the Company, the Claims
Administrator shall be the Committee

 

- 41 -

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL AND MISCELLANEOUS PROVISIONS

1. This Plan shall not in any way obligate the Company to continue the
employment of a Participant with the Company, nor does this Plan limit the right
of the Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Plan constitute an employment contract of any
nature whatsoever between the Company and a Participant. In no event shall this
Plan by its terms or implications in any way limit the right of the Company to
change an Eligible Employee’s compensation or other benefits.

2. Any benefits accrued under this Plan shall not be treated as compensation for
purposes of calculating the amount of a Participant’s benefits or contributions
under any pension, retirement, or other plan maintained by the Company, except
as provided in such other plan.

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of Pension Plan Operations. Any written notice
to a Participant shall be made by delivery to the Participant in person, through
electronic transmission, or by mailing such notice to the Participant at his or
her place of residence or business address.

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this Plan.

5. Each Eligible Employee shall be deemed conclusively to have accepted and
consented to all the terms of this Plan and all actions or decisions made by the
Company, the Board, or Committee with regard to the Plan.

6. The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors, and its assigns, and to the Participants and their
heirs, executors, administrators, and legal representatives.

7. The validity of this Plan or any of its provisions shall be construed,
administered, and governed in all respects under and by the laws of the State of
Maryland, except as to matters of Federal law. If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

8. This Plan and its operation, including the payment of cash hereunder, is
subject to compliance with all applicable Federal and state laws, rules and
regulations and such other approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.

 

- 42 -

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE X

EFFECTIVE DATE

This Plan, including any amendment and restatement of the prior plans, is
generally effective July 1, 2014 or such other date set forth herein for a
specific provision.

 

- 43 -

EXECUTION COPY



--------------------------------------------------------------------------------

ANNEX A TO APPENDIX B

Additional Benefits under

Lockheed Martin Corporation Termination Benefits Agreements

1. Introduction. The benefits described in this Annex previously were provided
as part of the Supplemental Retirement Benefit Plan of Lockheed Martin
Corporation. That Plan was formerly known as the Supplemental Benefit Plan of
Lockheed Corporation.

2. Purpose. This Annex provides a supplemental benefit to those employees who
entered into certain Termination Benefits Agreements with Lockheed Corporation
(now Lockheed Martin Corporation).

3. Eligibility. An Eligible Employee who entered into a Termination Benefits
Agreement with Lockheed Corporation (now Lockheed Martin Corporation) prior to
August 29, 1994, shall receive benefits pursuant to this Annex.

4. Amount of Benefit. The benefit that each Eligible Employee shall be entitled
to receive is any additional benefit to which the Eligible Employee becomes
entitled with respect to the Lockheed Martin Corporation Retirement Plan for
Certain Salaried Employees pursuant to Section 6(a) of his or her Termination
Benefits Agreement on account of the merger of Lockheed Corporation contemplated
by the Agreement and Plan of Reorganization, dated as of August 29, 1994, by and
among Lockheed Martin Corporation, Martin Marietta Corporation, and Lockheed
Corporation.

5. Plan Freeze. Notwithstanding anything herein to the contrary, base rate of
pay, bonuses or other incentive compensation, or other amounts earned for or
relating to the period after December 31, 2015 shall not be used in determining
benefits under the Plan, and service after December 31, 2019 shall not be
considered, deemed to be, or otherwise treated as Credited Service or similar
benefit accrual service in determining benefits payable under the Plan.

 

- 44 -

EXECUTION COPY



--------------------------------------------------------------------------------

ANNEX B TO APPENDIX B

Additional Benefits Previously Provided under the

Lockheed Martin Corporation Supplemental Excess Retirement Plan

1. Introduction. The benefits described in this Annex previously were provided
as part of the Lockheed Martin Corporation Supplemental Excess Retirement Plan.
That Plan was formerly known as the Martin Marietta Corporation Supplemental
Excess Retirement Plan, and included provisions previously contained in the
Lockheed Martin Supplemental Retirement Income Plan.

2. Purpose. This Annex provides a supplemental benefit to salaried employees who
were considered highly compensated employees as of December 31, 1990 and who
were also participants in the Martin Marietta Corporation Retirement Income Plan
as of September 30, 1975, whose benefits are limited by Code section 401(a)(4).

3. Eligibility. This Annex provides benefits to salaried employees who were
considered highly compensated employees as of December 31, 1990 (as determined
under the Martin Marietta Corporation Retirement Income Plan as in effect on
that date) and who were also covered employees in the Martin Marietta
Corporation Retirement Income Plan as of September 30, 1975 or were participants
for 12 consecutive months prior to September 30, 1975 who receive a pension
benefit calculated under the Pre-ERISA formula in the Martin Marietta
Corporation Retirement Income Plan.

4. Amount of Benefit. Participants shall receive a retirement benefit from this
Plan equal to the excess, if any, of (1) the pension benefit calculated based on
the formula described in Article V(1)(b) or Article IX(2)(b) of the January 1,
1995 Martin Marietta Corporation Retirement Income Plan without regard to the
limitation described in Article V(1)(c), Article IX(2)(c) or Code section 415 or
Code section 401(a)(17), reduced by the greater of the pension benefits
described in Article V(1)(b) or Article IX(2)(b) of the January 1, 1995
Retirement Income Plan. To prevent duplication of benefits, the benefit payable
under this Annex shall be coordinated with any benefit payable under Article III
of the Plan, as set forth in Article III.

In no event shall the computation of benefits under this Annex take into account
any service performed by a Participant after separation from employment with the
Company or its subsidiaries.

5. Plan Freeze. Notwithstanding anything herein to the contrary, base rate of
pay, bonuses or other incentive compensation, or other amounts earned for or
relating to the period after December 31, 2015 shall not be used in determining
benefits under the Plan, and service after December 31, 2019 shall not be
considered, deemed to be, or otherwise treated as Credited Service or similar
benefit accrual service in determining benefits payable under the Plan.

 

- 45 -

EXECUTION COPY



--------------------------------------------------------------------------------

APPENDIX A TO APPENDIX B

Qualified Pension Plans

 

1. Lockheed Martin Corporation Retirement Plan for Certain Salaried Employees

2. Lockheed Martin Corporation Retirement Income Plan

3. Lockheed Martin Account Balance Retirement Plan

4. Lockheed Martin Corporation Retirement Income Plan III

5. Lockheed Martin Pension Plan for Former Salaried and Hourly Employees of
Inactive Commercial Divisions

6. KAPL Inc. Pension Plan for Salaried Employees

 

- 46 -

EXECUTION COPY



--------------------------------------------------------------------------------

PART B

Lockheed Martin Supplementary Pension Plan For Transferred Employees

of GE Operations (Restated Through July 1, 2014)

 

- 47 -

EXECUTION COPY



--------------------------------------------------------------------------------

SUPPLEMENTAL RETIREMENT BENEFIT PLAN

FOR CERTAIN TRANSFERRED EMPLOYEES

OF LOCKHEED MARTIN CORPORATION

(Restated through July 1, 2015)

 

EXECUTION COPY



--------------------------------------------------------------------------------

ARTICLE I

PURPOSES OF THE PLAN

The purposes of the Supplemental Retirement Benefit Plan for Certain Transferred
Employees of Lockheed Martin Corporation (the “Plan”) are:

 

  (a) to provide an additional retirement benefit for certain employees whose
regular retirement benefits have been limited as a result of employment service
at a Lockheed Martin company that does not have a Qualified Pension Plan; and

 

  (b) to provide an additional retirement benefit for certain employees hired on
or after January 1, 2006 (January 1, 2007 for KAPL, Inc.) at a Lockheed Martin
company that has a Qualified Pension Plan that is frozen to new participants as
of such date; and

 

  (c) to provide the above employees with those benefits that cannot be paid
from the tax-qualified plans of Lockheed Martin Corporation and its subsidiaries
because of the limitations on contributions and benefits contained in Internal
Revenue Code sections 415 and 401(a)(17).

The following plans and predecessor plans were amended, restated and merged to
form this Plan, effective July 1, 2004:

 

  1. Supplemental Retirement Benefit Plan for Certain Transferred Employees of
Lockheed Martin Corporation (formerly known as the Supplemental Retirement
Benefit Plan for Certain Transferred Employees of Lockheed Corporation)

 

  2. Incentive Retirement Benefit Plan for Certain Executives of Lockheed Martin
Corporation (formerly known as the Incentive Retirement Benefit Plan for Certain
Executives of Lockheed Corporation)

The Plan was amended and restated, effective January 1, 2005, in order to comply
with the requirements of Code section 409A. The 2005 amendment and restatement
of the Plan applied only to the portion of a Participant’s benefit that accrued
on or after January 1, 2005. The portion of a Participant’s benefit that accrued
prior to January 1, 2005 shall be governed by the terms of the Plan in effect on
December 31, 2004, attached as Appendix A. The Plan was amended and restated,
effective June 26, 2008, in order to clarify certain provisions in accordance
with the final Treasury Regulations issued under Code section 409A and to make
other clarifications with respect to eligibility and benefits. The Plan was
amended and restated effective December 31, 2008 to order to make further
clarifications in accordance with the final Treasury Regulations issued under
Code section 409A and to make other administrative clarifications. The Plan was
amended and restated effective December 31, 2010 to order to make further
clarifications in accordance with the final Treasury Regulations issued under
Code section 409A and to make other administrative clarifications.

 

EXECUTION COPY



--------------------------------------------------------------------------------

On June 26, 2014, the Qualified Pension Plan was amended: (i) effective
January 1, 2016, to provide that pensionable earnings under the Qualified
Pension Plan shall not include amounts earned for or relating to any period
after December 31, 2015; and (2) effective January 1, 2020, to freeze credited
service under the Qualified Pension Plan and to provide that no Qualified
Pension Plan participant shall accrue credited service with respect to any
period after December 31, 2019. Effective July 1, 2014, the Plan was amended and
restated to confirm these Qualified Pension Plan amendments shall carry through
to any applicable provision in this Plan, including all Annexes and Appendices
to the Plan. Accordingly, base rate of pay, bonuses or other incentive
compensation, or other amounts earned for or relating to the period after
December 31, 2015 shall not be used in determining benefits under the Plan, and
service after December 31, 2019 shall not be considered, deemed to be, or
otherwise treated as Credited Service or similar benefit accrual service in
determining benefits payable under the Plan. Furthermore, the Plan was amended
and restated to close the Plan to new entrants effective July 1, 2014.

The Plan is hereby amended and restated, effective for terminations from active
service and pre-retirement deaths on or after July 1, 2015, to update the
mortality table used for determining the present value of benefits accrued under
the Plan after December 31, 2004 when an individual is eligible for a lump sum
payout of such benefits and for certain benefit conversions involving benefits
accrued under the Plan after December 31, 2004, from the 1983 Group Annuity
Mortality Table with sex distinction to the mortality table approved by the
Internal Revenue Service for calculating the present value of benefits for
determining lump sums payable under Code section 417(e)(3); provided, however,
the 1983 Group Annuity Mortality Table with sex distinction will be used instead
of the Code section 417(e) applicable mortality table when use of the Code
section 417(e)(3) applicable mortality table would cause a reduction in the
amount of benefits payable under the Plan.

ARTICLE II

DEFINITIONS

Unless the context indicates otherwise or the term is defined below, all terms
shall be defined in accordance with the Lockheed Martin Corporation Salaried
Employee Retirement Program:

 

  1.

ACTUARIAL EQUIVALENT — The Actuarial Equivalent shall mean a benefit which has
the equivalent value computed using the interest rate which would be used by the
Pension Benefit Guaranty Corporation to determine the present value of an
immediate lump sum distribution on termination of a pension plan, as in



--------------------------------------------------------------------------------

  effect on first day of the month of termination of employment plus one percent
(1%), and the 1983 Group Annuity Mortality Table with sex distinction; provided
that for Years beginning on or after January 1, 2011, in no event shall the
interest rate plus 1% exceed 7% or be less than 4%. Notwithstanding the
foregoing, effective for terminations from active service and pre-retirement
deaths on or after July 1, 2015, the Actuarial Equivalent shall mean a benefit
which has the equivalent value computed using the interest rate which would be
used by the Pension Benefit Guaranty Corporation to determine the present value
of an immediate lump sum distribution on termination of a pension plan, as in
effect on the first day of the month of termination of employment plus one
percent (1%), and the applicable mortality table under Code section 417(e)(3);
provided that (i) in no event shall the interest rate plus 1% exceed 7% or be
less than 4%, and (ii) if use of the applicable mortality table under Code
section 417(e)(3) results in any Participant’s or Surviving Spouse’s benefit
under the Plan having an Actuarial Equivalent that is less than the Actuarial
Equivalent of the Participant’s or Surviving Spouse’s benefit computed using the
1983 Group Annuity Mortality Table with sex distinction, as determined at the
time benefits become payable pursuant to Article V, then the Actuarial
Equivalent of the Participant’s or Surviving Spouse’s Plan benefit will be
computed using the 1983 Group Annuity Mortality Table with sex distinction.

 

  2. BENEFICIARY — The Beneficiary of a Participant shall be (a) the
Participant’s Spouse or (b) if there is no Spouse surviving the Participant, the
Participant’s estate.

 

  3. BOARD — The Board of Directors of Lockheed Martin Corporation.

 

  4. CODE — The Internal Revenue Code of 1986, as amended.

 

  5. COMMITTEE — The committee described in Section 1 of Article VIII.

 

  6. COMPANY — Lockheed Martin Corporation and its Subsidiaries.

 

  7. ELIGIBLE EMPLOYEE — An employee of the Company who meets the eligibility
criteria in Section 1 of Article III or Section 1 of Article IV, and who
satisfies such additional requirements for participation in this Plan as the
Committee may from time to time establish. The Lockheed Martin Pension Plans
Administrative Committee (the “Pension Committee”) shall interpret the
participation requirements established by the Committee for all Participants
except elected officers subject to Section 16(b) of the Securities and Exchange
Act of 1934. Determinations of participation requirements for elected officers
shall be made by the Committee. Notwithstanding the foregoing, no employee of
the Company who is hired by a Participating Company or promoted to Vice
President (Level 8) or above with a Participating Company on or after July 1,
2014 shall become an Eligible Employee.



--------------------------------------------------------------------------------

  8. GRANDFATHERED 2004 BENEFIT — The benefit calculated under the terms of the
Plan in effect prior to January 1, 2005 (attached as Appendix A), determined as
if the Participant had terminated from employment on December 31, 2004 (or the
Participant’s actual termination date, if earlier).

 

  9 PARTICIPANT — An Eligible Employee who meets the requirements for
participation contained in Article III or Article IV; the term shall include a
former employee and survivors/beneficiaries whose benefit has not been fully
distributed. A Participant shall cease to be an active Participant upon
Termination of Employment, when he ceases to be an Eligible Employee, or when he
ceases to meet the requirements for participation as amended from time to time.
Notwithstanding the foregoing, no employee of the Company who is hired by a
Participating Company or promoted to Vice President (Level 8) or above with a
Participating Company on or after July 1, 2014 shall become a Participant in the
Plan.

 

  10. QUALIFIED PENSION PLAN — The Lockheed Martin Corporation Retirement Plan
for Certain Salaried Employees, the Lockheed Martin Corporation Retirement
Income Plan and the Lockheed Martin Corporation Retirement Income Plan III, or
any successor plans.

 

  11. PLAN — The Supplemental Retirement Benefit Plan for Certain Transferred
Employees of Lockheed Martin Corporation, or any successor plan.

 

  12. SUBSIDIARY — As to any person, any corporation, association, partnership,
joint venture or other business entity of which 50% or more of the voting stock
or other equity interests (in the case of entities other than corporation), is
owned or controlled (directly or indirectly) by that entity, or by one or more
of the Subsidiaries of that entity, or by a combination thereof.

 

  12A. TERMINATION OF EMPLOYMENT — A separation from service as such term is
defined in Code section 409A and the regulations thereunder.

 

  13. YEAR — The calendar year.

ARTICLE III

TRANSFER BENEFITS



--------------------------------------------------------------------------------

1. Eligibility. Benefits pursuant to this Article III are available to employees
of the Company who:

 

  (a) are Members of the Qualified Pension Plan, and

 

  (i) are transferred, prior to July 1, 2014 to a Participating Company that
does not have a Qualified Pension Plan, and

 

  (ii) are identified by such Participating Company as a key employee at the
time of such transfer, and

 

  (iii) are designated in writing, prior to July 1, 2014, by the Committee as a
Participant in this Plan;

 

  (b) effective January 1, 2006 (January 1, 2007 for KAPL, Inc.), are not
Members of the Qualified Pension Plan, and

 

  (i) are hired by a Participating Company on or after January 1, 2006 (or by
KAPL, Inc. on or after January 1, 2007) and before July 1, 2014, and

 

  (ii) are Vice Presidents (Level 8) or above on their date of hire, or are
promoted to Vice President (Level 8) after their date of hire and before July 1,
2014, and

 

  (iii) are not hired by a Participating Company pursuant to the Company’s
acquisition of an entity that does not sponsor a qualified defined benefit
pension plan.

A “Participating Company” is a business unit designated in writing by the
Committee as a unit participating in this Plan. A list of Participating Units is
set forth in Schedule 1.

Notwithstanding the foregoing, no employee of the Company shall become a
Participant in the Plan on or after July 1, 2014.

2. Amount of Benefit. The benefit that each Participant shall be entitled to
receive under the Plan is the amount reasonably determined by the Company to be
the difference between the Participant’s actual benefit, if any, under the
Qualified Pension Plan and the benefits that would have been payable under that
Plan, subject to the offset below, if:

 

  (a) the Qualified Pension Plan had determined pensionable earnings on a “mix
and match” basis, as defined below;



--------------------------------------------------------------------------------

  (b) the Participant’s period of employment service as a Participant at a
Participating Company at which no Credited Service is earned was deemed to be
years of Credited Service under the Qualified Pension Plan; and

 

  (c) the Participant’s benefit under the Qualified Pension Plan had not been
limited by Code section 415 and/or Code section 401(a)(17).

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under the Qualified Pension Plan,
the Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the three (3) highest years of MICP compensation during the last 10 years shall
be added to the average of the three (3) highest years of other pensionable
earnings during the last 10 years to arrive at total final average pensionable
earnings for the applicable period under the Qualified Pension Plan.

The above benefit (the “Transfer Benefit”) shall be offset by the benefits
payable on behalf of the Participant under the Lockheed Martin Corporation
Capital Accumulation Plan (the “Lockheed Martin CAP”) and under the Lockheed
Martin Account Balance Retirement Plan (“ABRP”). In calculating the offset, the
Participant’s total account balance from the Lockheed Martin CAP shall be
converted into an annuity using the 1983 Group Annuity Mortality Table and shall
be calculated as of the Participant’s termination of employment, using the PBGC
immediate interest rate for lump sums rate plus 1% and the Participant’s age on
the date of distribution. If the Participant received any prior distributions
from the Lockheed Martin CAP, the Transfer Benefit shall be reduced by the
annuity value of the prior distribution, using the Lockheed Martin CAP
distribution amount, the PBGC interest rate plus 1% and Participant’s age on the
date of distribution. The Transfer Benefit is then reduced for the amount of the
normal retirement benefit from the ABRP. Notwithstanding the foregoing,
effective for terminations from active service and pre-retirement deaths on or
after July 1, 2015, the offset and prior distribution reduction described above
each shall be converted into an annuity using the applicable mortality table
under Code section 417(e)(3); provided that if use of the applicable mortality
table under Code section 417(e)(3) results in an annuity that is more than the
annuity calculated using the 1983 Group Annuity Mortality Table with sex
distinction, as determined at the time benefits become payable pursuant to
Article V, then the annuity shall be calculated using the 1983 Group Annuity
Mortality Table with sex distinction.

Combined benefits under this Article III, the Lockheed Martin CAP and the ABRP
are intended to supplement the Participant’s actual benefit under the Qualified
Pension Plan as necessary to provide the Participant with the full benefit the
Participant would have received under the Qualified Pension Plan on a “mix and
match” basis, without regard to the limitations of Code section 415 and Code
section 401(a)(17), and with the special adjustments



--------------------------------------------------------------------------------

described above. To prevent duplication of benefits, the full benefit under the
Qualified Pension Plan and the enhanced Transfer Benefit described above shall
be calculated without reduction for Code section 415 and Code section
401(a)(17), then reduced by the benefit payable from the Qualified Pension Plan
(without regard to the portion of such benefit attributable to employee
contributions, if any), then reduced by the benefit payable from the Lockheed
Martin CAP and ABRP, and then reduced by the 2004 Grandfathered Benefit, to the
extent permissible under Code section 409A. The remainder of the benefit shall
be paid from this Plan. Participants have no right to duplicate benefits with
respect to the same period of service, and the Committee may make such
adjustments to the benefits under this Plan as the Committee deems necessary to
prevent duplication of benefits.

The benefit payable under this Article III shall be payable to the Participant
or Beneficiary or any other person who is receiving or entitled to receive
benefits with respect to the Participant under the Qualified Pension Plan.

If the benefits payable under the Qualified Pension Plan to any Participant are
increased following the Participant’s retirement as a result of a general
increase in the benefits payable to retired employees under that Plan, no such
increase will be made under this Plan.

3. Plan Freeze

Notwithstanding anything herein to the contrary, base rate of pay, bonuses or
other incentive compensation, or other amounts earned for or relating to the
period after December 31, 2015 shall not be used in determining the Transfer
Benefit or other benefits under the Plan, and service after December 31, 2019
shall not be considered, deemed to be, or otherwise be treated as Credited
Service or similar benefit accrual service in determining benefits payable under
the Plan.

ARTICLE IV

INCENTIVE BENEFITS

1. Eligibility. Benefits pursuant to this Article IV are available to the
employees described below. However, an employee who terminated employment with
Lockheed Corporation prior to January 1, 1984, when eligible for a deferred
retirement benefit under Section 5.03 of the Lockheed Retirement Plan for
Certain Salaried Employees is not eligible to receive a benefit under this
Article IV.

An employee or former employee of Lockheed Martin Corporation and its
subsidiaries who, prior to July 2, 2014:



--------------------------------------------------------------------------------

  (a) is employed by a Lockheed Martin business unit that is not covered by a
Qualified Pension Plan, and

 

  (b) is identified by such business unit as a key employee, and

 

  (c) at the time of eligibility for benefits is, or for any year during his or
her last ten (10) years of service]with Lockheed Martin Corporation prior to
July 1, 2014 was, a participant in the Lockheed Martin Corporation Management
Incentive Compensation Plan (including the Deferred Management Incentive
Compensation Plan of Lockheed Martin Corporation), or any incentive compensation
plan of any subsidiary or affiliated corporation of Lockheed Martin Corporation
which the Committee determines is a corresponding incentive plan; and

 

  (d) who has been specifically designated in writing before July 1, 2014 by the
Committee as a Participant; and

 

  (e) who is not eligible for a benefit under Article III of this Plan

Notwithstanding the foregoing, no employee of the Company shall become a
Participant in the Plan on or after July 1, 2014.

 

  2. Amount of Benefit.

A. Normal or Disability Retirement. The benefit payable under this Article IV to
a Participant is the amount reasonably determined to be the difference between
the Participant’s actual benefit under the Lockheed Martin Retirement Plan for
Certain Salaried Employees (or such other Qualified Pension Plan as designated
by the Committee (the “Designated Qualified Plan”) and the benefits that would
have been payable under that Plan, subject to the offset below, if:

 

  (a) the Designated Qualified Plan had determined pensionable earnings on a
“mix and match” basis, as defined below;

 

  (b) the Participant’s period of employment service as a Participant with the
Company during which period no Credited Service is earned either because the
Participant was not in a covered group or because of a limitation on Credited
Service under the Qualified Pension, was deemed to be years of Credited Service
under the Designated Qualified Pension Plan; and

 

  (c) the Participant’s benefit under the Designated Qualified Plan had not been
limited by Code section 415 and/or Code section 401(a)(17).



--------------------------------------------------------------------------------

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under the Qualified Pension Plan,
the Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the highest years of MICP compensation shall be added to the average of the
highest years of other pensionable earnings to arrive at total final average
pensionable earnings for the applicable period under the Qualified Pension Plan.

The above benefit (the “Incentive Benefit”) shall be offset by the benefits
payable on behalf of the Participant under the Lockheed Martin Corporation
Capital Accumulation Plan (the “Lockheed Martin CAP”) and under the Lockheed
Martin Account Balance Retirement Plan (“ABRP”). In calculating the offset, the
Participant’s total account balance from the Lockheed Martin CAP shall be
converted into an annuity using the 1983 Group Annuity Mortality Table and shall
be calculated as of the Participant’s termination of employment, using the PBGC
immediate interest rate for lump sums rate plus 1% and Participant’s age on the
date of distribution. If the Participant received any prior distributions from
the Lockheed Martin CAP, the Incentive Benefit shall be reduced by the annuity
value of the prior distribution, using the Lockheed Martin CAP distribution
amount, PBGC immediate interest rate for lump sums rate plus 1% and
Participant’s age on the date of distribution. The Incentive Benefit is then
reduced for the amount of the Participant’s normal retirement benefit from the
ABRP, and then reduced by the Participant’s 2004 Grandfathered Benefit, to the
extent permissible under Code section 409A. Notwithstanding the foregoing,
effective for terminations from active service and pre-retirement deaths on or
after July 1, 2015, the offset and prior distribution reduction described above
each shall be converted into an annuity using the applicable mortality table
under Code section 417(e)(3); provided that if use of the applicable mortality
table under Code section 417(e)(3) results in an annuity that is more than the
annuity calculated using the 1983 Group Annuity Mortality Table with sex
distinction, as determined at the time benefits become payable pursuant to
Article V, then the annuity shall be calculated using the 1983 Group Annuity
Mortality Table with sex distinction.

C. No Duplication. Combined benefits under this Article IV, the Lockheed Martin
CAP and the ABRP are intended to supplement the Participant’s actual benefit
under the Qualified Pension Plan as necessary to provide the Participant with
the full benefit the Participant would have received under the Qualified Pension
Plan on a “mix and match” basis, without regard to the limitations of Code
section 415 and Code section 401(a)(17), and with the special adjustments
described above. To prevent duplication of benefits, the full benefit under the
Qualified Pension Plan and the enhanced Incentive Benefit described above shall
be calculated without reduction for Code section 415 and Code section
401(a)(17), then reduced by the benefit payable from the Qualified Pension Plan
then reduced by the benefit payable from the Lockheed Martin CAP and ABRP, and
then reduced by the Participant’s 2004 Grandfathered Benefit, to the extent
permissible under Code section 409A. The remainder of the benefit shall be paid
from this Plan. Participants have no right to duplicate benefits with respect to
the same period of service, and the Committee may make such adjustments to the
benefits under this Plan as the Committee deems necessary to prevent duplication
of benefits.



--------------------------------------------------------------------------------

The benefit payable under this Article IV shall be payable to the Participant or
Beneficiary or any other person who would be entitled to receive benefits with
respect to the Participant under the Designated Qualified Plan.

If the benefits that would be payable under the Designated Qualified Plan to any
Participant are increased following the Participant’s retirement as a result of
a general increase in the benefits payable to retired employees under that Plan,
no such increase will be made under this Plan.

3. Plan Freeze

Notwithstanding anything herein to the contrary, base rate of pay, bonuses or
other incentive compensation, or other amounts earned for or relating to the
period after December 31, 2015 shall not be used in determining the Incentive
Benefit or benefits under the Plan, and service after December 31, 2019 shall
not be considered, deemed to be, or otherwise treated as Credited Service or
similar benefit accrual service in determining benefits payable under this Plan.

ARTICLE V

PAYMENT OF BENEFITS

1. Vesting. Except as provided in Article VI, and subject to the Company’s right
to discontinue the Plan as provided in Article VII, a Participant shall have a
non-forfeitable interest in benefits payable under this Plan to the same extent
as benefits are vested under the applicable Qualified Pension Plan. As provided
in Article VI, if a Participant acquires a right to receive payments under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company.

2. Form and Timing of Payment. Except as otherwise provided herein, a
Participant may make an initial payment election between an annuity and a lump
sum payment under the terms and conditions described in this Section 2. All
elections under this Section 2 must be made in the form and manner prescribed by
the Senior Vice President, Human Resources. No election made pursuant to this
Section 2 may affect a payment due in the same calendar year in which the
election is made or accelerate payment into the calendar year in which the
election is made.

(a) Regular Form. Unless a Participant has elected a lump sum payment under
Section 2(b) of this Article V, benefits under this Plan shall be paid in the
form of



--------------------------------------------------------------------------------

an annuity. Participants who first become eligible for participation in the Plan
after December 16, 2005 shall receive their benefits in the form of an annuity.
Benefits paid in a form described in this Section 2(a) shall commence as soon as
administratively practicable (but no more than 90 days) following the later of
(i) the month in which the Participant has a Termination of Employment, or
(ii) the month in which the Participant attains age fifty-five (55).
Notwithstanding the foregoing sentence, benefits paid in a form described in
this Section 2(a) to a Participant who is reasonably determined by the Company
to be a “specified employee” within the meaning of Code section 409A(2)(B)(i),
shall not commence before the later of (i) six (6) months following the month in
which the Participant has a Termination of Employment, or (ii) the month in
which the Participant attains age fifty-five (55). No interest shall be paid
between the date of Termination of Employment or attainment of age fifty-five
(55), as applicable, and the payment date.

i. Selection of Annuity Form. Prior to his Termination of Employment or
attainment of age 55, as applicable, a Participant may elect to receive benefits
in any actuarially equivalent annuity form that is available under the
applicable Qualified Pension Plan on the date of the Participant’s election that
has been designated by the Senior Vice President, Human Resources as available
for election under this Plan. If the Participant has not validly elected an
annuity form before his Termination of Employment or attainment of age 55, as
applicable, under this Section 2(a) or a lump sum payment as provided in
Section 2(b) of Article V, (i) an unmarried Participant shall be deemed to have
elected payment in the form of a monthly annuity for the life of the Participant
with no further payments to anyone after his or her death, and (ii) a married
Participant shall be deemed to have elected payment in the form of a reduced
monthly annuity for the life of the Participant with, after the Participant’s
death, a 50% survivor annuity for the life of the Participant’s spouse.
Actuarial adjustments shall be based on the factors set forth in the Qualified
Pension Plan.

(b) Lump Sum Option. This Section shall not apply to Participants who first
become eligible for participation in the Plan after December 16, 2005. In lieu
of the forms described in Section 2(a) of Article V, a Participant may make a
one-time initial election to receive a full lump sum payment in an amount which
is the Actuarial Equivalent of a monthly annuity for the life of the Participant
with no further payments to anyone after his or her death, provided the election
is filed with the Company in writing no later than December 31, 2008 (or such
other date determined by the Senior Vice President, Human Resources and
communicated to Participants) and the Participant’s employment has not
terminated employment prior to filing the election. For all Participants who
elect a lump sum under this Section 2(b), the lump sum payment shall be made six
(6) months following the later of (i) the month in which the Participant has a
Termination of Employment, or (ii) the month in which the Participant attains
age fifty-five (55). No interest shall be paid between the date of Termination
of Employment or



--------------------------------------------------------------------------------

attainment of age fifty-five (55), as applicable, and the payment date. All
elections under this Section (b) must be made in the form and manner prescribed
by the Company. Such election shall be irrevocable except as provided in
Section 2(e) of Article V.

(c) Cash-out of Small Benefits. Notwithstanding the above, if the Value of the
sum of the benefits payable to a Participant or Beneficiary under this Plan does
not exceed $10,000, all such benefits will be paid in a single lump sum payment
in full discharge of all liabilities with respect to such benefits. For purposes
of this Section, Value shall be determined as of the Participant’s Termination
of Employment or attainment of age fifty-five (55), as applicable, and shall
mean the present value of a Participant’s or Beneficiary’s benefits, excluding
the Grandfathered 2004 Benefit, based (i) for terminations prior to January 1,
2008 upon the applicable mortality table and applicable interest rate in Code
section 417(e)(3)(ii), or for Terminations of Employment on or after January 1,
2008, upon the applicable mortality table and applicable interest rate under
Code section 417(e)(3), as amended by the Pension Protection Act of 2006, for
the calendar month preceding the Plan Year in which the Termination of
Employment or attainment of age fifty-five (55) occurs. Notwithstanding the
foregoing sentence, benefits paid under this Section 2.c. to a Participant who
is reasonably determined by the Company to be a “specified employee” within the
meaning of Code section 409A(2)(B)(i), shall not commence before six (6) months
following the later of (i) the month in which the Participant has a Termination
of Employment, or (ii) the month in which the Participant attains age fifty-five
(55). No interest shall be paid between the date of Termination of Employment or
attainment of age fifty-five (55), as applicable, and the payment date.

(d) Payment Upon Death or Disability.

i. Death. No other death benefits are provided under this Plan other than as
specified in this Section 2.d.i.

A. Pre-Retirement Survivor Benefit. In the event the Participant dies prior to
Termination of Employment or the attainment of age fifty-five (55), a
pre-retirement survivor benefit will be payable to the Participant’s surviving
spouse (if any) (the “Pre-Retirement Survivor Benefit” and the “Surviving
Spouse”) in the form elected by the Participant under the terms of the Plan. If
the Participant’s benefit was payable in a lump sum, the lump sum shall be the
Actuarial Equivalent of a monthly annuity payable for the life of the Surviving
Spouse with no further payments to anyone after his or her death. The
Pre-Retirement Survivor Benefit shall commence as soon as administratively
practicable (but no later than 90 days) following the later of (i) the



--------------------------------------------------------------------------------

month in which the Participant dies, or (ii) the month in which the Participant
would have attained age fifty-five (55). Notwithstanding the foregoing, with
respect to all Participants who validly elected a lump sum under Section 2.b., a
lump sum Pre-Retirement Survivor Benefit shall be paid to the Participant’s
Surviving Spouse six (6) months following the later of (i) the month in which
the Participant dies, or (ii) the month in which the Participant would have
attained age fifty-five (55). No Pre-Retirement Survivor Benefit is payable to
anyone other than the Participant’s Surviving Spouse.

B. Death After Termination of Employment or Attainment of Age 55. If a
Participant who is required to wait six (6) months for a lump sum payment (in
accordance with Section 2 of Article V) dies after the Participant’s Termination
of Employment or attainment of age fifty-five (55), as applicable, but before
payment is made, the lump sum payment shall be made to the Participant’s
Beneficiary as administratively practicable (but no later than 90 days)
following the death of the Participant.

ii. Disability. Notwithstanding the provisions of this Article V, the benefit of
a Disabled Participant who is eligible for a disability pension from the
Lockheed Martin Retirement Income Plan or the Lockheed Martin Corporation
Retirement Income Plan III shall be paid in the form elected by the Participant
under the terms of the Plan as soon as administratively practicable (but no
later than 90 days) following the date the Participant is reasonably determined
by the Company to be Disabled. For the purposes of this Section 2.d.ii., the
terms “Disabled” or “Disability” shall have the meaning set forth in the
Lockheed Martin Retirement Income Plan or the Lockheed Martin Corporation
Retirement Income Plan III, as applicable, to the extent consistent with the
requirements of Code section 409A(a)(2(C).

(e) Prospective Change of Payment Elections. Participants may elect to change
the form of payment of benefits or further delay the commencement of benefits as
provided in this Section 2(e). All elections under this Section 2(e) must be
made in the form and manner prescribed by the Company. This Section 2(e) does
not apply to Surviving Spouses or Beneficiaries. Subject to the provisions of
Code section 409A, other changes in the form of benefit, including changes
between actuarially equivalent forms of benefit, if any, may be made only as
determined by the Senior Vice President, Human Resources, of the Company in
accordance with Code section 409A.



--------------------------------------------------------------------------------

  i. Form of Payment. A Participant who has validly elected (or deemed to have
elected) payment as an annuity (as described in Section 2(a) of Article V) or
has validly elected a lump sum payment (in accordance with Section 2(b) of
Article V) may later elect to receive payment in any form (annuity or lump sum)
designated by the Senior Vice President, Human Resources, of the Company,
provided that such election is made in the form and manner determined by the
Senior Vice President, Human Resources not less than twelve (12) months before
the date the payment would have first commenced under the Participant’s prior
election. In addition, the first payment under the new election must commence no
earlier than sixty (60) months from the date when the payment would have first
commenced under the Participant’s prior election. Such change in election shall
not be given effect until twelve (12) months from the date that the change in
election is delivered to the Company.

 

  j. ii. Timing of Payment. Regardless of the form of payment, a Participant may
elect to delay payment of his benefit provided such election is made in writing
in the form and manner determined by the Senior Vice President, Human Resources,
not less than twelve (12) months before the date the payment would have first
commenced under the Participant’s prior election. In addition, the first payment
under the new election must commence no earlier than sixty (60) months from when
the payment would have first commenced under the Participant’s prior election.
No interest shall be paid between the date of Termination of Employment or
attainment of age fifty-five (55), as applicable, and the payment date. Such
change in election shall not be given effect until twelve (12) months from the
date that the change in election is delivered to the Company.

f. Notwithstanding the above, for periods prior to January 1, 2009, (or such
later date as may be provided by the Internal Revenue Service in guidance of
general applicability), the Senior Vice President, Human Resources may provide
alternative rules for elections with respect to the commencement of payment and
form of payment, provided that such rules conform to Code section 409A and
Internal Revenue Service guidance issued thereunder.

g. If a Participant participates in more than one supplemental pension plan
sponsored by the Corporation, the Participant must make a single election that
shall apply to his or her benefits under all such plans with respect to the form
of annuity (under Section 2(a) of this Article 5) and with respect to
prospective changes of payment (under Section 2(e) of this Article 5).

3. Deductibility of Payments. Subject to the provisions of Section Code section
409A, in the event that the Company reasonably anticipates that the payment of
benefits in accordance with the Participant’s election under Section 2 would
prevent the Company from claiming an income tax deduction with respect to any
portion of the benefits paid under Code



--------------------------------------------------------------------------------

section 162(m), the Committee shall have the right to delay the timing of
distributions from the Participant’s Account as necessary to maximize the
Company’s tax deductions. In the exercise of its discretion to adopt a delayed
distribution schedule, the Committee shall undertake to have distributions made
at such times and in such amounts as the Company reasonably anticipates, or
should reasonably anticipate, that if the payment is made during such year, the
deduction will not be barred by Code section 162(m) or upon a Termination of
Employment in accordance with Treasury Regulation section 1.409A-2(b)(7)(i),
consistent with the objective of maximum deductibility for the Company. The
Committee shall have no authority to reduce a Participant’s Account Balance or
to pay aggregate benefits less than the Participant’s Account Balance in the
event that all or a portion thereof would not be deductible by the Company. All
scheduled payments under this Plan and any other plan required to be aggregated
with this Plan must be delayed in order for such payment to be delayed pursuant
to this Section 8.

4. Change of Law. Notwithstanding anything herein to the contrary, if the
Committee determines in good faith, based on consultation with counsel and in
accordance with the requirements of Code section 409A, that the federal income
tax treatment or legal status of this Plan has or may be adversely affected by a
change in the Code, Title I of the Employee Retirement Income Security Act of
1974, or other applicable law or by an administrative or judicial construction
thereof, the Committee may direct that the benefits of affected Participants or
of all Participants be distributed as soon as practicable after such
determination is made, to the extent deemed necessary or advisable by the
Committee to cure or mitigate the consequences, or possible consequences of,
such change in law or interpretation thereof.

5. Acceleration upon Change in Control. Notwithstanding any other provision of
the Plan, the accrued benefit of each Participant shall be one-hundred percent
(100%) vested and be distributed in a single lump sum within fifteen
(15) calendar days following a “Change in Control.”

For purposes of this Plan, a Change in Control shall include and be deemed to
occur upon the following events:

 

  (a) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.

 

  (b)

The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Company Subsidiaries
and, as a result of the merger, combination, consolidation, recapitalization or
other reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),



--------------------------------------------------------------------------------

  determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

 

  (c) Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.

 

  (d) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

 

  (e) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Company
Subsidiary.

Notwithstanding the foregoing, no distribution shall be made solely on account
of a Change in Control and prior to the benefit commencement date specified in
Section 2 of Article V unless the Change in Control is both an event qualifying
for a distribution of deferred compensation under Section 409A(a)(2)(A)(v) of
the Code and an event qualifying under this Section 5.

This Section 5 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of benefits under this Plan in
any transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

The Committee may cancel or modify this Section 5 at any time prior to a Change
in Control. In the event of a Change in Control, this Section 5 shall remain in
force and effect, and shall not be subject to cancellation or modification for a
period of five years, and any defined term used in Section 5 shall not, for
purposes of Section 5, be subject to cancellation or modification during the
five year period



--------------------------------------------------------------------------------

6. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. No benefit payments shall be made to the Participant
until the withholding obligation for taxes under Code sections 3101(a) and
3101(b) has been satisfied with respect to the Participant.

7. Retiree Medical Withholding. A Participant may direct the Company to withhold
from the Participant’s benefit payments hereunder all or a portion of the amount
that the Participant is required to pay for Company-provided retiree medical
coverage.

8. Reemployment. The retirement benefit otherwise payable hereunder to any
Participant who previously retired or otherwise had a Termination of Employment
and is subsequently reemployed may not be suspended during the Participant’s
period of reemployment except as permitted under Code section 409A.

9. Mistaken Payments. No Participant or Beneficiary shall have any right to any
payment made (1) in error, (2) in contravention to the terms of the Plan, the
Code, or ERISA, or (3) because the Committee or its delegates were not informed
of any death. The Committee shall have full rights under the law and ERISA to
recover any such mistaken payment, and the right to recover attorney’s fees and
other costs incurred with respect to such recovery. Recovery shall be made from
future Plan payments, or by any other available means.

ARTICLE VI

EXTENT OF PARTICIPANTS’ RIGHTS

1. Unfunded Status of Plan. This Plan constitutes a mere contractual promise by
the Company to make payments in the future, and each Participant’s rights shall
be those of a general, unsecured creditor of the Company. No Participant shall
have any beneficial interest in any specific assets that the Company may hold or
set aside in connection with this Plan. Notwithstanding the foregoing, to assist
the Company in meeting its obligations under this Plan, the Company may set
aside assets in a trust or trusts described in Revenue Procedure 92-64, 1992-2
C.B. 422, and the Company may direct that its obligations under this Plan be
satisfied by payments out of such trust or trusts. The assets of any such trust
will remain subject to the claims of the general creditors of the Company. It is
the Company’s intention that the Plan be unfunded for Federal income tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974.

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance



--------------------------------------------------------------------------------

or attachment of any payments or benefits under this Plan, or any interest
therein shall not be permitted or recognized, other than the designation of, or
passage of payment rights to, a Beneficiary or transfer of an interest in this
Plan to a Participant’s spouse, former spouse, or child incident to divorce
under a Qualified Domestic Relations Order (which shall be interpreted and
administered in accordance with Code sections 414(p)(1)(B) and 409A), provided
that the form of payment designated in such order is an annuity as provided in
Section 2(a) of Article V.

3. Forfeiture. If, following the date on which a Participant shall retire under
this Plan, a Participant shall engage in the operation or management of a
business, whether as owner, stockholder, partner, officer, employee, consultant,
or otherwise, which at such time is in competition with the Company or any of
its subsidiaries, or shall disclose to unauthorized persons information relative
to the business of the Company or any of its subsidiaries which the Participant
shall have reason to believe is confidential, or otherwise act, or conduct
oneself, in a manner which the Participant shall have reason to believe is
contrary to the best interest of the Company, or shall be found by the Committee
to have committed an act during the term of the Participant’s employment which
would have justified the Participant being discharged for cause, the
Participant’s retirement benefit under this Plan shall terminate. Application of
this Section will be at the discretion of the Committee.

ARTICLE VII

AMENDMENT OR TERMINATION

1. Amendment. The Board or its authorized delegate may amend, modify, suspend or
discontinue this Plan at any time subject to any shareholder approval that may
be required under applicable law, provided, however, that no such amendment
shall have the effect of reducing a Participant’s accrued benefit or postponing
the time when a Participant is entitled to receive a distribution of his accrued
benefit unless each affected Participant consents to such change.

2. Termination. The Board reserves the right to terminate this Plan at any time
and at such times that the Board reasonably determines in its discretion is
appropriate and conforms to the requirements of Code section 409A, to pay all
Participants their accrued benefits in a lump sum or to make other provisions
for the payment of benefits (e.g. purchase of annuities) immediately following
such termination or at such time thereafter as the Board may determine.

3. Transfer of Liability. The Board reserves the right to transfer to another
entity all of the obligations of Company with respect to a Participant under
this Plan if such entity agrees pursuant to a binding written agreement with the
Company or its subsidiaries to assume all of the obligations of the Company
under this Plan with respect to such Participant.



--------------------------------------------------------------------------------

4. Merger. The Board reserves the right to merge all or part of this Plan with
or into another plan, provided (1) such other plan preserves all of the
obligations of the Company under this Plan with respect to such Participant and
(2) each Participant in the Plan would (if the Plan then terminated) receive a
benefit immediately after the merger which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger (if
the Plan had then terminated).

ARTICLE VIII

ADMINISTRATION

1. The Committee. This Plan shall be administered by the Management Development
and Compensation Committee of the Board or such other committee of the Board as
may be designated by the Board. The members of the Committee shall be designated
by the Board. A majority of the members of the Committee (but not fewer than
two) shall constitute a quorum. The vote of a majority of a quorum or the
unanimous written consent of the Committee shall constitute action by the
Committee. The Committee and its delegates (including the Claims Administrator)
shall have full discretion to construe and interpret the terms and provisions of
the Plan, which interpretation or construction shall be final, conclusive and
binding on all parties, including but not limited to the Company and any
Participant or Beneficiary, except as otherwise provided by law. Notwithstanding
anything contained in the Plan or in any document issued under the Plan, it is
intended that the Plan will at all times conform to the requirements of Code
section 409A and any regulations or other guidance issued thereunder, and that
the provisions of the Plan will be interpreted to meet such requirements. If any
provision of the Plan is determined not to conform to such requirements, the
Plan shall be interpreted to omit such offending provision.

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this Plan
in accordance with its terms and purpose. In making any determination or in
taking or not taking any action under this Plan, the Committee or its delegate
may obtain and rely upon the advice of experts, including professional advisors
to the Company. Except as otherwise provided in Section 6, the Committee
delegates the authority to adjudicate claims to the Pension Plans Administrative
Committee. No member of the Committee or officer of the Company who is a
Participant hereunder may participate in any decision specifically relating to
his or her individual rights or benefits under the Plan.

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Plan, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in good faith under this Plan or for the



--------------------------------------------------------------------------------

failure of the Plan or any Participant’s rights under the Plan to achieve
intended tax consequences, or to comply with any other law, compliance with
which is not required on the part of the Company.

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee or the Claims Administrator may direct that such benefits be paid to,
or such application or election be made by, the guardian, legal representative,
or person having the care and custody of such minor, incompetent, or incapable
person. Any payment made, application allowed, or election implemented in
accordance with this Section shall completely discharge the Company and the
Committee (or Claims Administrator) from all liability with respect thereto.

5. Proof of Claims. The Committee or Claims Administrator may require proof of
the death, disability, incompetency, minority, or incapacity of any Participant
or Beneficiary and of the right of a person to receive any benefit or make any
application or election.

6. Claim Procedures. The procedures when a claim under this Plan is wholly or
partially denied by the Claims Administrator are as follows:

 

  (a) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.

 

  (b) By a written application filed with the Claims Administrator within 60
days after receipt by claimant of the written notice described in paragraph (a),
the claimant or his duly authorized representative may request review of the
denial of his claim.



--------------------------------------------------------------------------------

  (c) In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under Federal law.

 

  (d) The Plan will provide an impartial review that takes into account all
comments, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Claims Administrator shall
make a decision and furnish such decision in writing to the claimant within 60
days after receipt by the Claims Administrator of the request for review. This
period may be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is expected that a decision will be reached. The
decision on review shall be in writing, set forth in a manner calculated to be
understood by the claimant and shall include: (1) the specific reasons for the
decision; (2) specific reference to the pertinent Plan provisions on which the
decision is based; (3) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information “relevant” to the claimant’s claim for
benefits; (4) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (5) a statement describing any voluntary appeal
procedures and the claimant’s right to obtain information about such procedures,
if any; and (6) a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA following an adverse benefit determination on
review. If in the event that the reviewing committee must make a determination
of disability in order to decide a claim, the reviewing committee shall follow
the special claims procedures for disability benefits described in Department of
Labor Regulation section 2560.503-1(d). The reviewing committee shall render a
decision within a reasonable time (not to exceed 90 days) after the claimant’s
request for review, rather than within 120 days as set forth in the above
paragraph.



--------------------------------------------------------------------------------

  (e) The Claims Administrator shall be the Lockheed Martin Corporation Pension
Plans Administrative Committee. Notwithstanding the foregoing, with respect to
claims and appeals brought by elected officers of the Company, the Claims
Administrator shall be the Committee.



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL AND MISCELLANEOUS PROVISIONS

1. This Plan shall not in any way obligate the Company to continue the
employment of a Participant with the Company, nor does this Plan limit the right
of the Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Plan constitute an employment contract of any
nature whatsoever between the Company and a Participant. In no event shall this
Plan by its terms or implications in any way limit the right of the Company to
change an Eligible Employee’s compensation or other benefits.

2. Any benefits accrued under this Plan shall not be treated as compensation for
purposes of calculating the amount of a Participant’s benefits or contributions
under any pension, retirement, or other plan maintained by the Company, except
as provided in such other plan.

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of Pension Plan Operations. Any written notice
to a Participant shall be made by delivery to the Participant in person, through
electronic transmission, or by mailing such notice to the Participant at his or
her place of residence or business address.

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this Plan.

5. Each Eligible Employee shall be deemed conclusively to have accepted and
consented to all the terms of this Plan and all actions or decisions made by the
Company, the Board, or Committee with regard to the Plan.

6. The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors, and its assigns, and to the Participants and their
heirs, executors, administrators, and legal representatives.

7. A copy of this Plan shall be available for inspection by Participants or
other persons entitled to benefits under the Plan at reasonable times at the
offices of the Company.

8. The validity of this Plan or any of its provisions shall be construed,
administered, and governed in all respects under and by the laws of the State of
Maryland, except as to matters of Federal law. If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.



--------------------------------------------------------------------------------

9. This Plan and its operation, including the payment of cash hereunder, is
subject to compliance with all applicable Federal and state laws, rules and
regulations and such other approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.

ARTICLE X

EFFECTIVE DATE

This Plan, including any amendment and restatement of the prior plans, is
generally effective July 1, 2015 or such other date set forth herein for a
particular provision.

Lockheed Martin Corporation has caused this instrument to be executed the 20th
day of July, 2015.

 

LOCKHEED MARTIN CORPORATION By:   /s/ Patricia L. Lewis   Patricia L. Lewis  
Senior Vice President, Human Resources



--------------------------------------------------------------------------------

APPENDIX A TO JANUARY 1, 2005 RESTATEMENT

This Appendix A shall apply to the portion of a Participant’s benefit that
accrued and vested on or before December 31, 2004. This Appendix A shall not
apply to the portion of a Participant’s benefit that accrues or becomes vested
on or after January 1, 2005.

ARTICLE I

PURPOSES OF THE PLAN

The purposes of the Supplemental Retirement Benefit Plan for Certain Transferred
Employees of Lockheed Martin Corporation (the “Plan”) are:

 

  (a) to provide an additional retirement benefit for certain employees whose
regular retirement benefits have been limited as a result of employment service
at a Lockheed Martin company that does not have a Qualified Pension Plan; and

 

  (b) to provide the above employees with those benefits that cannot be paid
from the tax-qualified plans of Lockheed Martin Corporation and its subsidiaries
because of the limitations on contributions and benefits contained in Internal
Revenue Code sections 415 and 401(a)(17).

The following plans and predecessor plans are amended, restated and merged to
form this Plan, effective July 1, 2004:

 

  3. Supplemental Retirement Benefit Plan for Certain Transferred Employees of
Lockheed Martin Corporation (formerly known as the Supplemental Retirement
Benefit Plan for Certain Transferred Employees of Lockheed Corporation)

 

  4. Incentive Retirement Benefit Plan for Certain Executives of Lockheed Martin
Corporation (formerly known as the Incentive Retirement Benefit Plan for Certain
Executives of Lockheed Corporation)

ARTICLE II

DEFINITIONS

Unless the context indicates otherwise or the term is defined below, all terms
shall be defined in accordance with the Lockheed Martin Corporation Salaried
Retirement Program:

 

  1.

ACTUARIAL EQUIVALENT — The Actuarial Equivalent shall mean a benefit which has
the equivalent value computed using the interest rate which would be



--------------------------------------------------------------------------------

  used by the Pension Benefit Guaranty Corporation to determine the present
value of an immediate lump sum distribution on termination of a pension plan, as
in effect on first day of the month of termination of employment plus one
percent (1%), and the 1983 Group Annuity Mortality Table with sex distinction.

 

  2. BENEFICIARY — The person or persons designated by the Participant as his or
her beneficiary under the applicable Qualified Pension Plan (or, if the
Participant has never been covered under a Qualified Pension Plan, the person or
persons designated by the Participant as his or her beneficiary under this Plan
on such form as required by the Committee). If no beneficiary is designated
under the Qualified Pension Plan or under this Plan, or if no designated
beneficiary survives the Participant, the Participant’s estate shall be the
beneficiary.

 

  3. BOARD — The Board of Directors of Lockheed Martin Corporation.

 

  4. CODE — The Internal Revenue Code of 1986, as amended.

 

  5. COMMITTEE — The committee described in Section 1 of Article VIII.

 

  6. COMPANY — Lockheed Martin Corporation and its subsidiaries.

 

  7. ELIGIBLE EMPLOYEE — An employee of the Company who meets the eligibility
criteria in Section 1 of Article III or Section 1 of Article IV, and who
satisfies such additional requirements for participation in this Plan as the
Committee may from time to time establish. The Lockheed Martin Pension Plans
Administrative Committee (the “Pension Committee”) shall interpret the
participation requirements established by the Committee for all Participants
except elected officers subject to Section 16(b) of the Securities and Exchange
Act of 1934. Determinations of participation requirements for elected officers
shall be made by the Committee

 

  8. PARTICIPANT — An Eligible Employee who meets the requirements for
participation contained in Article III or Article IV; the term shall include a
former employee and survivors/beneficiaries whose benefit has not been fully
distributed. A Participant shall cease to be an active Participant upon
termination of employment, when he ceases to be an Eligible Employee, or when he
ceases to meet the requirements for participation as amended from time to time.

 

  9. QUALIFIED PENSION PLAN — The Lockheed Martin Corporation Retirement Plan
for Certain Salaried Employees, the Lockheed Martin Corporation Retirement
Income Plan and the Lockheed Martin Corporation Retirement Income Plan III, or
any successor plans.



--------------------------------------------------------------------------------

  10. PLAN — The Supplemental Retirement Benefit Plan for Certain Transferred
Employees of Lockheed Martin Corporation, or any successor plan.

 

  11. YEAR — The calendar year.

ARTICLE III

TRANSFER BENEFITS

 

  1. Eligibility. Benefits pursuant to this Article III are available to
employees of the Company who:

 

  (a) are Members of the Qualified Pension Plan, and

 

  (b) are transferred to a Participating Company that does not have a Qualified
Pension Plan, and

 

  (c) are identified by such Participating Company as a key employee at the time
of such transfer, and

 

  (d) are designated in writing by the Committee as a Participant in this Plan.

A “Participating Company” is a business unit designated in writing by the
Committee as a unit participating in this Plan. A list of Participating Units is
set forth in Schedule 1.

2. Amount of Benefit. The benefit that each Participant shall be entitled to
receive is the difference between the Participant’s actual benefit under the
Qualified Pension Plan and the benefits that would have been payable under that
Plan, subject to the offset below, if:

 

  (a) the Qualified Pension Plan had determined pensionable earnings on a “mix
and match” basis, as defined below;

 

  (b) the Participant’s period of employment service as a Participant at a
Participating Company at which no Credited Service is earned was deemed to be
years of Credited Service under the Qualified Pension Plan; and

 

  (c) the Participant’s benefit under the Qualified Pension Plan had not been
limited by Code section 415 and/or Code section 401(a)(17).

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under the Qualified Pension Plan,
the



--------------------------------------------------------------------------------

Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the three (3) highest years of MICP compensation during the last 10 years shall
be added to the average of the three (3) highest years of other pensionable
earnings during the last 10 years to arrive at total final average pensionable
earnings for the applicable period under the Qualified Pension Plan.

The above benefit (the “Transfer Benefit”) shall be offset by the benefits
payable on behalf of the Participant under the Lockheed Martin Corporation
Capital Accumulation Plan (the “Lockheed Martin CAP”) and under the Lockheed
Martin Account Balance Retirement Plan (“ABRP”). In calculating the offset, the
Participant’s total account balance from the Lockheed Martin CAP shall be
converted into an annuity using the 1983 Group Annuity Mortality Table for males
and the PBGC interest rate. The benefits payable under the Lockheed Martin CAP
shall be calculated as of the Participant’s termination of employment, using the
Actuarial Equivalent. If the Participant received any prior distributions from
the Lockheed Martin CAP, the Transfer Benefit shall be reduced by the annuity
value of the prior distribution, using the Lockheed Martin CAP distribution
amount, the PBGC interest rate plus 1% and Participant’s age on the date of
distribution. The Transfer Benefit is then reduced for the amount of the normal
retirement benefit from the ABRP.

Combined benefits under this Article III, the Lockheed Martin CAP and the ABRP
are intended to supplement the Participant’s actual benefit under the Qualified
Pension Plan as necessary to provide the Participant with the full benefit the
Participant would have received under the Qualified Pension Plan on a “mix and
match” basis, without regard to the limitations of Code section 415 and Code
section 401(a)(17), and with the special adjustments described above. To prevent
duplication of benefits, the full benefit under the Qualified Pension Plan and
the enhanced Transfer Benefit described above shall be calculated without
reduction for Code section 415 and Code section 401(a)(17), then reduced by the
benefit payable from the Qualified Pension Plan, and then reduced by the benefit
payable from the Lockheed Martin CAP and ABRP. The remainder of the benefit
shall be paid from this Plan. Participants have no right to duplicate benefits
with respect to the same period of service, and the Committee may make such
adjustments to the benefits under this Plan as the Committee deems necessary to
prevent duplication of benefits.

The benefit payable under this Article III shall be payable to the Participant
or Beneficiary or any other person who is receiving or entitled to receive
benefits with respect to the Participant under the Qualified Pension Plan.

If the benefits payable under the Qualified Pension Plan to any Participant are
increased following the Participant’s retirement as a result of a general
increase in the benefits payable to retired employees under that Plan, no such
increase will be made under this Plan unless the Committee expressly so provides
in writing.



--------------------------------------------------------------------------------

3. Plan Freeze

Notwithstanding anything herein to the contrary, base rate of pay, bonuses or
other incentive compensation, or other amounts earned for or relating to the
period after December 31, 2015 shall not be used in determining benefits under
the Plan, and service after December 31, 2019 shall not be considered, deemed to
be, or otherwise treated as Credited Service or similar benefit accrual service
in determining benefits payable under this Plan.

ARTICLE IV

INCENTIVE BENEFITS

1. Eligibility. Benefits pursuant to this Article IV are available to the
employees described below. However, an employee who terminated employment with
Lockheed Corporation prior to January 1, 1984, when eligible for a deferred
retirement benefit under Section 5.03 of the Lockheed Retirement Plan for
Certain Salaried Employees is not eligible to receive a benefit under this
Article IV.

An employee or former employee of Lockheed Martin Corporation and its
subsidiaries who:

 

  (a) is employed by a Lockheed Martin business unit that is not covered by a
Qualified Pension Plan, and

 

  (b) is identified by such business unit as a key employee, and

 

  (c) at the time of eligibility for benefits is, or for any year during his or
her last ten (10) years of service with Lockheed Martin Corporation was, a
participant in the Lockheed Martin Corporation Management Incentive Compensation
Plan (including the Deferred Management Incentive Compensation Plan of Lockheed
Martin Corporation), or any incentive compensation plan of any subsidiary or
affiliated corporation of Lockheed Martin Corporation which the Committee
determines is a corresponding incentive plan; and

 

  (d) who has been specifically designated in writing by the Committee as a
Participant; and

 

  (e) who is not eligible for a benefit under Article III of this Plan.



--------------------------------------------------------------------------------

2. Amount of Benefit.

A. Normal or Disability Retirement. The benefit payable under this Article IV to
a Participant at normal retirement age is the difference between the
Participant’s actual benefit under the Lockheed Martin Retirement Plan for
Certain Salaried Employees (or such other Qualified Pension Plan as designated
by the Committee (the “Designated Qualified Plan”) and the benefits that would
have been payable under that Plan, subject to the offset below, if:

 

  (a) the Designated Qualified Plan had determined pensionable earnings on a
“mix and match” basis, as defined below;

 

  (b) the Participant’s period of employment service as a Participant with the
Company at which no Credited Service is earned because the Participant was not
in a covered group or because of a limitation on Credited Service under the
Qualified Pension Plan was deemed to be years of Credited Service under the
Designated Qualified Pension Plan; and

 

  (c) the Participant’s benefit under the Designated Qualified Plan had not been
limited by Code section 415 and/or Code section 401(a)(17).

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under the Qualified Pension Plan,
the Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the highest years of MICP compensation shall be added to the average of the
highest years of other pensionable earnings to arrive at total final average
pensionable earnings for the applicable period under the Qualified Pension Plan.

The above benefit (the “Incentive Benefit”) shall be offset by the benefits
payable on behalf of the Participant under the Lockheed Martin Corporation
Capital Accumulation Plan (the “Lockheed Martin CAP”) and under the Lockheed
Martin Account Balance Retirement Plan (“ABRP”). In calculating the offset, the
Participant’s total account balance from the Lockheed Martin CAP shall be
converted into an annuity using the 1983 Group Annuity Mortality Table and the
PBGC interest rate. The benefits payable under the Lockheed Martin CAP shall be
calculated as of the Participant’s termination of employment, using the
Actuarial Equivalent. If the Participant received any prior distributions from
the Lockheed Martin CAP, the Incentive Benefit shall be reduced by the annuity
value of the prior distribution, using the Lockheed Martin CAP distribution
amount, PBGC immediate interest rate for lump sums rate plus 1% and
Participant’s age on the date of distribution. The Incentive Benefit is then
reduced for the amount of the Participant’s normal retirement benefit from the
ABRP.



--------------------------------------------------------------------------------

B. Early Retirement. The benefit payable under this Article IV to a Participant
who satisfies the Designated Qualified Plan rules for early retirement
eligibility as set forth in Article IV of the Qualified Pension Plan or for a
deferred monthly retirement benefit in accordance with the rules set forth in
Article VIII of the Qualified Pension Plan, whether or not such Participant is a
member of the Qualified Pension Plan, shall be calculated in accordance with the
provisions of Article V of the Qualified Pension Plan, for early retirement, or
Article VIII of the Qualified Pension Plan, for deferred retirement, as applied
to the benefit amount calculated in accordance with Paragraph A, above.

C. Pre-Retirement Surviving Spouse Benefit. If a Pre-retirement Surviving Spouse
Benefit would have applied had the Participant been eligible to participate in
the Designated Qualified Plan, such survivor benefit shall automatically apply
to any benefit which he or she may be eligible under this Plan. The survivor
benefit shall be adjusted and paid in the same manner as such pension payable
under the Designated Qualified Plan would be adjusted and paid on account of
such survivor benefit.

Combined benefits under this Article IV, the Lockheed Martin CAP and the ABRP
are intended to supplement the Participant’s actual benefit under the Qualified
Pension Plan as necessary to provide the Participant with the full benefit the
Participant would have received under the Qualified Pension Plan on a “mix and
match” basis, without regard to the limitations of Code section 415 and Code
section 401(a)(17), and with the special adjustments described above. To prevent
duplication of benefits, the full benefit under the Qualified Pension Plan and
the enhanced Incentive Benefit described above shall be calculated without
reduction for Code section 415 and Code section 401(a)(17), then reduced by the
benefit payable from the Qualified Pension Plan, and then reduced by the benefit
payable from the Lockheed Martin CAP and ABRP. The remainder of the benefit
shall be paid from this Plan. Participants have no right to duplicate benefits
with respect to the same period of service, and the Committee may make such
adjustments to the benefits under this Plan as the Committee deems necessary to
prevent duplication of benefits.

The benefit payable under this Article IV shall be payable to the Participant or
Beneficiary or any other person who would be entitled to receive benefits with
respect to the Participant under the Designated Qualified Plan.

If the benefits that would be payable under the Designated Qualified Plan to any
Participant are increased following the Participant’s retirement as a result of
a general increase in the benefits payable to retired employees under that Plan,
no such increase will be made under this Plan unless the Committee expressly so
provides in writing.

3. Plan Freeze



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, base rate of pay, bonuses or
other incentive compensation, or other amounts earned for or relating to the
period after December 31, 2015 shall not be used in determining the Incentive
Benefit or benefits under the Plan, and service after December 31, 2019 shall
not be considered, deemed to be, or otherwise treated as Credited Service or
similar benefit accrual service in determining benefits payable under the Plan.

ARTICLE V

PAYMENT OF BENEFITS

1. Vesting. Except as provided in Article VI, and subject to the Company’s right
to discontinue the Plan as provided in Article VII, a Participant shall have a
non-forfeitable interest in benefits payable under this Plan to the same extent
as benefits are vested under the applicable Qualified Pension Plan. As provided
in Article VI, if a Participant acquires a right to receive payments under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company.

2. Form of Payment. Benefits shall be paid in the same form at the same times
and for the same period as benefits are paid with respect to the Participant
under the applicable Qualified Pension Plan, except as provided in the following
paragraphs. Actuarial adjustments shall be based on the factors set forth in the
Qualified Pension Plan, except as provided in the following paragraphs. If the
benefits payable under this Plan correspond to Qualified Pension Plan benefits
with multiple commencement dates, each portion of the benefits payable under
this Plan shall be paid at the same time as the corresponding portion of the
benefits is paid from the Qualified Pension Plan. If a Participant is not
entitled to benefits under the Qualified Pension Plan, benefits shall be paid as
if the Participant had been a member of the Lockheed Martin Retirement Plan for
Certain Salaried Employees (or such other Qualified Retirement Plan as
designated by the Committee) and had chosen from among the forms of payment
available under such Plan. If an Employee’s benefits under the Qualified Pension
Plan are suspended for any month in accordance with the re-employment provisions
thereof, the Participant’s benefit for that month shall likewise be suspended
under Articles III and IV of this Plan.

Lump Sum Option. A Participant may irrevocably elect to receive a full or
partial single lump sum payment in an amount which is the actuarial equivalent
of the benefit described above. The actuarial equivalent will be computed using
the Actuarial Equivalent, and with no interest for the period between the date
of termination of employment and the payment date. This election must be made
within the time period for electing the form of benefit under the corresponding
Qualified Pension Plan, by filing a written election in the form and manner
prescribed by the Company. Payment will be made six (6) months following the
date payments would otherwise begin pursuant to the above paragraph. If a
Participant is not entitled to



--------------------------------------------------------------------------------

benefits under the Qualified Pension Plan, the Participant may make the election
at any time after the Participant would have qualified for early retirement
under the Qualified Pension Plan had the Participant been a member of such Plan.
Payment will be made six (6) months following the date of such Participant’s
election.

Pre-Retirement Survivor Benefit. In the event the Participant dies prior to the
date his or her retirement has commenced under this Plan and the corresponding
Qualified Pension Plan, the pre-retirement survivor benefit payable to the
surviving spouse (if any) under this Plan (the “Pre-Retirement Survivor Benefit”
and the “Surviving Spouse”) will be payable, at the election of the Surviving
Spouse, in any of the following forms:

 

  (a) in the form of a monthly annuity payable to the Surviving Spouse for his
lifetime, with no further payments to anyone after his death (which will be
referred to as the “Regular Form”);

 

  (b) in the form of a lump sum payment which is the actuarial equivalent of the
Regular Form (the “100% Lump Sum”), but with actuarial equivalence determined as
of the Election Date using the Actuarial Equivalent, and with no interest for
the period between the Election Date (or, if later, the date the Participant
would have attained age 55 had he survived) and the payment date; or

 

  (c) in the form of a combined lump sum and life annuity benefit of (x) and
(y), where (x) equals a lump sum amount selected by the Surviving Spouse which
is less than the 100% Lump Sum and (y) is a monthly single life annuity for the
life of Surviving Spouse (with no further payments to anyone after his death) in
an amount that can be provided with the difference between (x) and the 100% Lump
Sum.

Any election to receive the benefit in the form of a lump sum as set forth in
(b) above or a combined lump sum and annuity as set forth in (c) above must be
made by the Surviving Spouse no later than 90 days after the date of the
Participant’s death or, if later, the date the Participant would have attained
age 55 had he survived (with the date such election is made by the Surviving
Spouse referred to as the “Election Date”). In the event the Surviving Spouse
makes an election for a lump sum or partial lump sum payment within this period,
payment will not be made to the Surviving Spouse until six months after the
Election Date (or, if later, six months after the date the benefit would
otherwise be payable under this Plan).

Cash-out of Small Benefits. Notwithstanding the above, if the Value of the sum
of the benefits payable to a Participant or Beneficiary under this Plan does not
exceed the amount that may be distributed without consent under
Section 411(a)(11) of the Code, all such benefits will be paid in a single lump
sum payment in full discharge of all liabilities with respect to such



--------------------------------------------------------------------------------

benefits. For purposes of this Section, Value shall be determined as of the
Participant’s termination of employment, and shall mean the present value of a
Participant’s or Beneficiary’s benefits based upon the applicable mortality
table and applicable interest rate in Code section 417(e)(3)(ii) for the
calendar month preceding the Plan Year in which the termination of employment
occurs.

3. Deductibility of Payments. In the event that the payment of benefits under
Section 2 would prevent the Company from claiming an income tax deduction with
respect to any portion of the benefits paid, the Committee shall have the right
to modify the form and timing of distributions as necessary to maximize the
Company’s tax deductions. In the exercise of its discretion to adopt a modified
distribution schedule, the Committee shall undertake to have distributions made
at such times and in such amounts as most closely approximate the payment method
described in Section 2, consistent with the objective of maximum deductibility
for the Company. The Committee shall have no authority to reduce a Participant’s
accrued benefit under this Plan or to pay aggregate benefits less than the
Participant’s accrued benefit in the event that all or a portion thereof would
not be deductible by the Company.

4. Change of Law. Notwithstanding anything to the contrary herein, if the
Committee determines in good faith, based on consultation with counsel, that the
federal income tax treatment or legal status of this Plan has or may be
adversely affected by a change in the Code, Title I of the Employee Retirement
Income Security Act of 1974, or other applicable law or by an administrative or
judicial construction thereof, the Committee may direct that the benefits of
affected Participants or of all Participants be distributed as soon as
practicable after such determination is made, to the extent deemed necessary or
advisable by the Committee to cure or mitigate the consequences, or possible
consequences of, such change in law or interpretation thereof.

5. Acceleration upon Change in Control.

Notwithstanding any other provision of the Plan, the accrued benefit of each
Participant shall be distributed in a single lump sum within fifteen
(15) calendar days following a “Change in Control.”

For purposes of this Plan, a Change in Control shall include and be deemed to
occur upon the following events:

 

  (a) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.



--------------------------------------------------------------------------------

  (b) The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Subsidiaries and, as a
result of the merger, combination, consolidation, recapitalization or other
reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

 

  (c) Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.

 

  (d) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

 

  (e) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Subsidiary.

This Section 5 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of benefits under this Plan in
any transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

The Committee may cancel or modify this Section 5 at any time prior to a Change
in Control. In the event of a Change in Control, this Section 5 shall remain in
force and effect, and shall not be subject to cancellation or modification for a
period of five years, and any defined term used in Section 5 shall not, for
purposes of Section 5, be subject to cancellation or modification during the
five year period



--------------------------------------------------------------------------------

6. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. No benefit payments shall be made to the Participant
until the withholding obligation for taxes under Code sections 3101(a) and
3101(b) has been satisfied with respect to the Participant.

7. Retiree Medical Withholding. A Participant may direct the Company to withhold
from the Participant’s benefit payments hereunder all or a portion of the amount
that the Participant is required to pay for Company-provided retiree medical
coverage.

8. Reemployment. The retirement benefit otherwise payable hereunder to any
Participant who previously retired or otherwise had a Termination of Employment
and is subsequently reemployed shall be treated in a manner consistent with the
treatment of the benefit under the applicable Qualified Pension Plan or
Designated Qualified Plan.

9. Mistaken Payments. No Participant or Beneficiary shall have any right to any
payment made (1) in error, (2) in contravention to the terms of the Plan, the
Code, or ERISA, or (3) because the Committee or its delegates were not informed
of any death. The Committee shall have full rights under the law and ERISA to
recover any such mistaken payment, and the right to recover attorney’s fees and
other costs incurred with respect to such recovery. Recovery shall be made from
future Plan payments, or by any other available means.

ARTICLE VI

EXTENT OF PARTICIPANTS’ RIGHTS

1. Unfunded Status of Plan. This Plan constitutes a mere contractual promise by
the Company to make payments in the future, and each Participant’s rights shall
be those of a general, unsecured creditor of the Company. No Participant shall
have any beneficial interest in any specific assets that the Company may hold or
set aside in connection with this Plan. Notwithstanding the foregoing, to assist
the Company in meeting its obligations under this Plan, the Company may set
aside assets in a trust or trusts described in Revenue Procedure 92-64, 1992-2
C.B. 422, and the Company may direct that its obligations under this Plan be
satisfied by payments out of such trust or trusts. The assets of any such trust
will remain subject to the claims of the general creditors of the Company. It is
the Company’s intention that the Plan be unfunded for Federal income tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974.

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein shall not be



--------------------------------------------------------------------------------

permitted or recognized, other than the designation of, or passage of payment
rights to, a Beneficiary or transfer of an interest in this Plan to a
Participant’s former spouse incident to divorce under a Qualified Domestic
Relations Order.

3. Forfeiture. If, following the date on which a Participant shall retire under
this Plan, a Participant shall engage in the operation or management of a
business, whether as owner, stockholder, partner, officer, employee, consultant,
or otherwise, which at such time is in competition with the Company or any of
its subsidiaries, or shall disclose to unauthorized persons information relative
to the business of the Company or any of its subsidiaries which the Participant
shall have reason to believe is confidential, or otherwise act, or conduct
oneself, in a manner which the Participant shall have reason to believe is
contrary to the best interest of the Company, or shall be found by the Committee
to have committed an act during the term of the Participant’s employment which
would have justified the Participant being discharged for cause, the
Participant’s retirement benefit under this Plan shall terminate. Application of
this Section will be at the discretion of the Committee.



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT OR TERMINATION

1. Amendment. The Board or its authorized delegate may amend, modify, suspend or
discontinue this Plan at any time subject to any shareholder approval that may
be required under applicable law, provided, however, that no such amendment
shall have the effect of reducing a Participant’s accrued benefit or postponing
the time when a Participant is entitled to receive a distribution of his accrued
benefit unless each affected Participant consents to such change.

2. Termination. The Board reserves the right to terminate this Plan at any time
and to pay all Participants their accrued benefits in a lump sum or to make
other provisions for the payment of benefits (e.g. purchase of annuities)
immediately following such termination or at such time thereafter as the Board
may determine.

3. Transfer of Liability. The Board reserves the right to transfer to another
entity all of the obligations of Company with respect to a Participant under
this Plan if such entity agrees pursuant to a binding written agreement with the
Company or its subsidiaries to assume all of the obligations of the Company
under this Plan with respect to such Participant.

4. Merger. The Board reserves the right to merge all or part of this Plan with
or into another plan, provided (1) such other plan preserves all of the
obligations of the Company under this Plan with respect to such Participant and
(2) each Participant in the Plan would (if the Plan then terminated) receive a
benefit immediately after the merger which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger (if
the Plan had then terminated).

ARTICLE VIII

ADMINISTRATION

1. The Committee. This Plan shall be administered by the Management Development
and Compensation Committee of the Board or such other committee of the Board as
may be designated by the Board. The members of the Committee shall be designated
by the Board. A majority of the members of the Committee (but not fewer than
two) shall constitute a quorum. The vote of a majority of a quorum or the
unanimous written consent of the Committee shall constitute action by the
Committee. The Committee and its delegates (including the Claims Administrator)
shall have full discretion to construe and interpret the terms and provisions of
the Plan, which interpretation or construction shall be final, conclusive and
binding on all parties, including but not limited to the Company and any
Participant or Beneficiary, except as otherwise provided by law. Except as
otherwise provided in Section 6, the Committee delegates the authority to
adjudicate claims to the Pension Plans Administrative Committee.



--------------------------------------------------------------------------------

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this Plan
in accordance with its terms and purpose. In making any determination or in
taking or not taking any action under this Plan, the Committee or its delegate
may obtain and rely upon the advice of experts, including professional advisors
to the Company. No member of the Committee or officer of the Company who is a
Participant hereunder may participate in any decision specifically relating to
his or her individual rights or benefits under the Plan.

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Plan, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in good faith under this Plan or for the failure of the Plan or any
Participant’s rights under the Plan to achieve intended tax consequences, or to
comply with any other law, compliance with which is not required on the part of
the Company.

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee or the Claims Administrator may direct that such benefits be paid to,
or such application or election be made by, the guardian, legal representative,
or person having the care and custody of such minor, incompetent, or incapable
person. Any payment made, application allowed, or election implemented in
accordance with this Section shall completely discharge the Company and the
Committee (or the Claims Administrator) from all liability with respect thereto.

5. Proof of Claims. The Committee and the Claims Administrator may require proof
of the death, disability, incompetency, minority, or incapacity of any
Participant or Beneficiary and of the right of a person to receive any benefit
or make any application or election.



--------------------------------------------------------------------------------

6. Claim Procedures. The procedures when a claim under this Plan is wholly or
partially denied by Claims Administrator are as follows:

 

  (a) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.

 

  (b) By a written application filed with the Claims Administrator within 60
days after receipt by claimant of the written notice described in paragraph (a),
the claimant or his duly authorized representative may request review of the
denial of his claim.

 

  (c) In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under federal law.



--------------------------------------------------------------------------------

  (d) The Plan will provide an impartial review that takes into account all
comments, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Claims Administrator shall
make a decision and furnish such decision in writing to the claimant within 60
days after receipt by the Claims Administrator of the request for review. This
period may be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is expected that a decision will be reached,

 

  (e) The decision on review shall be in writing, set forth in a manner
calculated to be understood by the claimant and shall include: (1) the specific
reasons for the decision; (2) specific reference to the pertinent Plan
provisions on which the decision is based; (3) a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information “relevant” to the
claimant’s claim for benefits; (4) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; (5) a statement describing any
voluntary appeal procedures and the claimant’s right to obtain information about
such procedures, if any; and (6) a statement of the claimant’s right to bring a
civil action under section 502(a) of ERISA following an adverse benefit
determination on review.

 

  (f) In the event that the Claims Administrator must make a determination of
disability in order to decide a claim, the Claims Administrator shall follow the
special claims procedures for disability benefits described in Department of
Labor Regulation section 2560.503-1(d). The Claims Administrator shall render a
decision within a reasonable time (not to exceed 90 days) after the claimant’s
request for review, rather than within 120 days as set forth in the above
paragraph.

 

  (g) For purposes of this Section 6, claimant shall include the duly authorized
representative of claimant, if any.

 

  (h) The Claims Administrator shall be the Lockheed Martin Corporation Pension
Plans Administration Committee. Notwithstanding the foregoing, with respect to
claims and appeals brought by elected officers of the Company, the Claims
Administrator shall be the Committee.



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL AND MISCELLANEOUS PROVISIONS

1. This Plan shall not in any way obligate the Company to continue the
employment of a Participant with the Company, nor does this Plan limit the right
of the Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Plan constitute an employment contract of any
nature whatsoever between the Company and a Participant. In no event shall this
Plan by its terms or implications in any way limit the right of the Company to
change an Eligible Employee’s compensation or other benefits.

2. Any benefits accrued under this Plan shall not be treated as compensation for
purposes of calculating the amount of a Participant’s benefits or contributions
under any pension, retirement, or other plan maintained by the Company, except
as provided in such other plan.

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of Pension Plan Operations. Any written notice
to a Participant shall be made by delivery to the Participant in person, through
electronic transmission, or by mailing such notice to the Participant at his or
her place of residence or business address.

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this Plan.

5. Each Eligible Employee shall be deemed conclusively to have accepted and
consented to all the terms of this Plan and all actions or decisions made by the
Company, the Board, or Committee with regard to the Plan.

6. The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors, and its assigns, and to the Participants and their
heirs, executors, administrators, and legal representatives.

7. A copy of this Plan shall be available for inspection by Participants or
other persons entitled to benefits under the Plan at reasonable times at the
offices of the Company.

8. The validity of this Plan or any of its provisions shall be construed,
administered, and governed in all respects under and by the laws of the State of
Maryland, except as to matters of Federal law. If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.



--------------------------------------------------------------------------------

9. This Plan and its operation, including the payment of cash hereunder, is
subject to compliance with all applicable Federal and state laws, rules and
regulations and such other approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.



--------------------------------------------------------------------------------

PART C

Supplemental Retirement Benefit Plan For Certain Transferred Employees Of
Lockheed

Martin Corporation (Restated Through July 1, 2015)



--------------------------------------------------------------------------------

LOCKHEED MARTIN SUPPLEMENTARY PENSION PLAN

FOR TRANSFERRED EMPLOYEES OF GE OPERATIONS

(Restated as of July 1, 2014)



--------------------------------------------------------------------------------

ARTICLE I

PURPOSES OF THE PLAN

The purposes of the Lockheed Martin Supplementary Pension Plan for Transferred
Employees of GE Operations (the “Plan”) is to provide Transferred Employees with
a supplemental pension benefit that, in combination with the Martin Marietta
Corporation Retirement Income Plan II (now part of the Lockheed Martin
Corporation Salaried Employee Retirement Program ) or KAPL Inc. Pension Plan for
Salaried Employees and anticipated social security benefits, delivers a total
retirement income equal to a maximum of 60 percent of the employee’s average
compensation over the final three years.

The Plan was amended and restated effective January 1, 2005, in order to comply
with the requirements of Code section 409A. The amendment and restatement
applied only to the portion of a Participant’s benefit that is earned or becomes
vested on or after January 1, 2005. The portion of a Participant’s benefit that
was earned and vested prior to January 1, 2005, shall be governed by Appendix A.
The Plan was amended and restated, effective June 26, 2008, in order to clarify
certain provisions in accordance with the final Treasury Regulations issued
under Code section 409A and to make other clarifications with respect to
eligibility and benefits. The Plan was amended and restated effective
December 31, 2008, to order to make further clarifications in accordance with
the final Treasury Regulations issued under Code section 409A and to make other
administrative clarifications. The Plan is hereby amended and restated effective
December 31, 2010, to order to make further clarifications in accordance with
the final Treasury Regulations issued under Code section 409A and to make other
administrative clarifications. The Qualified Pension Plan is being amended:
(1) , effective January 1, 2016, to provide that pensionable earnings under the
Qualified Pension Plan shall not include amounts earned for or relating to any
period after December 31, 2015; and (2) effective January 1, 2020, to freeze
credited service under the Qualified Pension Plan and to provide that no
Qualified Pension Plan participant shall accrue credited service with respect to
any period after December 31, 2019. The Plan is hereby amended and restated to
confirm that these Qualified Pension Plan amendments shall carry through to any
applicable provision in this Plan, including all Annexes and Appendices to the
Plan. Accordingly, base rate of pay, bonuses or other incentive compensation, or
other amounts earned for or relating to the period after December 31, 2015,
shall not be used in determining benefits under the Plan, and service after
December 31, 2019, shall not be considered, deemed to be, or otherwise treated
as Credited Service or similar benefit accrual service in determining benefits
payable under the Plan.

ARTICLE II

DEFINITIONS



--------------------------------------------------------------------------------

Unless the context indicates otherwise, the following words and phrases when
used in this Plan shall have the meanings hereinafter indicated:

1. BENEFICIARY – The person or persons designated by the Participant as his or
her beneficiary under the Qualified Pension Plan. If no beneficiary is
designated under the Qualified Pension Plan, or if no designated beneficiary
survives the Participant, the Participant’s estate shall be the beneficiary.

2. BOARD – The Board of Directors of Lockheed Martin Corporation.

3. CODE – The Internal Revenue Code of 1986, as amended.

4. COMMITTEE – The committee described in Section 1 of Article VII.

5. COMPANY – Lockheed Martin Corporation and its subsidiaries.

6. ELIGIBLE EMPLOYEE – An employee of the Company who transferred employment to
Martin Marietta Corporation as a result of the agreement between Martin Marietta
Corporation and General Electric Company dated November 22, 1992, or who
transferred employment under the Lakeland Transfer Agreement and who meets the
eligibility criteria in Section 1 of Article III, and who satisfies such
additional requirements for participation in this Plan as the Committee may from
time to time establish. The Pension Plans Administration Committee shall
interpret the participation requirements established by the Committee for all
Participants except elected officers subject to Section 16(b) of the Securities
and Exchange Act of 1934. Determinations of participation requirements for
elected officers shall be made by the Committee.

7. GRANDFATHERED 2004 BENEFIT – The benefit calculated under the terms of the
Plan in effect prior to January 1, 2005, (attached as Appendix A), determined as
if the Participant had terminated from employment on December 31, 2004, (or the
Participant’s actual termination date, if earlier).

8. PARTICIPANT – An Eligible Employee who meets the requirements for
participation contained in Article III; the term shall include a former employee
and survivors/beneficiaries whose benefit has not been fully distributed.

9. PLAN – The Lockheed Martin Supplementary Pension Plan for Transferred
Employees of GE Operations, or any successor plan.

10. QUALIFIED PENSION PLAN – The Lockheed Martin Corporation Retirement Income
Plan II Program (“Retirement Income Plan”). All terms used in this Plan which
are defined in the Retirement Income Plan have the same meanings, unless
otherwise expressly provided in this Plan.



--------------------------------------------------------------------------------

11. SUBSIDIARY – As to any person, any corporation, association, partnership,
joint venture or other business entity of which 50% or more of the voting stock
or other equity interests (in the case of entities other than corporation), is
owned or controlled (directly or indirectly) by that entity, or by one or more
of the Subsidiaries of that entity, or by a combination thereof.

11A. TERMINATION OF EMPLOYMENT – A separation from service as such term is
defined in Code section 409A and the regulations thereunder.

12. YEAR – The calendar year.

ARTICLE III

SUPPLEMENTARY PENSION BENEFIT

1. Eligibility. Each Employee who was classified as an Executive Career Band
(“EB”) employee on or prior to December 31, 1993, who has five or more years of
Vesting Service and who is a participant in the Qualified Pension Plan shall be
eligible to receive benefits under this Article III. However, except as provided
in Section 2.D., an Employee who retires under the Qualified Pension Plan before
the first day of the month following attainment of age 55 or an Employee who
leaves the Service of the Company before attainment of age 55, shall not be
eligible for a benefit under this Article III.

An Employee who meets the other requirements specified in this Section shall be
eligible for benefits under this Article III so long as his assigned position
level or position of equivalent responsibility throughout any consecutive three
years of the 15 year period ending on the last day of the month preceding his
termination of service is at least at the level of a director (or other position
equivalent to General Electric Company’s EB) even though he is not employed at
that level on the date his Service terminates.

2. Amount of Benefit.

A. Definitions. For purposes of this Section 2, the following terms have the
following meanings:

Annual Estimated Social Security Benefit. The annual equivalent of the maximum
possible Primary Insurance Amount payable, after reduction for early retirement,
as an old-age benefit to an employee who retired at age 62 on January 1 of the
calendar year in which occurred the Employee’s actual date of retirement or
death, or December 31. 2015, whichever is earlier. The Company shall determine
the Annual Estimated Social Security Benefit in accordance with the Social
Security Act in effect at the end of the calendar year preceding such January 1.



--------------------------------------------------------------------------------

If an Employee has less than 35 years of Credited Service, the Annual Estimated
Social Security Benefit determined under the above paragraph is multiplied by a
factor, the numerator of which is the number of years of the Employees’ Credited
Service to his or her date of retirement or death, or December 31, 2019,
whichever is earlier, and the denominator of which is 35.

The Annual Estimated Social Security Benefit shall be adjusted to include any
social security, severance, or similar benefit provided under foreign law or
regulations as the Committee may prescribe by rules and regulations.

Annual Pension Payable under the Qualified Pension Plan. The sum of:

 

  (1) (i) the annual normal, early or late retirement benefit under Article V of
the Qualified Pension Plan, including the Personal Pension Account (excluding
the regular supplement under Article V(4) of the Qualified Pension Plan), or
(ii) the normal, optional or disability retirement benefit under the RIP II or
KAPL Annex of the Qualified Pension Plan, less

 

  (2) to the extent the Committee so determines, the benefit payable under any
other pension plan contract, or policy of the Plan Sponsor (whether qualified or
non-qualified), or government program attributable to periods of service for
which Credited Service is granted by the Committee for the determination of the
benefit under this Plan or is credited by the Qualified Pension. All such
amounts shall be determined before applying any reduction factors for Early,
Optional or Disability Retirement, for election of any optional form of Pension
at retirement, a qualified domestic relations order(s), if any, or in connection
with any other adjustment or supplement made pursuant to the Qualified Pension
Plan or any other pension plan.

For purposes of this paragraph, the Employee’s Pension shall include the
Personal Pension Account Annuity payable to the Employee or the Employee’s
spouse on the date of the Employee’s retirement or death, regardless of whether
such annuity commenced on such date.

Annual Retirement Income. For Employees who retire or die in active Service on
or after April 5, 1993, the amount determined by multiplying 1.75% of Average
Annual Compensation by the number of years of Credited Service completed at the
date of retirement or death, or December 31, 2019, whichever is earlier.

Average Annual Compensation. One-third of the Employee’s Compensation for the
highest consecutive three years during the last 10 years immediately preceding
his date of retirement or death, whichever is earlier. In computing Average
Annual Compensation, normal



--------------------------------------------------------------------------------

straight-time earnings shall be substituted for actual Compensation for any
month in which such normal straight-time earnings are greater. Notwithstanding
the foregoing, Average Annual Compensation will be frozen effective as of
January 1, 2016. Accordingly, for purposes of determining Average Annual
Compensation, the term “years” above shall not include any period after
December 31, 2015, and Average Annual Compensation shall not include amounts
earned for or relating to any period after December, 31, 2015.

Compensation. Salary (including any deferred salary approved by the Committee as
compensation for purposes of this Plan) plus:

 

  (1) For persons then eligible for Incentive Compensation, the total amount of
any Management Incentive Compensation Plan earnings, unless such Incentive
Compensation is excluded by the Board or a committee thereof;

 

  (2) For persons who would then have been eligible for Incentive Compensation
if they had not been participants in a Sales Commission Plan or other variable
compensation plan, the total amount of sales commissions (or other variable
compensation earned unless such compensation is excluded by the Board or a
committee thereof);

 

  (3) For all other persons, the sales commissions and other variable
compensation earned to the extent such earnings were then included under the
Qualified Pension Plan, plus any amounts (other than salary and those mentioned
in clauses (1) through (3) above) which were then included as compensation under
the Qualified Pension Plan except any amounts which the Committee may exclude
from the computation of “Compensation” and subject to the powers of the
Committee with respect to payment of benefits.

The Committee shall specify the basis for determining an Employee’s Compensation
for any portion of the three years used to compute the Employee’s Average Annual
Compensation during which the Employee was not employed by an employer
participating in this Plan. Notwithstanding the foregoing, Compensation will be
frozen effective as of January 1, 2016. Accordingly, Compensation shall not
include amounts earned for or relating to any period after December, 31, 2015.

Credited Service. Credited Service has the same meaning as in the Qualified
Pension Plan. For periods before January 1, 1976, Credited Service as a
full-time Employee also includes all Service credited under the Qualified
Pension Plan for any period during which the employee was a full-time Employee
for purposes of the Qualified Pension Plan. Credited Service also includes:

 

  (1) Any period of Service with the Company or an Affiliate as the Committee
may otherwise provide by rules and regulations issued with respect to this Plan;
and



--------------------------------------------------------------------------------

  (2) Any period of service with another employer as the Board may approve, if
any conditions specified in such approval have been met.

Notwithstanding the foregoing, a Participant’s Credited Service shall be frozen
effective January 1, 2020, and no Participant shall accrue further Credited
Service under this Plan with respect to any period after December 31, 2019.

B. Normal Retirement Benefit. Subject to the limitations in Section G and the
requirements of Code section 409A, the benefit payable to an eligible Employee
who has a Termination of Employment on or after his or her normal retirement
date under the Plan, shall be the excess, if any, of the employee’s Annual
Retirement Income, over the sum of:

 

  (1) The Employee’s Annual Pension Payable under the Qualified Pension Plan
(including the Personal Pension Account Annuity and excluding any supplements
payable under the Qualified Pension Plan) (calculated as a five-year certain
annuity),

 

  (2)  1⁄2 of the Employee’s Annual Estimated Social Security Benefit,

 

  (3) the benefit payable from the Lockheed Martin Corporation Supplemental
Retirement Plan.

C. Early, Optional or Disability Retirement. Subject to the limitations in
Section G and Section 1 of Article VII, the benefit payable to an eligible
Employee who, after reaching age 60, retires on an optional retirement date
under the Qualified Pension Plan shall be computed in the manner provided by
Section B (for an employee retiring on his or her normal retirement date) but
taking into account only Credited Service and Average Annual Compensation to the
actual date of optional retirement. The annual benefit payable to an eligible
Employee who, after reaching age 55 (but before reaching age 60), retires under
the early retirement provisions of the Qualified Pension Plan shall equal the
amount in section B but taking into account only Credited Service and Average
Annual Compensation to the Employee’s actual Termination of Employment and
reduced for early retirement using the early retirement reduction factor under
Article V(2) of the Qualified Pension Plan.

Subject to the requirements of Code section 409A, the annual benefit payable to
an eligible Employee who has satisfied the eligibility requirements to receive a
Disability Pension under the RIP II or KAPL Annex of the Qualified Pension Plan
(to the extent consistent with the requirements of Code section 409A(a)(2(C))
shall be computed in the manner provided by Section B (for an Employee retiring
on his normal retirement date) taking into account only Credited Service and
Average Annual Compensation to the actual date of disability retirement and not
reduced for the Disability Supplement in the RIP II or KAPL Annex of the
Qualified Pension Plan. In the case of an eligible Employee whose date of
retirement precedes the first day of the month after reaching age 60 the Plan
benefit shall then be reduced by 12%.



--------------------------------------------------------------------------------

If the Disability Pension payable to the Employee under the Qualified Pension
Plan is discontinued as a result of the Employee’s disability ceasing before the
Employee reaches age 60, the benefit provided under this Section C shall also be
discontinued to the extent permitted under Code section 409A.

D. Special Benefit Protection for Certain Employees. Subject to the provisions
of Code section 409A, a former Employee whose Service with the Company is
terminated on or after December 31, 1994, and after completing 25 or more years
of Vesting Service, who does not withdraw his required or voluntary
contributions from the Qualified Pension Plan before retirement, shall be
eligible for a benefit under this Plan commencing upon the later of Termination
of Employment with the Company and the attainment of age 60 if:

 

  (1) the Employee’s Service is terminated for transfer to a successor employer
and

 

  (2) the Employee does not retire under the Qualified Pension Plan until the
later of (1) termination of service with the successor employer and (2) the
first of the month after reaching age 60.

In determining the benefit under this Plan, the Average Annual Compensation
shall be based on the last 120 completed months with the successor employer
before the Employee’s Service termination date and the Annual Estimated Social
Security Benefit shall be determined as though the Employee’s retirement date
was the date of termination. For the purposes of this paragraph, the term “120
completed months” shall not include any period after December 31, 2015.

E. Survivor Benefits. Subject to the requirements of Code section 409A, if a
survivor benefit applies with respect to the past and future service annuity
portion of an Employee’s Annual Pension payable under the Qualified Pension
Plan, such survivor benefit shall automatically apply to any benefit which he or
she may be eligible under this Plan. The Employee’s benefit shall be adjusted
and paid in the same manner as such pension payable under the Qualified Pension
Plan is adjusted and paid on account of such survivor benefit. Payments to the
survivor shall commence as soon as administratively practicable (but not later
than 90 days) following the later of: (1) the Employee’s 55th birthday, or
(2) the Employee’s date of death.

F. Payments Upon Death. Subject to the requirements of Code section 409A, if an
eligible Employee dies in active Service, or following Termination of Employment
with a benefit from this Plan, and a death benefit (other than a return of
Employee contributions with interest including an Employee’s Personal and
Voluntary Pension Account) is payable to the beneficiary or Surviving Spouse of
such Employee under the Qualified Pension Plan, a death benefit shall also be
payable to the beneficiary or Surviving Spouse under this Plan as follows:

 

  (1)

Any such death benefit payable to a surviving spouse under this Plan shall equal
50% of the Employee’s Annual Retirement Income under this Plan reduced by
(1) 100% of the Employee’s preretirement surviving spouse benefit payable or
other lump sum benefit under the Qualified Pension Plan, (2) 25% of the



--------------------------------------------------------------------------------

  Employee’s Annual Estimated Social Security Benefit, (3) the Employee’s
Personal Pension Account benefit, and (4) the benefit payable under the Lockheed
Martin Corporation Supplemental Retirement Plan. Payments to the surviving
spouse shall commence as soon as administratively practicable (but no later than
90 days) after the later of: (1) the Employee’s 55th birthday, or (2) the
Employee’s date of death, subject to the requirements of Code section 409A if
the beneficiary or Surviving Spouse is entitled to benefits under more than one
supplemental pension plan.

 

  (2) Any such death benefit payable to a surviving spouse under this Plan shall
take into account only Credited Service and Average Annual Compensation to the
earlier of the Employee’s death or termination of employment and will be reduced
for early retirement using the early retirement reduction factors under Article
V(2) of the Qualified Pension Plan.

 

  (3) Subject to the requirements of Code section 409A, any such benefit payable
to a surviving spouse shall be paid as soon as administratively practicable (but
no later than 90 days) after the later of: (1) the Employee’s 55th birthday, or
(2) the Employee’s date of death and will be paid in accordance with the payment
provisions of the RIP or KAPL Annex of the Qualified Pension Plan. If benefits
from the Qualified Pension Plan are paid under the payment provisions of the RIP
or KAPL Annex of the Qualified Pension Plan, then benefits from this Plan will
be paid in the same payment form.

G. Limitations on Benefits.

(a) Notwithstanding any provision of this Plan to the contrary, if the sum of:

 

  (1) The annual benefit (calculated before applying any reductions for early
retirement or additions for any supplements payable under the Qualified Pension
Plan, and prior to any calculation for disability retirement reductions)
otherwise payable to an Employee under this Plan;

 

  (2) The Employee’s Annual Pension Payable under the Qualified Pension Plan
(including the Personal Pension Account Annuity) (calculated as a five-year
certain annuity);

 

  (3) 100% of the Annual Estimated Social Security Benefit before any adjustment
for less than 35 years of Pension Benefit Service;

 

  (4) the Employee’s annual benefit under the Lockheed Martin Corporation
Supplemental Retirement Plan; and

to the extent the Committee so determines, the benefit payable under any other
pension plan contract, or policy of the Plan Sponsor (whether qualified or
non-qualified), or government program attributable to periods of service for
which Credited Service is granted



--------------------------------------------------------------------------------

by the Committee for the determination of the benefit under this Plan or is
credited by the Qualified Pension exceeds 60% of his or her Annual Average
Compensation, the benefit payable under this Plan shall be reduced by the amount
of the excess, to the extent permitted by Code section 409A.

(b) Notwithstanding any provision in this Plan to the contrary, the amount of
the benefit payable and any death benefit payable to or on behalf of any
Employee who is or was an Officer of the Company on the date of his Termination
of Employment or death, whichever is earlier, shall be determined according to
such general rules and regulations as a Committee appointed by the Board of
Directors may adopt, subject to the limitation that any such benefit or death
benefit may not exceed the amount which would be payable under this Plan in the
absence of such rules and regulations.

H. Adjustments Following Retirement. If the Pension payable under the Qualified
Pension Plan to any Employee is increased following the Employee’s retirement as
a result of a general increase in the Pensions payable to retired employees
under that plan, no such increase will be made under this Plan.

I. Non-duplication of Benefits. Benefits under this Article III are intended to
supplement the Participant’s actual benefit under the Qualified Pension Plan as
necessary to provide the Participant with the full benefit the Participant would
have received under the Qualified Pension Plan with the special adjustments
described above. To prevent duplication of benefits, the full benefit under the
Qualified Pension Plan and the enhanced benefit described above shall be
calculated without reduction for Code section 415 and Code section 401(a)(17),
then reduced by the benefit payable from the Qualified Pension Plan and further
reduced by the benefit payable from the Lockheed Martin Corporation Supplemental
Retirement Plan, then reduced by the Grandfathered 2004 Benefit, to the extent
permitted by Code section 409A. Participants have no right to duplicate benefits
with respect to the same period of service, and the Committee may make such
adjustments to the benefits under this Plan as the Committee deems necessary to
prevent duplication of benefits.

J. Plan Freeze. Notwithstanding anything to the contrary in this Article IV,
base rate of pay, bonuses or other incentive compensation, or other amounts
earned for or relating to the period after December 31, 2015, shall not be used
in determining benefits under the Plan, and service after December 31, 2019,
shall not be considered, deemed to be, or otherwise treated as Credited Service
or similar benefit accrual service in determining benefits payable under the
Plan.



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENT OF BENEFITS

1. Vesting. Except as provided in Article V, and subject to the Company’s right
to discontinue the Plan as provided in Article VI, a Participant shall have a
non-forfeitable interest in benefits payable under this Plan to the same extent
as benefits are vested under the applicable Qualified Pension Plan. As provided
in Article V, if a Participant acquires a right to receive payments under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company.

2. Form of Payment. All elections under this Section 2 must be made in the form
and manner prescribed by the Senior Vice President, Human Resources. No election
made pursuant to this Section 2 may affect a payment due in the same calendar
year in which the election is made or accelerate payment into the calendar year
in which the election is made. No lump sum distributions are available under
this Plan. Benefits under this Plan shall be paid in the form of an annuity
commencing as soon as administratively practicable (but no more than 90 days)
following the later of (i) the month in which the Participant has a Termination
of Employment, or (ii) the month in which the Participant attains age fifty-five
(55). Notwithstanding the foregoing sentence, benefits paid to a Participant who
is reasonably determined by the Company to be a “specified employee” within the
meaning of Code section 409A(2)(B)(i), shall not commence before the later of
(i) six (6) months following the month in which the Participant has Termination
of Employment, or (ii) the month in which the Participant attains age fifty-five
(55). No interest shall be paid between the date of Termination of Employment or
attainment of age fifty-five (55), as applicable, and the payment date.

Selection of Annuity Form. To the extent permitted under Code section 409A,
prior to his Termination of Employment or attainment of age 55, as applicable, a
Participant may elect to receive benefits in any actuarially equivalent annuity
form that is available under the applicable Qualified Pension Plan on the date
of the Participant’s election that has been designated by the Senior Vice
President, Human Resources as available for election under this Plan. If the
Participant has not validly elected an annuity form before his Termination of
Employment or attainment of age 55, as applicable, (i) an unmarried Participant
shall be deemed to have elected payment in the form of a monthly annuity for the
life of the Participant with no further payments to anyone after his or her
death, and (ii) a married Participant shall be deemed to have elected payment in
the form of a reduced monthly annuity for the life of the Participant with,
after the Participant’s death, a 50% survivor annuity for the life of the
Participant’s spouse. Actuarial adjustments shall be based on the factors set
forth in the Qualified Pension Plan.

Cash-out of Small Benefits. Notwithstanding the above, if the Value of the sum
of the benefits payable to a Participant or Beneficiary under this Plan does not
exceed $10,000, all such benefits will be paid in a single lump sum payment in
full discharge of all liabilities with respect to such benefits. For purposes of
this Section, Value shall be determined as of the



--------------------------------------------------------------------------------

Participant’s Termination of Employment or attainment of age fifty-five (55), as
applicable, and shall mean the present value of a Participant’s or Beneficiary’s
benefits, excluding the Grandfathered 2004 Benefit, based (i) for Terminations
prior to January 1, 2008, upon the applicable mortality table and applicable
interest rate in Code section 417(e)(3)(ii), or (ii) for terminations on or
after January 1, 2008, upon the applicable mortality table and applicable
interest rate under Code section 417(e)(3), as amended by the Pension Protection
Act of 2006, for the calendar month preceding the Plan Year in which the
Termination of Employment or attainment of age fifty-five (55) occurs.
Notwithstanding the foregoing sentence, benefits paid under this Section 2 to a
Participant who is reasonably determined by the Company to be a “specified
employee” within the meaning of Code section 409A(a)(2)(B)(i), shall not
commence before the later of (i) six (6) months following the month in which the
Participant Terminates Employment, or (ii) the month in which the Participant
attains age fifty-five (55). No interest shall be paid between the date of
Termination of Employment or attainment of age fifty-five (55), as applicable,
and the payment date.

Prospective Elections. Participants may elect to further delay the commencement
of benefits as provided in this Section 2.c. This Section 2.c. does not apply to
Surviving Spouses or Beneficiaries. A new election under this section shall be
made by executing and delivering to the Company an election in such form as
prescribed by the Company. To constitute a valid election by a Participant
making a prospective change to a previous election, (i) the prospective election
must be executed and delivered to the Company at least twelve (12) months before
the date the first payment would be due under the Participant’s previous
election, and (ii) the first payment must be delayed by at least sixty
(60) months from the date the first payment would be due under the Participant’s
previous election, and (iii) such change in election shall not be given effect
until twelve (12) months from the date that the change in election is delivered
to the Company. In the event an election fails to satisfy the provisions set
forth in this paragraph, such election shall be void and, if such an election is
void, payment shall be made in accordance with the most recent election which
was valid. Other changes in the form of benefit may be made only as determined
by the Senior Vice President, Human Resources, of the Company in accordance with
Code section 409A.

If a Participant participates in more than one supplemental pension plan
sponsored by the Corporation, the Participant must make a single election with
respect to the form of annuity that shall apply to his or her benefits under all
such plans and with respect to prospective changes of payment under this
Section 2 of Article IV.

Notwithstanding the above, for periods prior to January 1, 2009, (or such later
date as may be provided by the Internal Revenue Service in guidance of general
applicability), the Senior Vice President, Human Resources may provide
alternative rules for elections with respect to the commencement of payment and
form of payment, provided that such rules conform to Code section 409A and
Internal Revenue Service guidance issued thereunder.



--------------------------------------------------------------------------------

3. Deductibility of Payments. Subject to the provisions of Section Code section
409A, in the event that the Company reasonably anticipates that the payment of
benefits in accordance with the Participant’s election under Section 2 would
prevent the Company from claiming an income tax deduction with respect to any
portion of the benefits paid under Code section 162(m), the Committee shall have
the right to delay the timing of distributions from the Participant’s Account as
necessary to maximize the Company’s tax deductions. In the exercise of its
discretion to adopt a delayed distribution schedule, the Committee shall
undertake to have distributions made at such times and in such amounts as the
Company reasonably anticipates, or should reasonably anticipate, that if the
payment is made during such year, the deduction will not be barred by Code
section 162(m) or upon a Termination of Employment in accordance with Treasury
Regulation section 1.409A-2(b)(7)(i), consistent with the objective of maximum
deductibility for the Company. The Committee shall have no authority to reduce a
Participant’s Account Balance or to pay aggregate benefits less than the
Participant’s Account Balance in the event that all or a portion thereof would
not be deductible by the Company. All scheduled payments under this Plan and any
other plan required to be aggregated with this Plan must be delayed in order for
such payment to be delayed pursuant to this Section 3.

4. Change of Law. Notwithstanding anything herein to the contrary, if the
Committee determines in good faith, based on consultation with counsel and in
accordance with the requirements of Code section 409A, that the federal income
tax treatment or legal status of this Plan has or may be adversely affected by a
change in the Code, Title I of the Employee Retirement Income Security Act of
1974, or other applicable law or by an administrative or judicial construction
thereof, the Committee may direct that the benefits of affected Participants or
of all Participants be distributed as soon as practicable after such
determination is made, to the extent deemed necessary or advisable by the
Committee to cure or mitigate the consequences, or possible consequences of,
such change in law or interpretation thereof.

5. Acceleration upon Change in Control. Notwithstanding any other provision of
the Plan, the accrued benefit of each Participant shall be one-hundred percent
(100%) vested and distributed in a single lump sum within fifteen (15) calendar
days following a “Change in Control.”

For purposes of this Plan, a Change in Control shall include and be deemed to
occur upon the following events:

 

  (a) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.

 

  (b)

The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Company Subsidiaries
and, as a result of the merger, combination, consolidation, recapitalization or
other reorganization, less than 75% of the outstanding voting securities of the



--------------------------------------------------------------------------------

  surviving or resulting corporation shall immediately after the event be owned
in the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

 

  (c) Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.

 

  (d) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

 

  (e) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Company
Subsidiary.

Notwithstanding the foregoing, no distribution shall be made solely on account
of a Change in Control and prior to the benefit commencement date specified in
Section 2 of Article V unless the Change in Control is both an event qualifying
for a distribution of deferred compensation under Section 409A(a)(2)(A)(v) of
the Code and an event qualifying under this Section 5.

This Section 5 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of benefits under this Plan in
any transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

The Committee may cancel or modify this Section 5 at any time prior to a Change
in Control. In the event of a Change in Control, this Section 5 shall remain in
force and effect, and shall not be subject to cancellation or modification for a
period of five years, and any defined term used in Section 5 shall not, for
purposes of Section 5, be subject to cancellation or modification during the
five year period.



--------------------------------------------------------------------------------

6. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. No benefit payments shall be made to the Participant
until the withholding obligation for taxes under Code sections 3101(a) and
3101(b) has been satisfied with respect to the Participant.

7. Retiree Medical Withholding. A Participant may direct the Company to withhold
from the Participant’s benefit payments hereunder all or a portion of the amount
that the Participant is required to pay for Company-provided retiree medical
coverage.

ARTICLE V

EXTENT OF PARTICIPANTS’ RIGHTS

1. Unfunded Status of Plan. This Plan constitutes a mere contractual promise by
the Company to make payments in the future, and each Participant’s rights shall
be those of a general, unsecured creditor of the Company. No Participant shall
have any beneficial interest in any specific assets that the Company may hold or
set aside in connection with this Plan. Notwithstanding the foregoing, to assist
the Company in meeting its obligations under this Plan, the Company may set
aside assets in a trust or trusts described in Revenue Procedure 92-64, 1992-2
C.B. 422, and the Company may direct that its obligations under this Plan be
satisfied by payments out of such trust or trusts. The assets of any such trust
will remain subject to the claims of the general creditors of the Company. It is
the Company’s intention that the Plan be unfunded for Federal income tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974.

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein shall not be permitted or recognized, other than the
designation of, or passage of payment rights to, a Beneficiary or transfer of an
interest in this Plan to a Participant’s spouse, former spouse, or child
incident to divorce under a Qualified Domestic Relations Order (which shall be
interpreted and administered in accordance with Code sections 414(p)(1)(B) and
409A), provided that the form of payment designated in such order is an annuity
as provided in Section 2(a) of Article V.

3. Forfeiture. If, following the date on which a Participant shall retire under
this Plan, a Participant shall engage in the operation or management of a
business, whether as owner, stockholder, partner, officer, employee, consultant,
or otherwise, which at such time is in competition with the Company or any of
its subsidiaries, or shall disclose to unauthorized persons information relative
to the business of the Company or any of its subsidiaries which the Participant
shall have reason to believe is confidential, or otherwise act, or conduct
oneself, in a manner which the Participant shall have reason to believe is
contrary to the best interest of the



--------------------------------------------------------------------------------

Company, or shall be found by the Committee to have committed an act during the
term of the Participant’s employment which would have justified the Participant
being discharged for cause, the Participant’s retirement benefit under this Plan
shall terminate. Application of this Section will be at the discretion of the
Committee.

ARTICLE VI

AMENDMENT OR TERMINATION

1. Amendment. The Board or its authorized delegate may amend, modify, suspend or
discontinue this Plan at any time subject to any shareholder approval that may
be required under applicable law, provided, however, that no such amendment
shall have the effect of reducing a Participant’s accrued benefit or postponing
the time when a Participant is entitled to receive a distribution of his accrued
benefit unless each affected Participant consents to such change.

2. Termination. The Board reserves the right to terminate this Plan at any time
and at such times that the Board reasonably determines in its discretion is
appropriate and conforms to the requirements of Code section 409A, to pay all
Participants their accrued benefits in a lump sum or to make other provisions
for the payment of benefits (e.g. purchase of annuities) immediately following
such termination or at such time thereafter as the Board may determine.

3. Transfer of Liability. The Board reserves the right to transfer to another
entity all of the obligations of Company with respect to a Participant under
this Plan if such entity agrees pursuant to a binding written agreement with the
Company or its subsidiaries to assume all of the obligations of the Company
under this Plan with respect to such Participant.

4. Merger. The Board reserves the right to merge all or part of this Plan with
or into another plan, provided (1) such other plan preserves all of the
obligations of the Company under this Plan with respect to such Participant and
(2) each Participant in the Plan would (if the Plan then terminated) receive a
benefit immediately after the merger which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger (if
the Plan had then terminated).

ARTICLE VII

ADMINISTRATION

1. The Committee. This Plan shall be administered by the Management Development
and Compensation Committee of the Board or such other committee of the Board as
may be designated by the Board. The members of the Committee shall be designated
by the



--------------------------------------------------------------------------------

Board. A majority of the members of the Committee (but not fewer than two) shall
constitute a quorum. The vote of a majority of a quorum or the unanimous written
consent of the Committee shall constitute action by the Committee. The Committee
and its delegates (including the Claims Administrator) shall have full
discretion to construe and interpret the terms and provisions of the Plan, which
interpretation or construction shall be final, conclusive and binding on all
parties, including but not limited to the Company and any Participant or
Beneficiary, except as otherwise provided by law. Notwithstanding anything
contained in the Plan or in any document issued under the Plan, it is intended
that the Plan will at all times conform to the requirements of Code section 409A
and any regulations or other guidance issued thereunder, and that the provisions
of the Plan will be interpreted to meet such requirements. If any provision of
the Plan is determined not to conform to such requirements, the Plan shall be
interpreted to omit such offending provision.

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this Plan
in accordance with its terms and purpose. In making any determination or in
taking or not taking any action under this Plan, the Committee or its delegate
may obtain and rely upon the advice of experts, including professional advisors
to the Company. No member of the Committee or officer of the Company who is a
Participant hereunder may participate in any decision specifically relating to
his or her individual rights or benefits under the Plan.

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Plan, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in good faith under this Plan or for the failure of the Plan or any
Participant’s rights under the Plan to achieve intended tax consequences, or to
comply with any other law, compliance with which is not required on the part of
the Company.

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee or the Claims Administrator may direct that such benefits be paid to,
or such application or election be made by, the guardian, legal representative,
or person having the care and custody of such minor, incompetent, or incapable
person. Any payment made, application allowed, or election implemented in
accordance with this Section shall completely discharge the Company and the
Committee (or the Claims Administrator) from all liability with respect thereto.

5. Proof of Claims. The Committee or the Claims Administrator may require proof
of the death, disability, incompetency, minority, or incapacity of any
Participant or Beneficiary and of the right of a person to receive any benefit
or make any application or election.



--------------------------------------------------------------------------------

6. Claim Procedures. The procedures when a claim under this Plan is wholly or
partially denied by the Claims Administrator are as follows:

 

  (a) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.

 

  (b) By a written application filed with the Claims Administrator within 60
days after receipt by claimant of the written notice described in paragraph (a),
the claimant or his duly authorized representative may request review of the
denial of his claim.

 

  (c) In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under Federal law.

 

  (d)

The Plan will provide an impartial review that takes into account all comments,
records and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The Claims Administrator shall make a decision
and furnish such decision in writing to the claimant within 60 days after
receipt by the Claims Administrator of the request for review. This period may
be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is



--------------------------------------------------------------------------------

  expected that a decision will be reached. The decision on review shall be in
writing, set forth in a manner calculated to be understood by the claimant and
shall include: (1) the specific reasons for the decision; (2) specific reference
to the pertinent Plan provisions on which the decision is based; (3) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, and other information
“relevant” to the claimant’s claim for benefits; (4) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; (5) a
statement describing any voluntary appeal procedures and the claimant’s right to
obtain information about such procedures, if any; and (6) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse benefit determination on review. If in the event that the reviewing
committee must make a determination of disability in order to decide a claim,
the reviewing committee shall follow the special claims procedures for
disability benefits described in Department of Labor Regulation section
2560.503-1(d). The reviewing committee shall render a decision within a
reasonable time (not to exceed 90 days) after the claimant’s request for review,
rather than within 120 days as set forth in the above paragraph.

 

  (e) The Claims Administrator shall be the Lockheed Martin Corporation Pension
Plans Administrative Committee. Notwithstanding the foregoing, with respect to
claims and appeals brought by elected officers of the Company, the Claims
Administrator shall be the Committee.

ARTICLE IX

GENERAL AND MISCELLANEOUS PROVISIONS

1. This Plan shall not in any way obligate the Company to continue the
employment of a Participant with the Company, nor does this Plan limit the right
of the Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Plan constitute an employment contract of any
nature whatsoever between the Company and a Participant. In no event shall this
Plan by its terms or implications in any way limit the right of the Company to
change an Eligible Employee’s compensation or other benefits.

2. Any benefits accrued under this Plan shall not be treated as compensation for
purposes of calculating the amount of a Participant’s benefits or contributions
under any pension, retirement, or other plan maintained by the Company, except
as provided in such other plan.

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of Pension Plan Services, Human Resource
Services. Any written notice to a Participant shall be made by delivery to the
Participant in person, through electronic transmission, or by mailing such
notice to the Participant at his or her place of residence or business address.



--------------------------------------------------------------------------------

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this Plan.

5. Each Eligible Employee shall be deemed conclusively to have accepted and
consented to all the terms of this Plan and all actions or decisions made by the
Company, the Board, or Committee with regard to the Plan.

6. The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors, and its assigns, and to the Participants and their
heirs, executors, administrators, and legal representatives.

7. A copy of this Plan shall be available for inspection by Participants or
other persons entitled to benefits under the Plan at reasonable times at the
offices of the Company.

8. The validity of this Plan or any of its provisions shall be construed,
administered, and governed in all respects under and by the laws of the State of
Maryland, except as to matters of Federal law. If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

9. This Plan and its operation, including the payment of cash hereunder, is
subject to compliance with all applicable Federal and state laws, rules and
regulations and such other approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.



--------------------------------------------------------------------------------

ARTICLE X

EFFECTIVE DATE

This Plan, including any amendment and restatement of the prior plans, is
generally effective July 1, 2014, or such other date set forth herein for a
particular provision.

Lockheed Martin Corporation has caused this instrument to be executed this 11th
day of July, 2014.

 

LOCKHEED MARTIN CORPORATION By:   /s/ John T. Lucas   John T. Lucas  

Senior Vice President, Human Resources

& Communications



--------------------------------------------------------------------------------

APPENDIX A

LOCKHEED MARTIN SUPPLEMENTARY PENSION PLAN

FOR TRANSFERRED EMPLOYEES OF GE OPERATIONS

(Effective July 1, 2014)

ARTICLE I

PURPOSES OF THE PLAN

The purposes of the Lockheed Martin Supplementary Pension Plan for Transferred
Employees of GE Operations (the “Plan”) is to provide Transferred Employees with
a supplemental pension benefit that, in combination with the Martin Marietta
Corporation Retirement Income Plan II (now part of the Lockheed Martin
Corporation Salaried Employee Retirement Program) or KAPL Inc. Pension Plan for
Salaried Employees and anticipated social security benefits, delivers a total
retirement income equal to a maximum of 60 percent of the employee’s average
compensation over the final three years.

The Lockheed Martin Supplementary Pension Plan for Transferred Employees of GE
Operations (formerly known as the Martin Marietta Supplementary Pension Plan for
Employees of Transferred GE Operations) and predecessor plan is amended,
restated, effective July 1, 2004.

The Plan was subsequently amended and restated effective January 1, 2005, in
order to comply with the requirements of Code section 409A. The amendment and
restatement applies only to the portion of a Participant’s benefit that is
earned or becomes vested on or after January 1, 2005. The portion of a
Participant’s benefit that was earned and vested prior to January 1, 2005, shall
be governed by this Appendix A. The Qualified Pension Plan was amended:
(1) effective January 1, 2016, to provide that pensionable earnings under the
Qualified Pension Plan shall not include amounts earned for or relating to any
period after December 31, 2015; and (2) effective January 1, 2020, to freeze
credited service under the Qualified Pension Plan and to provide that no
Qualified Pension Plan participant shall accrue credited service with respect to
any period after December 31, 2019. These Qualified Pension Plan amendments
shall carry through to any applicable provision in this Plan, including all
Annexes and Appendices to the Plan. Accordingly, base rate of pay, bonuses or
other incentive compensation, or other amounts earned for or relating to the
period after December 31, 2015, shall not be used in determining benefits under
the Plan, and service after December 31, 2019, shall not be considered, deemed
to be, or otherwise treated as Credited Service or similar benefit accrual
service in determining benefits payable under the Plan.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

Unless the context indicates otherwise, the following words and phrases when
used in this Plan shall have the meanings hereinafter indicated:

1. BENEFICIARY – The person or persons designated by the Participant as his or
her beneficiary under the Qualified Pension Plan. If no beneficiary is
designated under the Qualified Pension Plan, or if no designated beneficiary
survives the Participant, the Participant’s estate shall be the beneficiary.

2. BOARD – The Board of Directors of Lockheed Martin Corporation.

3. CODE – The Internal Revenue Code of 1986, as amended.

4. COMMITTEE – The committee described in Section 1 of Article VII.

5. COMPANY – Lockheed Martin Corporation and its subsidiaries.

6. ELIGIBLE EMPLOYEE – An employee of the Company who transferred employment to
Martin Marietta Corporation as a result of the agreement between Martin Marietta
Corporation and General Electric Company dated November 22, 1992, or who
transferred employment under the Lakeland Transfer Agreement and who meets the
eligibility criteria in Section 1 of Article III, and who satisfies such
additional requirements for participation in this Plan as the Committee may from
time to time establish. The Pension Plans Administration Committee shall
interpret the participation requirements established by the Committee for all
Participants except elected officers subject to Section 16(b) of the Securities
and Exchange Act of 1934. Determinations of participation requirements for
elected officers shall be made by the Committee.

7. PARTICIPANT – An Eligible Employee who meets the requirements for
participation contained in Article III; the term shall include a former employee
and survivors/beneficiaries whose benefit has not been fully distributed.

8. PLAN – The Lockheed Martin Supplementary Pension Plan for Transferred
Employees of GE Operations, or any successor plan.

9. QUALIFIED PENSION PLAN – The Lockheed Martin Corporation Retirement Income
Plan (“Retirement Income Plan II”). All terms used in this Plan which are
defined in the Retirement Income Plan II have the same meanings, unless
otherwise expressly provided in this Plan.

10. YEAR – The calendar year.



--------------------------------------------------------------------------------

ARTICLE III

SUPPLEMENTARY PENSION BENEFIT

1. Eligibility. Each Employee who was classified as an Executive Career Band
(“EB”) employee on or prior to December 31, 1993, who has five or more years of
Vesting Service and who is a participant in the Qualified Pension Plan shall be
eligible to receive benefits under this Article III. However, except as provided
in Section 2.D., an Employee who retires under the Qualified Pension Plan before
the first day of the month following attainment of age 55 or an Employee who
leaves the Service of the Company before attainment of age 55, shall not be
eligible for a benefit under this Article III.

An Employee who meets the other requirements specified in this Section shall be
eligible for benefits under this Article III so long as his assigned position
level or position of equivalent responsibility throughout any consecutive three
years of the 15 year period ending on the last day of the month preceding his
termination of service is at least at the level of a director (or other position
equivalent to General Electric Company’s EB) even though he is not employed at
that level on the date his Service terminates.

 

  2. Amount of Benefit.

 

  A. Definitions. For purposes of this Section 2, the following terms have the
following meanings:

Annual Estimated Social Security Benefit. The annual equivalent of the maximum
possible Primary Insurance Amount payable, after reduction for early retirement,
as an old-age benefit to an employee who retired at age 62 on January 1 of the
calendar year in which occurred the Employee’s actual date of retirement or
death, whichever is earlier. The Company shall determine the Annual Estimated
Social Security Benefit in accordance with the Social Security Act in effect at
the end of the calendar year preceding such January 1.

If an Employee has less than 35 years of Credited Service, the Annual Estimated
Social Security Benefit determined under the above paragraph is multiplied by a
factor, the numerator of which is the number of years of the Employees’ Credited
Service to his or her date of retirement or death, or December 31. 2019,
whichever is earlier, and the denominator of which is 35.

The Annual Estimated Social Security Benefit shall be adjusted to include any
social security, severance, or similar benefit provided under foreign law or
regulations as the Committee may prescribe by rules and regulations.



--------------------------------------------------------------------------------

Annual Pension Payable under the Qualified Pension Plan. The sum of:

 

  (1) (i) the annual normal, early or late retirement benefit under Article V of
the Qualified Pension Plan, including the Personal Pension Account (excluding
the regular supplement under Article V(4) of the Qualified Pension Plan), or
(ii) the normal, optional or disability retirement benefit under the RIP II or
KAPL Annex of the Qualified Pension Plan, less

 

  (2) to the extent the Committee so determines, the benefit payable under any
other pension plan contract, or policy of the Plan Sponsor (whether qualified or
non-qualified), or government program attributable to periods of service for
which Credited Service is granted by the Committee for the determination of the
benefit under this Plan or is credited by the Qualified Pension. All such
amounts shall be determined before applying any reduction factors for Early,
Optional or Disability Retirement, for election of any optional form of Pension
at retirement, a qualified domestic relations order(s), if any, or in connection
with any other adjustment or supplement made pursuant to the Qualified Pension
Plan or any other pension plan.

For purposes of this paragraph, the Employee’s Pension shall include the
Personal Pension Account Annuity payable to the Employee or the Employee’s
spouse on the date of the Employee’s retirement or death, regardless of whether
such annuity commenced on such date.

Annual Retirement Income. For Employees who retire or die in active Service on
or after April 5, 1993, the amount determined by multiplying 1.75% of Average
Annual Compensation by the number of years of Credited Service completed at the
date of retirement or death, or December 31, 2019, whichever is earlier.

Average Annual Compensation. One-third of the Employee’s Compensation for the
highest consecutive three years during the last 10 years immediately preceding
his date of retirement or death, whichever is earlier. In computing Average
Annual Compensation, normal straight-time earnings shall be substituted for
actual Compensation for any month in which such normal straight-time earnings
are greater. Notwithstanding the foregoing, Average Annual Compensation will be
frozen effective as of January 1, 2016. Accordingly, for purposes of determining
Average Annual Compensation, the term “years” above shall not include any period
after December 31, 2015, and Average Annual Compensation shall not include
amounts earned for or relating to any period after December, 31, 2015.

Compensation. Salary (including any deferred salary approved by the Committee as
compensation for purposes of this Plan) plus:

 

  (1) For persons then eligible for Incentive Compensation, the total amount of
any Management Incentive Compensation Plan earnings, unless such Incentive
Compensation is excluded by the Board or a committee thereof.



--------------------------------------------------------------------------------

  (2) For persons who would then have been eligible for Incentive Compensation
if they had not been participants in a Sales Commission Plan or other variable
compensation plan, the total amount of sales commissions (or other variable
compensation earned unless such compensation is excluded by the Board or a
committee thereof);

 

  (3) For all other persons, the sales commissions and other variable
compensation earned to the extent such earnings were then included under the
Qualified Pension Plan, plus any amounts (other than salary and those mentioned
in clauses (1) through (3) above) which were then included as compensation under
the Qualified Pension Plan except any amounts which the Committee may exclude
from the computation of “Compensation” and subject to the powers of the
Committee with respect to payment of benefits.

The Committee shall specify the basis for determining an Employee’s Compensation
for any portion of the three years used to compute the Employee’s Average Annual
Compensation during which the Employee was not employed by an employer
participating in this Plan. Notwithstanding the foregoing, Compensation will be
frozen effective as of January 1, 2016. Accordingly, Compensation shall not
include amounts earned for or relating to any period after December, 31, 2015.

Credited Service. Credited Service has the same meaning as in the Qualified
Pension Plan. For periods before January 1, 1976, Credited Service as a
full-time Employee also includes all Service credited under the Qualified
Pension Plan for any period during which the employee was a full-time Employee
for purposes of the Qualified Pension Plan. Credited Service also includes:

 

  (1) Any period of Service with the Company or an Affiliate as the Committee
may otherwise provide by rules and regulations issued with respect to this Plan;
and

 

  (2) Any period of service with another employer as the Board may approve, if
any conditions specified in such approval have been met.

Notwithstanding the foregoing, a Participant’s Credited Service shall be frozen
effective January 1, 2020, and no Participant shall accrue further Credited
Service under this Plan with respect to any period after December 31, 2019.

B. Normal Retirement Benefit. Subject to the limitations in Section G, the
benefit payable to an eligible Employee who retires on or after his or her
normal retirement date under the Plan, shall be the excess, if any, of the
employee’s Annual Retirement Income, over the sum of:

 

  (1) The Employee’s Annual Pension Payable under the Qualified Pension Plan
(including the Personal Pension Account Annuity and excluding any supplements
payable under the Qualified Pension Plan) (calculated as a five-year certain
annuity),



--------------------------------------------------------------------------------

  (2)  1⁄2 of the Employee’s Annual Estimated Social Security Benefit,

 

  (3) the benefit payable from the Lockheed Martin Corporation Supplemental
Retirement Plan.

C. Early, Optional or Disability Retirement. Subject to the limitations in
Section G, the benefit payable to an eligible Employee who, after reaching age
60, retires on an optional retirement date under the Qualified Pension Plan
shall be computed in the manner provided by Section B (for an employee retiring
on his or her normal retirement date) but taking into account only Credited
Service and Average Annual Compensation to the actual date of optional
retirement. The annual benefit payable to an eligible Employee who, after
reaching age 55 (but before reaching age 60) retires under the early retirement
provisions of the Qualified Pension Plan shall equal the amount in section B but
taking into account only Credited Service and Average Annual Compensation to the
Employee’s actual termination of employment and reduced for early retirement
using the early retirement reduction factor under Article V(2) of the Qualified
Pension Plan.

The annual benefit payable to an eligible Employee who has satisfied the
eligibility requirements to receive a Disability Pension under the RIP II or
KAPL Annex of the Qualified Pension Plan shall be computed in the manner
provided by Section B (for an Employee retiring on his normal retirement date)
taking into account only Credited Service and Average Annual Compensation to the
actual date of disability retirement and not reduced for the Disability
Supplement in the RIP II or KAPL Annex of the Qualified Pension Plan. In the
case of an eligible Employee whose date of retirement precedes the first day of
the month after reaching age 60 the Plan benefit shall then be reduced by 12%.

If the Disability Pension payable to the Employee under the Qualified Pension
Plan is discontinued as a result of the Employee’s disability ceasing before the
Employee reaches age 60, the benefit provided under this Section C. shall also
be discontinued.

D. Special Benefit Protection for Certain Employees. A former Employee whose
Service with the Company is terminated on or after December 31, 1994, and after
completing 25 or more years of Vesting Service, who does not withdraw his
required or voluntary contributions from the Qualified Pension Plan before
retirement, shall be eligible for a benefit under this Plan commencing upon his
or her retirement under the Qualified Pension Plan after reaching age 60 if:

 

  (1) the Employee’s Service is terminated for transfer to a successor employer
and

 

  (2) the Employee does not retire under the Qualified Pension Plan until the
later of (1) termination of service with the successor employer and (2) the
first of the month after reaching age 60.



--------------------------------------------------------------------------------

In determining the benefit under this Plan, the Average Annual Compensation
shall be based on the last 120 completed months with the successor employer
before the Employee’s Service termination date and the Annual Estimated Social
Security Benefit shall be determined as though the Employee’s retirement date
was the date of termination. For the purposes of this paragraph, the term “120
completed months” shall not include any period after December 31, 2015.

E. Survivor Benefits. Subject to Section F.(b), if a survivor benefit applies
with respect to the past and future service annuity portion of an Employee’s
Annual Pension payable under the Qualified Pension Plan, such survivor benefit
shall automatically apply to any benefit which he or she may be eligible under
this Plan. The Employee’s benefit shall be adjusted and paid in the same manner
as such pension payable under the Qualified Pension Plan is adjusted and paid on
account of such survivor benefit.

F. Payments Upon Death.

(a) If an eligible Employee dies in active Service, or following retirement with
a benefit from this Plan, and a death benefit (other than a return of Employee
contributions with interest including an Employee’s Personal and Voluntary
Pension Account) is payable to the beneficiary or Surviving Spouse of such
Employee under the Qualified Pension Plan, a death benefit shall also be payable
to the beneficiary or Surviving Spouse under this Plan as follows:

 

  (1) Any such death benefit payable to a surviving spouse under this Plan shall
equal 50% of the Employee’s Annual Retirement Income under this Plan reduced by
(1) 100% of the Employee’s preretirement surviving spouse benefit payable or
other lump sum benefit under the Qualified Pension Plan, (2) 25% of the
Employee’s Annual Estimated Social Security Benefit, (3) the Employee’s Personal
Pension Account benefit, and (4) the benefit payable under the Lockheed Martin
Corporation Supplemental Retirement Plan. Payments to the surviving spouse shall
commence on the later of: (1) the Employee’s 55th birthday, or (2) the
Employee’s date of death.

 

  (2) Any such death benefit payable to a surviving spouse under this Plan shall
take into account only Credited Service and Average Annual Compensation to the
earlier of the Employee’s death or termination of employment and will be reduced
for early retirement using the early retirement reduction factors under Article
V(2) of the Qualified Pension Plan.

 

  (3) Any such benefit payable to a surviving spouse shall be paid at the same
time as the Qualified Pension Plan and will be paid in accordance with the
payment provisions of the RIP II or KAPL Annex of the Qualified Pension Plan. If
benefits from the Qualified Pension Plan are paid under the payment provisions
of the RIP II or KAPL Annex of the Qualified Pension Plan, then benefits from
this Plan will be paid in the same payment form.



--------------------------------------------------------------------------------

(b) In lieu of the benefit otherwise payable to a beneficiary or surviving
spouse under Section E. or paragraph (a) of this Section, an Employee may elect
to have all or any portion of such benefit (or the equivalent value of all or
any portion) paid to the beneficiary designated in the employee’s election in
any of the following forms:

 

  (1) An annuity for the spouse’s remaining lifetime. If the beneficiary dies
before the spouse, the remaining benefit shall be paid as provided in the
employee’s election. In the absence of any such provision, the equivalent value
of the remaining payments shall be paid to the beneficiary’s estate, if any,
otherwise to the beneficiary’s Personal Representative.

 

  (2) An annuity for the beneficiary’s remaining lifetime. If any annuity
otherwise payable under this item (2) is less than $5,000 annually, the
equivalent value shall be paid instead to the beneficiary in a lump sum.

 

  (3) A lump sum.

Any such election must be made in writing to the Qualified Pension Plan
Administrator prior to the Employee’s death, and becomes effective when the
Qualified Pension Plan Administrator receives it. For purposes of this election,
an Employee may designate as his beneficiary only his estate, his former spouse,
or a member of his immediate family.

For the purpose of determining the benefit conversions required to provide the
benefit payments referred to above, the interest rate assumption shall be the
interest rate used by the Pension Benefit Guaranty Corporation at the beginning
of the year in which the Employee’s death occurs, in valuing immediate annuities
for terminating single employer trusteed plans, and the mortality assumption
shall be based on the UP-1984 Mortality Table.

G. Limitations on Benefits.

(a) Notwithstanding any provision of this Plan to the contrary, if the sum of:

 

  (1) The annual benefit (calculated before applying any reductions for early
retirement or additions for any supplements payable under the Qualified Pension
Plan, and prior to any calculation for disability retirement reductions)
otherwise payable to an Employee under this Plan;

 

  (2) The Employee’s Annual Pension Payable under the Qualified Pension Plan
(including the Personal Pension Account Annuity) (calculated as a five-year
certain annuity);



--------------------------------------------------------------------------------

  (3) 100% of the Annual Estimated Social Security Benefit before any adjustment
for less than 35 years of Pension Benefit Service;

 

  (4) the Employee’s annual benefit under the Lockheed Martin Corporation
Supplemental Retirement Plan; and

to the extent the Committee so determines, the benefit payable under any other
pension plan contract, or policy of the Plan Sponsor (whether qualified or
non-qualified), or government program attributable to periods of service for
which Credited Service is granted by the Committee for the determination of the
benefit under this Plan or is credited by the Qualified Pension exceeds 60% of
his or her Annual Average Compensation, the benefit payable under this Plan
shall be reduced by the amount of the excess.

(b) Notwithstanding any provision in this Plan to the contrary, the amount of
the benefit payable and any death benefit payable to or on behalf of any
Employee who is or was an Officer of the Company on the date of his retirement
or death, whichever is earlier, shall be determined according to such general
rules and regulations as a Committee appointed by the Board of Directors may
adopt, subject to the limitation that any such benefit or death benefit may not
exceed the amount which would be payable under this Plan in the absence of such
rules and regulations.

H. Adjustments Following Retirement. If the Pension payable under the Qualified
Pension Plan to any Employee is increased following the Employee’s retirement as
a result of a general increase in the Pensions payable to retired employees
under that plan, no such increase will be made under this Plan unless the
Committee makes such determination.

I. Non-duplication of Benefits. Benefits under this Article III are intended to
supplement the Participant’s actual benefit under the Qualified Pension Plan as
necessary to provide the Participant with the full benefit the Participant would
have received under the Qualified Pension Plan with the special adjustments
described above. To prevent duplication of benefits, the full benefit under the
Qualified Pension Plan and the enhanced benefit described above shall be
calculated without reduction for Code section 415 and Code section 401(a)(17),
then reduced by the benefit payable from the Qualified Pension Plan and further
reduced by the benefit payable from the Lockheed Martin Corporation Supplemental
Retirement Plan. Participants have no right to duplicate benefits with respect
to the same period of service, and the Committee may make such adjustments to
the benefits under this Plan as the Committee deems necessary to prevent
duplication of benefits.

J. Plan Freeze. Notwithstanding anything in this Article III to the contrary,
base rate of pay, bonuses or other incentive compensation, or other amounts
earned for or relating to the period after December 31, 2015, shall not be used
in determining benefits under the Plan, and service after December 31, 2019,
shall not be considered, deemed to be, or otherwise treated as Credited Service
or similar benefit accrual service in determining benefits payable under the
Plan.



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENT OF BENEFITS

1. Vesting. Except as provided in Article V, and subject to the Company’s right
to discontinue the Plan as provided in Article VI, a Participant shall have a
non-forfeitable interest in benefits payable under this Plan to the same extent
as benefits are vested under the applicable Qualified Pension Plan. As provided
in Article V, if a Participant acquires a right to receive payments under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company.

2. Form of Payment. Benefits shall be paid at the same time as the Qualified
Pension Plan and will be paid in accordance with the payment provisions of the
RIP II or KAPL Annex of the Qualified Pension Plan. If benefits from the
Qualified Pension Plan are paid under the payment provisions of the RIP II or
KAPL Annex, then benefits from this Plan will be paid in the same payment form.

If an Employee’s pension benefit under the Qualified Pension Plan is suspended
for any month in accordance with the re-employment provisions thereof, the
Employee’s benefit under this Plan for that month shall likewise be suspended.

Cash-out of Small Benefits. Notwithstanding the above, if the Value of the sum
of the benefits payable to a Participant or Beneficiary under this Plan does not
exceed the amount that may be distributed without consent under
Section 411(a)(11) of the Code, all such benefits will be paid in a single lump
sum payment in full discharge of all liabilities with respect to such benefits.
For purposes of this Section, Value shall be determined as of the Participant’s
termination of employment, and shall mean the present value of a Participant’s
or Beneficiary’s benefits based upon the applicable mortality table and
applicable interest rate in Code section 417(e)(3)(ii) for the calendar month
preceding the Plan Year in which the termination of employment occurs.

3. Deductibility of Payments. In the event that the payment of benefits under
Section 2 would prevent the Company from claiming an income tax deduction with
respect to any portion of the benefits paid, the Committee shall have the right
to modify the form and timing of distributions as necessary to maximize the
Company’s tax deductions. In the exercise of its discretion to adopt a modified
distribution schedule, the Committee shall undertake to have distributions made
at such times and in such amounts as most closely approximate the payment method
described in Section 2, consistent with the objective of maximum deductibility
for the Company. The Committee shall have no authority to reduce a Participant’s
accrued benefit under this Plan or to pay aggregate benefits less than the
Participant’s accrued benefit in the event that all or a portion thereof would
not be deductible by the Company.



--------------------------------------------------------------------------------

4. Change of Law. Notwithstanding anything to the contrary herein, if the
Committee determines in good faith, based on consultation with counsel, that the
federal income tax treatment or legal status of this Plan has or may be
adversely affected by a change in the Code, Title I of the Employee Retirement
Income Security Act of 1974, or other applicable law or by an administrative or
judicial construction thereof, the Committee may direct that the benefits of
affected Participants or of all Participants be distributed as soon as
practicable after such determination is made, to the extent deemed necessary or
advisable by the Committee to cure or mitigate the consequences, or possible
consequences of, such change in law or interpretation thereof.

5. Acceleration upon Change in Control.

Notwithstanding any other provision of the Plan, the accrued benefit of each
Participant shall be distributed in a single lump sum within fifteen
(15) calendar days following a “Change in Control.”

For purposes of this Plan, a Change in Control shall include and be deemed to
occur upon the following events:

 

  (a) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.

 

  (b) The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Subsidiaries and, as a
result of the merger, combination, consolidation, recapitalization or other
reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

 

  (c) Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.



--------------------------------------------------------------------------------

  (d) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

 

  (e) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Subsidiary.

This Section 5 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of benefits under this Plan in
any transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

The Committee may cancel or modify this Section 5 at any time prior to a Change
in Control. In the event of a Change in Control, this Section 5 shall remain in
force and effect, and shall not be subject to cancellation or modification for a
period of five years, and any defined term used in Section 5 shall not, for
purposes of Section 5, be subject to cancellation or modification during the
five year period.

6. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. No benefit payments shall be made to the Participant
until the withholding obligation for taxes under Code sections 3101(a) and
3101(b) has been satisfied with respect to the Participant.

7. Retiree Medical Withholding. A Participant may direct the Company to withhold
from the Participant’s benefit payments hereunder all or a portion of the amount
that the Participant is required to pay for Company-provided retiree medical
coverage.



--------------------------------------------------------------------------------

ARTICLE V

EXTENT OF PARTICIPANTS’ RIGHTS

1. Unfunded Status of Plan. This Plan constitutes a mere contractual promise by
the Company to make payments in the future, and each Participant’s rights shall
be those of a general, unsecured creditor of the Company. No Participant shall
have any beneficial interest in any specific assets that the Company may hold or
set aside in connection with this Plan. Notwithstanding the foregoing, to assist
the Company in meeting its obligations under this Plan, the Company may set
aside assets in a trust or trusts described in Revenue Procedure 92-64, 1992-2
C.B. 422, and the Company may direct that its obligations under this Plan be
satisfied by payments out of such trust or trusts. The assets of any such trust
will remain subject to the claims of the general creditors of the Company. It is
the Company’s intention that the Plan be unfunded for Federal income tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974.

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein shall not be permitted or recognized, other than the
designation of, or passage of payment rights to, a Beneficiary or transfer of an
interest in this Plan to a Participant’s former spouse incident to divorce under
a Qualified Domestic Relations Order.

3. Forfeiture. If, following the date on which a Participant shall retire under
this Plan, a Participant shall engage in the operation or management of a
business, whether as owner, stockholder, partner, officer, employee, consultant,
or otherwise, which at such time is in competition with the Company or any of
its subsidiaries, or shall disclose to unauthorized persons information relative
to the business of the Company or any of its subsidiaries which the Participant
shall have reason to believe is confidential, or otherwise act, or conduct
oneself, in a manner which the Participant shall have reason to believe is
contrary to the best interest of the Company, or shall be found by the Committee
to have committed an act during the term of the Participant’s employment which
would have justified the Participant being discharged for cause, the
Participant’s retirement benefit under this Plan shall terminate. Application of
this Section will be at the discretion of the Committee.

ARTICLE VI

AMENDMENT OR TERMINATION

1. Amendment. The Board or its authorized delegate may amend, modify, suspend or
discontinue this Plan at any time subject to any shareholder approval that may
be required under applicable law, provided, however, that no such amendment
shall have the effect of reducing a Participant’s accrued benefit or postponing
the time when a Participant is entitled to receive a distribution of his accrued
benefit unless each affected Participant consents to such change.



--------------------------------------------------------------------------------

2. Termination. The Board reserves the right to terminate this Plan at any time
and to pay all Participants their accrued benefits in a lump sum or to make
other provisions for the payment of benefits (e.g. purchase of annuities)
immediately following such termination or at such time thereafter as the Board
may determine.

3. Transfer of Liability. The Board reserves the right to transfer to another
entity all of the obligations of Company with respect to a Participant under
this Plan if such entity agrees pursuant to a binding written agreement with the
Company or its subsidiaries to assume all of the obligations of the Company
under this Plan with respect to such Participant.

4. Merger. The Board reserves the right to merge all or part of this Plan with
or into another plan, provided (1) such other plan preserves all of the
obligations of the Company under this Plan with respect to such Participant and
(2) each Participant in the Plan would (if the Plan then terminated) receive a
benefit immediately after the merger which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger (if
the Plan had then terminated).

ARTICLE VII

ADMINISTRATION

1. The Committee. This Plan shall be administered by the Management Development
and Compensation Committee of the Board or such other committee of the Board as
may be designated by the Board. The members of the Committee shall be designated
by the Board. A majority of the members of the Committee (but not fewer than
two) shall constitute a quorum. The vote of a majority of a quorum or the
unanimous written consent of the Committee shall constitute action by the
Committee. The Committee and its delegates (including the Claims Administrator)
shall have full discretion to construe and interpret the terms and provisions of
the Plan, which interpretation or construction shall be final, conclusive and
binding on all parties, including but not limited to the Company and any
Participant or Beneficiary, except as otherwise provided by law. Except as
otherwise provided in Section 5, the Committee delegates the authority to
adjudicate claims to the Pension Plans Administration Committee.

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this Plan
in accordance with its terms and purpose. In making any determination or in
taking or not taking any action under this Plan, the Committee



--------------------------------------------------------------------------------

or its delegate may obtain and rely upon the advice of experts, including
professional advisors to the Company. No member of the Committee or officer of
the Company who is a Participant hereunder may participate in any decision
specifically relating to his or her individual rights or benefits under the
Plan.

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Plan, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in good faith under this Plan or for the failure of the Plan or any
Participant’s rights under the Plan to achieve intended tax consequences, or to
comply with any other law, compliance with which is not required on the part of
the Company.

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee or the Claims Administrator may direct that such benefits be paid to,
or such application or election be made by, the guardian, legal representative,
or person having the care and custody of such minor, incompetent, or incapable
person. Any payment made, application allowed, or election implemented in
accordance with this Section shall completely discharge the Company and the
Committee from all liability with respect thereto.

5. Proof of Claims. The Committee or the Claims Administrator may require proof
of the death, disability, incompetency, minority, or incapacity of any
Participant or Beneficiary and of the right of a person to receive any benefit
or make any application or election.

6. Claim Procedures. The procedures when a claim under this Plan is wholly or
partially denied by the Claims Administrator are as follows:

 

  (a) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.



--------------------------------------------------------------------------------

  (b) By a written application filed with the Claims Administrator within 60
days after receipt by claimant of the written notice described in paragraph (a),
the claimant or his duly authorized representative may request review of the
denial of his claim.

 

  (c) In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under federal law.

 

  (d) The Plan will provide an impartial review that takes into account all
comments, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Claims Administrator shall
make a decision and furnish such decision in writing to the claimant within 60
days after receipt by the Claims Administrator of the request for review. This
period may be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is expected that a decision will be reached. The
decision on review shall be in writing, set forth in a manner calculated to be
understood by the claimant and shall include: (1) the specific reasons for the
decision; (2) specific reference to the pertinent Plan provisions on which the
decision is based; (3) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information “relevant” to the claimant’s claim for
benefits; (4) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (5) a statement describing any voluntary appeal
procedures and the claimant’s right to obtain information about such procedures,
if any; and (6) a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA following an adverse benefit determination on
review.

 

  (e) If in the event that the reviewing committee must make a determination of
disability in order to decide a claim, the reviewing committee shall follow the
special claims procedures for disability benefits described in Department of
Labor Regulation section 2560.503-1(d). The reviewing committee shall render a
decision within a reasonable time (not to exceed 90 days) after the claimant’s
request for review, rather than within 120 days as set forth in the above
paragraph.



--------------------------------------------------------------------------------

  (f) The Claims Administrator shall be the Lockheed Martin Corporation Pension
Plans Administrative Committee. Notwithstanding the foregoing, with respect to
claims and appeals brought by elected officers of the Company, the Claims
Administrator shall be the Committee.

ARTICLE IX

GENERAL AND MISCELLANEOUS PROVISIONS

1. This Plan shall not in any way obligate the Company to continue the
employment of a Participant with the Company, nor does this Plan limit the right
of the Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Plan constitute an employment contract of any
nature whatsoever between the Company and a Participant. In no event shall this
Plan by its terms or implications in any way limit the right of the Company to
change an Eligible Employee’s compensation or other benefits.

2. Any benefits accrued under this Plan shall not be treated as compensation for
purposes of calculating the amount of a Participant’s benefits or contributions
under any pension, retirement, or other plan maintained by the Company, except
as provided in such other plan.

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of Pension Plan Operations, Human Resource
Services. Any written notice to a Participant shall be made by delivery to the
Participant in person, through electronic transmission, or by mailing such
notice to the Participant at his or her place of residence or business address.

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this Plan.

5. Each Eligible Employee shall be deemed conclusively to have accepted and
consented to all the terms of this Plan and all actions or decisions made by the
Company, the Board, or Committee with regard to the Plan.

6. The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors, and its assigns, and to the Participants and their
heirs, executors, administrators, and legal representatives.



--------------------------------------------------------------------------------

7. A copy of this Plan shall be available for inspection by Participants or
other persons entitled to benefits under the Plan at reasonable times at the
offices of the Company.

8. The validity of this Plan or any of its provisions shall be construed,
administered, and governed in all respects under and by the laws of the State of
Maryland, except as to matters of Federal law. If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

9. This Plan and its operation, including the payment of cash hereunder, is
subject to compliance with all applicable Federal and state laws, rules and
regulations and such other approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.